ttl ertersgee-

Fema NEVA dea lines VY G3 jaleall Fos!
way Vl, dsl ( p VARA die ply VO) gill (es)

CY

ifs ese
IRSKP AREY PRE”

rise Spi dee ee ene ne neeescteneeseeeererarnee
EOE yprmncry? Cero ele ey wel pete ++
[AGO a? pst

Dh aaal ne ace ccal
Ime Se KP
cal PEAS - parr Ayre co
IRAN 4D [ESE
ras (PETE FEE pee *
oF ps4 aed IRE GR ee

ree Ipare eS Germ? IRE
ITD Br RSME PAF *
(PIAS IRAP FRA
Hor iret emo je ela |prep cree
oF ppefe Fyre
aM calned

era frm — per g (N) 0 A oe vb

_
a ( ( )

\ we —,
0 NAGA dea pls V0 gob (Qyb) Yaad] ~ gene Bad NANA da why V0 God (Gb) P stall Treo £
INDEX apaul ee
ARTICLE TITLE PAGE
drial 95, oll soll!
I Defimitions.........sssscccssvesseseessneessecsonnssesscessssseserssessnseeeeree 11 NOL ececcecccessesesacscuceeeeeee “WW cetecte
bit Annexes to the Agreement... 21 \ " ae ve
im Grant of Rights and Term 23 vee deseeeceene isl aol Yo
Iv Work Program and Expenditures During Exploration WVe seteetseseees Glo Le srall ably aed adslll YN
PLIOG.seessscessecsseesestssesceessseenseesservneeteeetceranenesensnes 45 NN eeteeeseeeeeseesseacerueenteee cell gall rv
Vv Mandatory and Voluntary Relinquishments......... stern 57 VW icececsececcaceccesceseccesaceceeecese Olesgar tA
VI Operations after Commercial DisCOvery.....cvss00 61 WW cece Te SLi LSU Lee
Vit Recovery of Costs andExpensesandProduction = SSS ° , ' "
67
val 109 pljal Suda! ow
IX Bonuses. 11
x Office and Service of Notices. ~ 1S Jorinalll (3, Olyiall poll
XI Saving of Petroleum and Prevention of Loss... 115
xm Customs Exemptions... es 119 NANG leceeeeeeeesaeeeeseeeeeee ph Yl dite spe cies aly gods
XI ~—- Books of Account: Accounting and Paynes 125 AVN seesseeseetsessees Tab Spa O45 Aon gs they 5 ann gode
XIV _—Records, Reports and Inspection. ; 129 VVY coc eceeeceeeteseeeneeeeeeenseeee olwall lbs «Ea Gale
XV Responsibility for Damages..........csvsecsssseseees 133 ray blah Lt aS al es aie con gala
XVI Privileges of Government Representatives... 133
XVII__Employinent Rights and Training of Arab Republic of NAVs ccescecserereeeeeeeeteeeaeeetaees cgmalodl Ubstl aby Goe
135 Sh os eres Zool SUS! Gl bh 18s ths «an Gols
XVOL 139,
XIX 143
XX Right of Requisition....ssssessssssseessnsenssnsssssssscenes 145
Nae

v NAMA ene ls V0 (gd (Qa) YY call ~ Leen dl EA!

N94Y dasa SY ally yg
aah tall pall deg ae Stell J Laadl i) var dl
MLS dah gl 257 lly
shana daaiy Uilaia (J Sddealy Syed o¢ Cord dla
small pals
Bayprenll gusty
f AMiydeod By «daa FM SI tll plone 35
(gig Balt)

AS Aly Uyptl) Halll Rapa Stag! go SLAs dgadl pit vate
aig danny dhe 5 ANd saly Uy tl ge Cond ole (J OULU Eabyll
«gy Gael) ay Jy 25 UI bt Gidy ey
(Casttadt Bah)
ste dass « gpl 3d aM by dl J ald obLeyb sel il 55
LU ibe pats ul pS! 5»
(aaa Balt)
2 tps Fas) JU] psall oe Ae ders « Tau S iy dl 3 oSlil Lie ptt
© UshyS ot GSW Bits & Usa! piley extlill Wie pace
yled piace
WD VENA Ties ppl i ptt! eli, she

«Cp YAAY dee ele UF Gil IO)

Ww Co. )

VARA Ta ls V0 od (Qgh) Y otal deed id! 4
INDEX
ARTICLE SITLE PAGE

xX Breach of Agreement and Power to Cancel 149
xx 153
XXIV 155
XXV Status of the Parties.ec.sscsseccsscser 159
XXVI —_—_Local Contractors and Locally Manufactured

Material sssisssserssscsssceesesatenassensteeneneenee — 161
XXVI Arabic Texts. .ssccseeceee essesneconsscetossotentenerosssseeenssesee 161
XXVML Genera scsssessscessecneecsseseeescerceneetesesnenneecteenees — 163
XXIX Approval of the Government ...rvseseerencsesceene 163

ANNEXES TO THE CONCESSION
AGREEMENT

ANNEX"A" Boundary Description of the Concession Area... 165
ANNEX "5" [llustrative Map showing Area Covered... 71
ANNEX "C" 173
ANNEX "D" 177
ANNEX "5" 187
ANNEX "F* 227

4 NAGA dene hes V0 Gd (gels) tf odall — Leen! Say J

CONCESSION AGREEMENT FOR PETROLEUM
EXPLORATION AND EXPLOITATION
BETWEEN
‘THE ARAB REPUBLIC OF EGYPT
AND
‘THE EGYPTIAN GENERAL PETROLEUM CORPORATION

AND
NATIONAL EXPLORATION COMPANY
IN
CENTRAL SINAI AREA
ARLE.
This Agreement made and entered om this .....-so0 GAY Of s.sscsso0 9 =,

by and between the ARAB’ REPUBLIC OF EGYPT (hereinafter
referred to variously as "A.R.E." or as "GOVERNMENT"), The

EGYPTIAN GENERAL PETROLEUM CORPORATION, a legal entity

created by Law No. 167 of 1958 as amended ( hereinafter referred to as,
“EGPC ") and NATIONAL EXPLORATION COMPANY, a company

organized and existing under the Jaws of the Arab Republic of Egypt -

(hereinafter referred to as "NAGECO" of "CONTRACTOR" ;

C ~
~

VASA dine gly 0 5 (Qult)  sanll = Leen dl

pl jell Saiki!
Mihaly Jy Fat ys Cacalt
om
Seapall pas We ygnon
9
ofall dala aayad ataost
9
CALAN Buitagll BS paul
NATIONAL EXPLORATION COMPANY

wi
hint daasy dle

coeeteneeses HE errr agall LSB ale oy

tae "Ent Ls Uale Gls ) Seed mace ay gee Oy Lagds Zi ae
ret Col Lgl Laks ays dy od alll dnall Baglly « ( @dagKtly gf
chy Las Up cle Mars) Jud our woke sal Le AGA ted VAY fy gia
Gl) Ug Esta Le 58 ay. OLE Zab SIS iN (qty

COS y Te Sealine Ls Ye illay ) Ryall pane Zyapgae
y YAMA die ley V0 God (Qi) Hotell - Lee JT iad

WITNESSETH
WHEREAS, all minerals including petroleum existing in mines and

quarries in A.R.E., including the territorial waters, and in the sea bed ,

subject to its jurisdiction and extending beyond the territorial waters, are
the property of the State ; and

WHEREAS, EGPC has applied for an exclusive concession for the

exploration and exploitation of petroleum in and throughout the area
referred to in Article II, and described in Annex " A “ and shown
approximately on Annex " B ", which are attached hereto and made part
hereof ( hereinafter referred to as the " Area"); and

WHEREAS, NAGECO agrees to undertake its obligations provided
hereinafter as CONTRACTOR with respect to the exploration,
development and production of petroleum in Central Sinai Area; and

WHEREAS, the GOVERNMENT desires hereby to grant such
Concession ; and .

WHEREAS, the Minister of Petroleum pursuant to the provisions of Law
No. 86 of 1956, may enter into a concession agreement with EGPC, and
with NAGECO as CONTRACTOR in the said Area.

NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS -

(a) "Exploration" shall include such geological, geophysical, aerial and ;

other surveys as may be contained in the approved Work Programis
and Budgets, and the drilling of such shot holes, core holes,
stratigraphic tests, holes for the discovery of Petroleum or the
appraisal of Petroleum discoveries and other related holes and wells,
and the purchase or acquisition of such supplies, materials, services
and equipment therefor, all as may be contained in the approved
Work Programs and Budgets. The verb "explore" means the act of
conducting exploration.

VASA di gly V0 5 (GG) Y oad —deullidd 1.

gett ype
led etl Fageall  asell lead G+ gala pra ulled Ul
ened CEU ull ELF 5 Fayed Sy al VH Ll NS 5 Le betes
+ RengSVH oll aay Le CT cally
of col Vel aie plpall he pao clay cuss 45 Leg of Cony
Fh Byodly LILI Salll 3 pall Lat aah « Lal UY 3 Wculy Js sz
HE SN, LS ag MAN cy Gould Gels JS Leas ely goal!
«Ge Taba yy ob Lead Leal jLtay) Ye
ott Leek Ugale Gaal (abalzll Janu gf le Gils Saal’ » gl de,
dey Hite 5 arly aeeads aye ge dowd Jel yasdy gd sles gcd ag
«RUBY ole conse ol Nie ate Sb ASL gf cng
port dl 40% dead AN aL el cst ed eid jae al cy
+ Hib ole 5 les Wylach « Seely aay isa) go alsa Z5tl
rol Le deisel oie GLLT gist aad.
( olga Baty)
ital
ot Vrabs ists Riabeaty erslnatl coal! Jlasd Jats eoadl (1)
ping: Baral td lilly Jol Eobed Fall eal lcd
Pehl ob eh peed Zl jing Conall poi) Decl UY
pet aT dail GLAS dll ny Lee pat LLL OLS 91
ets « Uy Riles UL, ptt go Laps, Uy al OULaSyI
i is « i Lol Olaf, obadt olagll, ofalud! le dpatt gf
bdaley. taal tial Oli, oll web cod ayly yo U Ly als
2 + Cod Oley LT actos Lill

of dee

ote
, NAMA dee leg VO 65 (aula) Fatal ~ dpe Hl ay dd

‘Development" shall include, but not be limited to, all the operations
and activities pursuant to approved Work Programs and Budgets
under this Agreement with respect to:

(i) the drilling, plugging, deepening, side tracking, redrilling,
completing, equipping of development wells, the changing of
the status of a well, and

(ii) design, engineering, construction, installation, servicing and
maintenance of equipment, lines, systems facilities, plants and
related operations to produce and operate said development
wells, taking, saving, treating, handling, storing, transporting
and delivering petroleum, repressuring, recycling and other
secondary recovery projects, and

(iii) transportation, storage and any other work or activities
necessary or ancillary to the activities specified in (i) and (ii).

Petroleum" means liquid crude oil of various densities, asphalt, gas,

casinghead gas and all other hydrocarbon substances that may be

found in, and produced, or otherwise obtained and saved from the
Area under this Agreement, and all substances that may be extracted
therefrom.

‘Liquid Crude Oil" or "Crude Oil" or "Oil" means any hydrocarbon
produced from the Area which is in a liquid state at the wellhead or
lease separators or which is extracted from the gas or casinghead gas
in a plant. Such liquid state shall exist at sixty degrees Fahrenheit
(60° F) and atmospheric pressure of 14.65 PSIA. Such term includes
distillate and condensate. :

I ( :
QE —s
NARA tie 6s V0 3 (WG) Pas — Lehi Ll \Y

Be, Sldeall LilS , rtd ead JL Jaee hes fats * Lass" (Gy
Lag ASL ae LB 5 tascalf Rysisll ctaball, Jal eal, ren ‘
; Pa Gls
Jul seeds JLSK, ly patl Bolely Dead pratt y Gert dy pio — |
«PN De jai tcc!
bbl) Niall Wy Latiy agS5y 0 Lily ning prencaty — '
edits CLO Wd, Zila oll, ula, ALM ON gus,
4 blaze Yl, abe dpatly Jy ol] CLAY 5S et UT
Klay Ly aghty Jy ol JE WSs ailp23, actigs, aadlery
a oaly zy RAH SM Seg ptlly asyys Bolas abies dolef
+ Regi sf dyy call ae TIL ye Unpets gaits Jal, ~
; O90) 65 Yale poy ecll VY dilecl)
_ SLL, a SOULS SSI le JL pt cai olan « Jaedl » @
BS eel 5M Lise S asset abl L515, OL paella Gla GLa,
le biton, o5/ ab, Vide Vad acy gi gts diel! 5 Ueto try
+ Mele pales ad sl dl GaLS Lis. Latur! ss gptass ital ga
pl nee Hy sha Lttcustl y gf CSL LB Sy (3)
ial adit, Se peal Ue a3 Sy Ub oe ate ae Sapien
o GUA FLU 4] SL gs aly coil of SL Joes poly
bbe Heo te LN DL ds sels. Jalal aol Solu wl
y Legal de Jb, 10,40 alu E52 biz, ( SN) egeboee
ESA ill Jats jeonll Ling. iayll
\o VARA den alee V0 GF (Qgb) Pat = dyed tld!

(©) " Gas" means natural gas both associated and non-associated, and all
of its constituent elements produced from any well in the Area (other
than Liquid Crude Oil) and all non-hydrocarbon substances therein.
Said term shall include residual gas, that gas remaining after removal
of LPG.

(® "LPG" means liquefied petroleum gas, which is a mixture principally
of butane and propane liquefied by pressure and temperature.

(g) A "Basrel" shall consist of forty-two (42) United States gallons, liquid
measure, corrected to a temperature of sixty degrees Fahrenheit
(60°F) at atmospheric pressure of 14,65 PSIA.

(h) (1) "Commercial Oil Well" means the first well on any geological
feature which after testing for a period of not more than thirty
(30) consecutive days where practical, but in any event in
accordance with sound and accepted industry production
practices and verified by EGPC, is found to be capable of
producing at the average rate of not less than two thousand
(2000) Barrels of Oil per day (BOPD). The date of discovery of
a "Commercial Oil Well" is the date on which such well is tested
and completed according to the above.

(2) "Commercial Gas Well" means the first well on any geological
feature which after testing for a period of not more than thirty
(30) consecutive days where practical, but in any event in
accordance with sound and accepted industry production
practices and verified by EGPC, is found to be capable of
producing at the average rate of not less than fifteen million
(15,000,000) standard cubic feet of Gas per day (“MMSCFD").
The date of discovery of a \Comrhercial Gas Well" is the date
on which such well is tested and completed according to the
above .

Co >
/
VAAA diae gphis 10 ed (Quit) Hh aaell — Real Baad! \t

iy Sl polis LI, celal pbs qobell radall SUS GU" ()
sl eaets | LIT pL cg SNe) abl Al oe An
aback GLI feed, pall Way - ay degt ll diy Sabet ret
| EPG y JAI Saad] 51E pratt ta stl 5tall as
AN 5 gp silly Dall yal UE snr LPG» " JUttJ, lise" G)
Ligh bly bal, SLM gladly oUsedl co 4G
UY Tide ge Ele (E17) annals txt oe aux” deme "G)
(SNe) cag gd Oe E> dase le Vare SL LS LS piel
| das Lagdl gle Jhy VEN yale gor bias
pander Si thd A bsl War “Ayla cath ste Ve)
USS ESL yae Lage (172) he age Sal de cL las eLel a4
hel pad aig Uh  ge SaaS aT gle Glee a
Ud « dtegll a5 ag AS gy Glell aes « Lael, Wyil Sahat etna
sea Sense (Heo) gill ge deepal J Jie dane gL de B35
cla heel call pte» GLE EU aK - Cue) peel soul
+ Ge UB, Whsly pil ols sls! eu +
1 geen SESS ttl Whee « Tale SUI A 9
WIS il re Lays (P-) OS phe up Vib Ud) OL Gd Yl «Lal ay
lal pd Ld, Sil gga BW ral te Une ws ol
yeh gl ag eS ge Ghee anes + Tet Dill daakall geil
pbagde (V8) oe tnad ye hepa Wada CH te BS
“skys SW pf LEST ay - poedl 5 SUN ga aad ae
jue W lady LAS, Allallt Lleol
ty NAMA di lis V0 5 Cagle) total ~ Zee dl

(i) "A.R.E." means ARAB REPUBLIC OF EGYPT.

@) "Effective Date" means the date on. which the text of this Agreement
is signed by the GOVERNMENT, EGPC and CONTRACTOR, after
the relevant Law is issued.

(k) () "Year" means a period of twelve (12) months according to the
Gregorian Calendar.

(2) "Calendar Year" means a period of twelve (12) months according
to the Gregorian Calendar being 1st January to 31st December.

()) "Financial Year" means the GOVERNMENT's financial year
according to the laws and regulations of the A.R.E.

(m) "Tax Year" means the period of twelve (12) months according to the
laws and regulations of the ARE.

(a) An "Affiliated Company" means a company:

(i) of which the share capital, conferring a majority of votes at
stockholders' meetings of such company, is owned directly or
indirectly by a party hereto;

(ii) which is the owner directly or indirectly of share capital
conferring a majority of votes at stockholders’ meetings of a
party hereto; or . . .

(iii) of which the share capital conferring a majority of votes at
stockholders' meetings of such company and the share capital
conferring a majority of votes at stockholders' meetings of a
party hereto are owned directly or indirectly by the same
company.

|
|

1a enone

( 7

YY

\Q4A die le V0 F (QU) Y sal — Re AL MN

« Lagyall pean By sgar loline a. oe + ED (b)
La Sh ale ge ASU a al ed 9 fs te" Dees! GE” Ws)
LABIBYY Goll SWI pte day Soll, all,
6 BAL papillae LE (VY) de Tad ae” ii" 1 WD
pestle Les VN) phe thd Wolins " degpisll Gal - ¥
pens TY cee bi gl ga clad gat
ep Gills Ogle) lib Lea SHIT IU Tel Walene * ZJUI Andi" Cd)
Geil Dh ek VN) phe ll 5d Lelie” Lee piall aad” Op)
ter Cbs
2 1S, AM alin” ZaglIIS, 201" (3)
Har clelazal ob loll 2 leY Usd Udld, peel 555 all = '
pin GLBT ae Fpl job oh tle Spe WS ade Saal ted
12g
TaN dhpsen Dla, ppl tle pad 5] ipl IU ASG el F
fe asleyin Sibi of pla olebe! Bole
Ban cilelzel gb ol ANT RAEN all Ulead, peal oS yall - Ff
dole Ay day dsl UY ly tends AS td od pg
iptlys She LST on GLBI ge Bb pted Lae cleLece!
LS tall pid tle pt ol

4 NAA Kae ile 19 Gd (6) F oan — Zeagll Ray dd

(o) "Exploration Block" shall mean an area, the comer points of which
have to be coincident with six (6) minutes by six (6) minutes latitude
and longitude divisions, according to the International Grid System
where possible or with the existing boundaries of the Area covered
by this Concession Agreement as set out in Annex "A".

(p) “Development Block" shall mean an area, the comer points of which
have to be coincident with one (1) minute by one (1) minute latitude
and longitude divisions, according to the International Grid System
where possible or with the existing boundaries of the Area covered
by this Concession Agreement as set out in Annex "A".

({q) "Development Lease(s)" shall mean the Development Block or
Blocks covering the geological structure capable of production, the
comer points of which have to be coincident with one (1) minute by
one (1) minute latitude and longitude divisions according to the
International Grid System where possible or with the existing
boundaries of the Area covered by this Concession Agreement as set
out in Annex "A",

@) “Agreement shall mean this Concession Agreement and its Annexes.

(8) "Gas Sales Agreement” shall mean a written agreement between
EGPC and CONTRACTOR (as seller) and EGPC (as buyer), which
contains the terms and conditions for Gas sales from a Development
Lease entered into pursuant to Article Vii (¢).

(8) "Standard Cubic Foot't (SCF) is the amount of Gas necessary to fill
one (1) cubic foot of space at atmospheric pressure of 14.65 PSIA at
a base temperature of sixty degrees Fahrenheit (60°F).

*)
a

VARA Sine pl VO Gd (uli) F sal — Faas idl MA

de x itBs (A) aad Hath Lah JI bls tole aster « Cou glad > (*)
CSA pllad Ligh Jbl, pap! bbs clare o roereay)
LSet Lyebaas oll dahl) LSUd! apie sf als SUT LIS « doall
wady Godll ci tye ot US ods ph

wtaaly (N) Liga) Kiya TS! Cg bUG Lokenne as” Laas gl” (¢)
wlglo ll Usd ib dyblly ayall bykd olen op Baely (V} tists
iadLisl Yubaas (ll dabaall 2a Tas sgaedl gle WS Sal LIS « Jsall
why Goll (ob chee gt LS ods pla

eSg Gh al Lael Lethe I tbs Gey « Tens ( ale) shen (3)
pasly (V) 2ingSa) Kiglles 2S 8) Ab gS « CLS be La Geter
(Ab) nde Spill al eb Le pea ge Healy (9) ALS
(Sl ibaa LILI aod he ls SUS. Julho sh
wey Gaull od ones ot LS od play 2alaT abs

 Ugbdlay oda ply LSU] oe « Zlizt » (Ue)

( ageth Lagatin ) Aptis Leal oe Layee Lae cg" SE ae sie“ (3)
deal Lats Gopal gle uae gil ( ate Gobo: ) Meals
SL Ball gpa (8) 3A Gb pl Real Ade ope GUI Sloe

“geo ltt go on we tbl eS pl» (5)
Fide Jb, 14,08 casks opr bie cto pL al (\) doly shea pai

GT) Seg eye Oe Ube eae weg dnl Loydl
- (

‘1 V94A diay ply V0 5 (Quid) Tf adel! ~ Zyese I Sad

ARTICLE 0
ANNEXES TO THE AGREEMENT

Annex "A" is a description of the area covered and affected by this
Agreement, hereinafter referred to as the "Area".

4nnex "B" is a provisional illustrative map on the scale of

approximately 1:3,000,000 indicating the Area covered and affected by
his Agreement and described in Annex "A".

Annex "C" is the form of a Letter of Guaranty to be submitted by
CONTRACTOR to EGPC one (1) day before the time of signature by the
Minister of Petroleum of this Agreement, for the sum of six million
6,000,009) U.S. Dollars guaranteeing the execution of CONTRACTOR's
ninimum Exploration obligations hereunder for the initial three (3) year
ixploration period. In case CONTRACTOR extends the initial
ixploration period for two (2) additional periods each of two (2) years
espectively each in accordance with Article III (b) of the Agreement, a
imilar Letter of Guaranty shall be issued and be submitted by
SONTRACTOR on the day thé CONTRACTOR exercises its option to
‘xtend. The first such letter of Guaranty shall be for the sum of four
nillion (4,000,000) U.S. Dollars and the second such Letter of Guaranty
hall be for the sum of five million (5,000,000) U.S. Dollars less in both
nstances any excess expenditures of the preceding Exploration period
vermitted for carry forward in accordance with Article IV (b) third
saragraph of this Agreement, Bach of the three Letters of Guaranty shall
emai effective for six (6) months after the end of the Exploration
veriod for which it has been issued except as it may be released prior to
hat time in accordance with the terms thereof,

ms

( >
VARA Lee ls V0 65 (Ql) Pf sdall - Feed idl Y-
(ait B41)
auaUira! gable

Lay HL ade Sy les al Libel dey gs sles al gall
«dab yh Gd Wl

cE pes tll Laas dread Stee day 5 Lhe «yn God!
cabs Goll BBp oll TSW ada SA, (gests alld ong f+ - weed

gor dazal sis C8 fed Ean) Syl anne glace las Line azo pull
ALY gl alga cpt JMg9 Ges (MD Le flag ellis « LaLa ode le wl;
ldee 3 Lila! ge il abl Jgdey Joa pd Cle. BSP AM asukl
Whe Be clgee (V) EE ALY AIM coed 55d) LST ode sal! coud!
lane Lage JS tae Oe Lol (1) inp) 2M Coed 125 tg stall -U 1S
Pile gla e LS Gls  LSLEV eda gpa (es) (1) Gala Lbs dipall be (1)
cls dof. shal gate UU pole Gill plod 3, Spl aediey oydacy
A ILL, © Sapd Yy2 oye (4) dal ae aSer ose hit! (Abe ge
aia paddy: gSerel Myo DLs (0) Lad Bee Sues gale gle! cll ov
less Cpneet Mill Cond 3,a5 de Yall 5 th ole Uf oI LIS 3
ee US JS petenes LWW YT ode ge LILITH (O) Lyf is Lib
Bud cod aig an wal (A) da tal Dyed gle COW glLazll OU
ss esha Ida ed aaa ee eS ah gory al of. Upla, plod LU sre}
. TSW (3 plas lbs SY

Yr NAGA des pl VO od (ai) F adall ~ Le iad!

Annex "D" is the form of a Charter of the Operating Company to be
formed as provided for in Article VI.

Annex "E" is the Accdunting Procedure.

Annex "F"' is a cutrent map of the National Gas Pipeline Grid System ~

established by the GOVERNMENT. The point of delivery for gas shall
be agreed upon by EGPC and CONTRACTOR under a Gas Sales
Agreement, which point of delivery shall be located at the flange
connecting the development lease pipeline to the nearest point on the
National Gas pipeline Grid System as depicted in such Annex"“F", or as
otherwise agreed upon between EGPC and CONTRACTOR.

Annexes "A", "B", "C", "D", "E" and "F" to this Agreement are hereby
made part hereof, and they shall be.considered as having equal force and
effect with the provisions of this Agreement .

ARTICLE
GRANT OF RIGHTS AND TERM

The GOVERNMENT hereby grants EGPC and CONTRACTOR subject

to the terms, covenants and conditions set out in this Agreement, which

insofar as they are contrary to, or inconsistent with any provisions of

Law No. 66 of 1953, as amended, shall have the force of Law, an

exclusive concession in and to the Area described in Annexes " A “

and"B",

(a) The GOVERNMENT shall own and be entitled, as hereinafter
provided to a royalty in cash or in kind of ten percent (10%) of the
total quantity of Petroleum produced and saved from the Area during
the development period including renewal. Said royalty shall be
bome and paid by EGPC and shall not be the obligation of
CONTRACTOR. The payment of royalties by EGPC shall not be
deemed to result in income attributable to CONTRACTOR.

D

\ANA ita lie VO gd Cy) YT soall ~ Remetl A ry

pk Gy Yas lll olde qa AS AI aga Ade Gino «30 Gell
deslodl salll 3 ade penate

+ ggevleall pla! «tn Gell

sipag al yl SLT eT yb SH ESL thy 3 cay Seal
shes aySig «GUE gy Ae) Uy JU) cad Sse lly Hal Bi AKT
se Tht Sy Lgl ae Habe ft oa eal
Vykes ashe gies US gh 3) Gel Dl eens got US Fea BSA cl
: «glad Steel Oy UI
ga tpt Vas «a vg tant on gagys cng cle cml a
: TSW de yoy at Upaday 35 ld Gol ndigl gSuy « ASU cde

(aud Bak)

_ Bally Gell Ge

eg Lage Lyaie Lbjsll glib, tag) 2.5L ode epaalt LaSH ct

Lap sllj olagaalls eal Lady wllSg « eqpng aly Cadell 3 Aiporgll Ail
ae Mee esse ay ab Ld als ASU gE
-atgsady 40M Zl Wh dy gail Bol eu

Lnabt. srl gle yoga pe god he « Gres US| ls =|

pel ded ies pene en FN) BU (3 Ute Ret bet ol
eeesty « Spsall B Ug Aes 925 ol table 0 aban
ill bo de Le - Oj Lee pale Ys Wendi, wu rie Zag
Sli JL ey Hb aU sel cL EH
(
Yo VARA Ran yl V0 i (gl) MY dell — dae GALA

(>) An initial Exploration Period of three (3) years shall start from the Bf-
fective Date. Two (2) successive extensions to the initial Exploration
Period, each of two (2) years respectively shall be granted to CON-
TRACTOR at its option, upon not less than thirty (30) days prior
written notice to EGPC, such notice to be given not later than the end
of the then current period, as may be extended pursuant to the provi-
sions of Article V (a), and subject only to its having fulfilled its obli-
gations hereunder for that period. This Agreement shall be terminated
if neither,a Commercial Oil Discovery nor a Commercial Gas Dis-
covery is established by the end of the seventh (7th) year of the Ex-
ploration Period, as may be extended pursuant to Article V (a). The
election by EGPC to undertake a sole risk venture under paragraph
(c) below shall not extend the Exploration Period nor affect the termi-
nation of this Agreement as to CONTRACTOR.

‘c) Commercial Discovery :

(i) A Commercial Discovery- whether of Oil or Gas- may consist of
one producing reservoir or a group of producing reservoirs
which is worthy of being developed commercially. After discov-
ery of a Commercial Oil or Gas Well CONTRACTOR shall, un-
less otherwise agreed upon with EGPC, undertake as part of its
Exploration program the appraisal of the discovery by drilling
one or more appraisal wells, to determine whether such discov-
ery is worthy of being developed commercially, taking into con-
sideration the recoverable reserves, production, pipeline, and ter-
tinal facilities required, estimated Petroleum prices, and all
other relevant technical and economic factors .

( J)
NASA dear phy 10 ood (gil) HY saell de tiagdt 1b

acca aan iE
TEs el AG oe Ole (1) OE Grae Cod LUI iad lag
CY) lit Lagie JS ibe dW! cool 5 a8 oun es (1) guslacal Jytatl
Gms Aha shbdt oye Ula Last be ely ws, : oly de
Blah are SUEY Ling « Atel ST alg JEU! le Lay (1+) onde,
HOY iy Lede ois Lona « Sinn dy Lb cil LU isles Yiae b
ode plats all SL Sly cope bt cof ayo 556 (1) dealdl doll
SUES) det poy ol INA SLE odo Gay. Zpaall all ge LSE!
BB oe (VY Rapll deal Lg hed GW ces GLEaST st al ele
abesdl le Caney. (H) Rusth Bad Ly Le poe Logue . Goudl
ooh bast Ball (2) EM Gongs « Hal SY Ag ptudl Alay lll Ant

2 Aghia) Zeal LEY ono Ugsil le sata gl. Colt Sab oe

+ Gsbrall GES (@)

doy IF ore Sie oF « SUD gh cal ely e yg Lncll GLE (1)
LS ya BI Bas gly Le cll OUI os Le pene gl ge
Gas lle Ayre Joli old SLU I ow OZ) GLEST Ly
Code atl arable ce 1528 pd ol « Hgll a WS OS he
writ hea UM ys AST gH py slow ullly GLESY paps

Be. WLS pa ob Grecia GLEE SY Ls gL BIL

Dobbs Clay Lede pall (Se pt olbl cal Lacey!
Sy La Fadl Ly Gals Bll ljegouslly eV
+ Epegll Mileall SY Lolasi¥l, Lai! aly
VASA dw hy V0 od (Qu) F sell — drew If tl

(ii) The provisions laid down herein postulate the unity and

indivisibility of the concepts of Commercial Discovery and
Development Leases. They shall apply uniformly to Oil and
Gas unless otherwise specified.

(iii) CONTRACTOR shall give notice of a Commercial Discovery to

EGPC immediately after the discovery is considered by
CONTRACTOR ta be worthy of commercial development, but
in any event with respect to a Commercial Oil Well not jater
than thirty (30) days following the completion of the second
appraisal well, or twelve (12) months following the date of the
discovery of the Commercial Oil Well, (unless EGPC agrees
that such period may be extended), whichever is earlier, or with
respect to a Commercial Gas Well not later than twenty-four
(24) months following the date of the discovery of the
Commercial Gas Well (unless EGPC agrees that such period
tay be extended) except that CONTRACTOR shall also have
the right to give such notice of Commercial Discovery with
respect to any reservoir or reservoirs even if the well or wells
thereon are not "Commercial" within the definition of the
“Commercial Well" if, in its opinion, a reservoir or a group of
- reservoirs, considered collectively, could be worthy of
commercial development.
CONTRACTOR may also give a notice of Commercial Oil
Discovery in the event it wishes to undertake a Gas Recycling
Project. :
A notice of Commercial Gas Discovery shall contain all detailed
particulars of the discovery and especially the area of Gas
reserves, the estimated production potential and profile and field
life.
Within sixty (60) days following receipt of a notice of a
Commercial Oil or Gas Discovery, EGPC and CONTRACTOR
shall meet and review all appropriate data with a view to
mutually agreeing upon the existence of a Commercial
Discovery. The date of a Commercial Discovery shall be the
- date EGPC and CONTRACTOR jointly agree in writing that a
Commercial Discovery exists.

NASA dw phy V0 gd (ah) ost — dye Sf aut!

eee

cratic pluith ples ty apts LSU ade 33 Bay) pKeMT gf (1)
SD he ope JS GebF pens. Lyall tides elo GLEESY ”
» M3 DE he rt yay pile sul,
GLEES ot oF o5 eyloccll GLESSYL Se MEG SGU gts (YY
Ue ge dle ak « Uae bin sla vt bites UAE seat Gout
PN SS GK oe la (FY OO ge tylell cugl eI Zell
PEAS Gos ya ek (VY) pte ctl dey ole LILI deeegtll
i pail ade sliced jhe gle gl cals 5] YD) Syl cus
cerkes ayl ge yleall iM td de slo Geel ane Odell
ose Reg Cals 13] Y) Zabel 5LU fy GLAEST els ge La (YL)
de ghrral 5 tial SH ge 3S, ab le « Gill ain shisel jloe
lls Ul sf ghd GY Ek gylecll GLEsyy vel jLbs¥I fie
Has GUS BAe Coad Ciele pdt UM Ladt CLs ol ao
if shane ILM Bes Epes ge Ke GLS Hil wy « Jylosd! tl»
Tycall Goad Lense Ul seed St OULD ge Lepore sf Gh
SoH lest GLY Hibs! he af od Lead git Jl, abel
+ GU gi Boley pants pa od Ged, HL UG
Le ILS GLAU opera GLAZSYL WoL USVI gauss of pany
Ais UN ol blsol le yy24 (sll nL Dolby GLE Lai!
+ JLT acs TW Janes TLE
I SF aM elt GLASSY TEE Lead ey La (N+) apt IE GS
vest Boral Ligy Dold coiled TELS ghics aay Lae Uplilly Stegll ear
Pole! BLES G16 a5. LZ GLEST ay ey gle Lye Gls!
= Sabet GLE 3 yrs gle HLS Lee ds lill, deal aad Gils gD wll
A SAMA die pls V0 ood (yb) V suall = det Ba dT

a

(iv) If Crude Oil is discovered but is not deemed by CONTRACTOR to
be a Commercial Oil Discovery under the above provisions of this
paragraph (c), EGPC shalt one (1) month after the expiration of thé-
period specified above within which CONTRACTOR can give
notice of a Commercial Oil Discovery, or thirteen (13) months after
completion of a well not considered to be a"Commercial Oil Well”
have the right, following sixty (60) days notice in writing to
CONTRACTOR, at its sole cost, risk and expense, to develop,
produce, and dispose of all Crude Oil from the geological feature on
which the well has been drilled. Said notice shall ‘state the specific

area covering said geological feature to be developed, the wells to be ©

drilled, the production facilities to be installed and EGPC's estimated
cost thereof. Within thirty (30) days after receipt of said notice
CONTRACTOR may, in writing, elect to develop such atea as
provided for in the case of Commercial Discovery hereunder. In such
event all terms of this Agreement shall continue to apply to the
specified area.

Jf CONTRACTOR elects not to develop such area, the specific area
covering said geological feature shall be set aside for sole risk opera-

tions by EGPC, such area to be mutually agreed upon by EGPC and —

CONTRACTOR on the basis of good petroleum industry practice.
EGPC shall be entitled to perform, or in the event Operating Compa-
ny has come into existence, to have Operating Company perform
such Operations for the account of EGPC and at EGPC's sole cost,
risk and expense. When EGPC has recovered from the Crude Oil
produced from such specific area a quantity of Crude Oil equal in
value to three hundred percent (300%) of the cost it has incurred in
carrying out the sole risk operations, CONTRACTOR shall have the
option, only in the event there has been a separate Commercial Oil
Discovery elsewhere within the Arca, to share in further develop-
‘ment and production of that specific area upon paying EGPC one
hundred percent (100%) of such costs incurred by EGPC.

( J
VANA die ply V0 od (al) Yaad - dew oy dl YA

pS Gs Colt GAA LAST SVAN gates py old 5 GLE EST oo 151 (£)
(N) dol pat Lett ty Stag Gow ali « (g) Lid oda (J del 4, Sill
gles Uae! Ig Lall peda LPS gd cealls eel Sorel Gall «Least ge
GH ULSI day Lad (VN) de BG «Lath aa ot Cot clea] GLASYL
Ge LY aNd BES 5 patty atts cea ab a Co AylF Le npg Y
tel cplurrs A tans Hadi gle stall Ad Crim 6 tpt Sl ye
af cs « RAGS Udy SLA Lay t ope Legs (Y=) cen ay WWSy Sapte
ceed caeS ol aS (bis oI) Fated ZoLadl sat JULY Ube gas
«dy AW puss AFG el GUS, ane ob tI
oe bag, (YE JOG SLY Gos . UD aU IIE Lgl ait
yepaill pISo80 Lib ToL ull das HLS slesy of Uae Y Ws Leal
geet OB UWE ode (bs « 51 GLAST oy25 Ue 3 LAUT ade oi Uke
Tonal oll oi Zeal, hha paren ASU ala Yogi
obit ool ated GAL UG ghd MoLall WE Los pte Jglill LSI ily
Of ec gl tia Bo BV BM led CaF Gad dl Sl WS
cob Lee A ALI is UsMy gil ogy Do ade le GLE a
LAM SA solo he od FOLLY pyit gf Gay Goss dy adlickio
baled alls, pH Olea SLR ZF AU gar of Lngll Gow ball
5 Rigel 385 Laney. bapite Riggll Gasy Ll ptanns i ley Zt
obese oye heal Bosal SoLll UG oye gall LE cual] ge anal
gh tng alee I EIST ge (A) UT Gg ULI ened
sad hte OFS MENDY gow ld. al OW Atal older pall
Cee al Sols Based do Lall Us 3 CLS, Ra Olde ge ll gd alld

eee
7

r" NASBA Hise alis V0 o8 (ails) HF osall ~ Zpenngll Bad

Such one hundred percent (100%) payment shall not be recovered by
CONTRACTOR. Immediately following such payment the specific
area shall either (i) revert to the status of an ordinary Development
Lease under this Agreement and thereafter shall be operated in
accordance with the terms hereof; or (ii) alternatively, in the event
that at such time EGPC or its Affiliated Company is conducting
Development operations in the area at its sole expense and EGPC
elects to.continue operating, the area shall remain set aside and
CONTRACTOR shall only be entitled to its production sharing
percentages of the Crude Oil as specified in Article VII (b). The sole
risk Crude Oil shall be valued in the manner provided in Article VIL
(ce). In the event of any termination of this Agreement under the
provisions of Article I1i(b), this Agreement shall however, continue
to apply to EGPC's operation of any sole risk venture hereunder,
although such Agreement shall have been terminated with respect to
CONTRACTOR pursuant to the provisions of Article III (b).
(d) Conversion to a Development Lease:

i) Following a Commercial Oil Discovery or a Commercial Gas
Discovery, the extent of the whole area capable of production to
be covered by a Development Lease shall be mutually agreed
upon by EGPC and CONTRACTOR and be subject to the
approval of the Minister of Petroleam. Such area shall be
converted automatically into a Development Lease without the
issue of any additional legal instrument or permission.

VA4A die gh 10 3 (ue) Pill - ReMi dl
che. Lite YL ott EIS Us ye (74) BU EBL
Ti litte BAF cj GLAST tol DE 05 Y1 Gl ld LLY aS Vf
+ Libaill Jobs aT glSe
OL sh US ds. dey dall (ZV. -) OU 0d SI ls Jy oa Yy
SS i gale yat ade NM Yee, does of (1) Ul. dated LA ul
(1) yh RSE ode Ge peed Lb OS sey Uplate TL ode
i pod Lube Uall+ cool gl a oS BL LTE al. Ww Las
lS Leey Yak be Lh od Mtl olay call
Sets Lets JF LoL gl OL Lill plea! 3 pater of ite!
Boll oye Cg ) BAU gb Based LDL cag laid Lidl GS asad hi tal
oh beds po pnatll Li BI teal OV Lyte A C5 peed pazy - Ly
So] arog ReSLEY add «Lys cof De yds. Ley Lall Fall ga ( ¢ ) sail
Shred BS gr paces LSI on ols LAAN alll ou (5
cle Ay LEUTYI se Gorge tal BY! ed stent Lol Ztggll olLad Zell
ct (i) TiN ASOT nt Uy death ttm LSU ode «Leal ge gi JI
« TSI Ball
1 Bll alle off agent (a)
diggll op GUY pay JU CAF GLE sf ca lg GLEST gl ge (1)
the palates cal LEW he SLi Saal BLS Gti le lee Jy lilly
as UgHs « GLU Nin SU ais Hilye le Upadl pe LS teas,
Al ig stad oh jlo! WI debe ays ee ade LSU LAL

seat sl
¢
pe (NARA Ree hy V0 gd (ult) FT sdall — Zeal yl

(ii) Following the conversion of an area to a Development Lease based
ona Commercial Gas Discovery (or upon the discovery of Gas ina
Development Lease granted following a Commercial Oil Discovery),
EGPC shall endeavour with diligence to find adequate local markets
capable of absorbing the production of Gas and shall advise
CONTRACTOR of. the potential outlets for such Gas, and the
expected annual schedule of demand. Thereafter, EGPC and
CONTRACTOR shall meet with a view to assessing whether the
outlets for such Gas and other relevant factors warrant the
development and production of the Gas and in case of agreement the
Gas thus made available shall be disposed of toEGPC under a
long-term Gas Sales Agreement in accordance with and subject to
the conditions set forth in Article VII .

(iii) The Development period of each Development Lease shall be as
follows:

(aa) In respect of a Commercial Oil Discovery, twenty (20) years
from the date of such Commercial Discovery plus the Optional
Extension Period (as defined below)-provided that, in the event
that, subsequent to the conversion of a Commercial Oil Discov-
ery into a Development Lease, Gas is discovered in the same
Development Lease and is used or’ is capable of being used lo-
cally or for export hereunder, the period of the Development
Lease shall be extended only with respect to such Gas, LPG ex-
tracted from such Gas and Crude Oil in the form of condensate

. produced with such Gas for twenty (20) years from the date of
first deliveries of Gas locally or for export plus the Optional Ex-
tension Period (as defined below) provided that, the duration of
such Development Lease based on a Commercial Oil Discovery
thay not be extended beyond thirty-five (35) years from the date
of such Commercial Oil Discovery unless otherwise agreed
upon between EGPC and CONTRACTOR and subject to the ap-
proval of the Minister of Petroleum .

ABSA aon Vou (aus) ¥ sas — drew! tna ry

GU gold GLAST Lid pte tas sie Mine il boyd cae (1)
dig (esl eld GLE! Cle ie 2 ake Gf GLE GLESST ce st)
Geil SU Shad le 10 La Les Glad slay syd el
AR Spell egtull Jyadls 5Li) Mig Mazodl ISLAY dyad) bu,
SUA SUM CALS BL peed apd Uylill gl pond wld ayy
GUE Te iy « GW chills dues sara Mi, ths A SY) Jalyalls
Uigdhy Lady orl Job ut de ptande Leg) ple cll jLall bia of
« Angldl Fahy Kd byt)

hy US dgaid ae JOU gated 5,25 Ss (YY

(2) gape Zpetall Had 9,87 col eslgall GLESYY glazy uscity
cess abace pad Ugeld WLias plot GLAST U3 Fes ge teas
BAe oid gb FE GLELSIUL dacl bts, ( oat gee gp OS)
TSU adn cogs pall gf Woes Maazel Se of fartinns rail
Abe io lb Ratt ade I CoM Gls GLAST Joy % ie wll,
(LPG Jatt Sycull joy GL Wig) Rath Sad sew Leesa!
Ct AS JR od 58 GU pA ugly jLII WS ge yal cll
GA gyn aS oclnd Dal fas U ep Bae (1) guptic tal jLN 3
(oUt gue gh LS) gpl Yl lace 555 [gd Ulene eal gf Une
che Ca al SLES he yunefll ia Lats alo Jol aye Wb te,
(FUSE Cale sheedl SLES TT Lia fF gye Tee (WO) CIE, pase
« Sgzsdl jes Mil ye buy WS OS le dylally dal oy Gls

os

VARA Siw ys V0 od (aa) saall ~ Xpeus I 54d

CONTRACTOR shall immediately notify EGPC of any Gas
Discovery but shall not be required to apply for a new
Development Lease in respect of such Gas .

(bb ) In respect of a Commercial Gas Discovery, twenty (20) years

from the date of first deliveries of Gas locally or for export,
plus the Optional Extension Period (as defined below)
provided that, if subsequent ta the conversion of a Commercial
Gas Discovery into a Development Lease, Crude Oil is
discovered in the same Development Lease, CONTRACTOR's
share of such Crude Oil from the Development Lease (except
LPG extracted from Gas or Crude Oil in the form of
condensate produced with Gas) and Gas associated with such
Crude Oil shall revert entirely to EGPC upon the lapse of
twenty (20) years from the date of such Crude Oil Discovery
plus the Optional Extension Period (as defined below).

Notwithstanding, anything to the contrary under this
Agreement, the duration of a Development Lease based on a
Commercial Gas Discovery shall in no case exceed thirty-five
(35) years from the date of such Commercial Discovery,
unless otherwise agreed upon between EGPC and
CONTRACTOR and subject to the approval of the Minister
of Petroleum. °

CONTRACTOR shall immediately notify EGPC of any Oil
Discovery but shall not be required to apply for a hew
Development Lease in respect of such Crude Oil,

The "Optional Extension Period" shall mean a period of five
(5) years which nay ‘be elected by; CONTRACTOR upon six
(6) months written notice to EGPC prior to the expiry of the
relevant twenty (20) year period.

; -

VARA dens ply V0 5 (gh) Y stall - deen Bud

patclly Wien 3S gy! SU, JAW Liss ul ge Lig3 dtagll Uhh jbo
= GU U3 ylty ye La aie Ub,

re

8 Ba (0) Ga plic Rea L555 iY ld Glass glay bed (YO)

Ba ALS YG deal sf Liles SLA oye OLS) ean Uh gt
eked 1G Ue G3 al tat (oad cea ge LS) lcd shined
Bis paid 3 pl uj EAST of Las ade MGW olF GLEST Jot
Feet Le ys el pL Ca 5 gu dll Lee ysis
AE call of GLU ge abbeced (LPG a JL dy cI) Ge ele )
Sel UD pola SUMy ( SUI pe Lge US a JRE od 5 Gl
Teo ot a (1) gee «Leathe LeU LS ope Gye ol)
PLS) glsb Yl shee G25 I ULE YL oll oy J 3 List
+ (oGsl one

agi of Je eh jo Vs LaYE de (3 ed WE oy Lc Ball it,
OSM y Kad cole GLY cg ylF GLES gle paegll Lassi Wie ie
Really GUI (IY glad GLEas Yl as feb ga tes (TO)
« Uazzall pis daily bptys U3 DG cle Uglall,
Lee 9s od Sy Ca GLASS of ge bpd eg ULI bie
+ pAb aS BY Rh ede Rgatd ale ly pally

ayn (0) yaad Gide B25 CLES T ae W G5 peed dey
ON) dee Jad Real I lS lad att LL ULEW jou Gall
Reale (0) ge pSall tae Lal ald dL gl
. NS C : j
v YAMA de bis VO gob (gg) TT abel — Lene Ea LL NARA done pl V0 od (als) Postel - dell Bat Lay

eee

(e) Development operations shall upon the issuance of a Development
Lease granted following a Commercial Oil Discovery, be started
promptly by Operating Company and be conducted in accordance
with good oil field practices and accepted petroleum engincering
principles, until the field is considered to be fully developed, it being
understood that if associated gas is not utilized, EGPC and
CONTRACTOR shall negotiate in good faith on the best way to
avoid impairing the production in the interests of the parties.

In the event no Commercial Production of Oil in yegular shipments is
established in any Development Block within four (4) years from the
date of the Commercial Oil Discovery, such Development Block
shall immediately be relinquished unless there is a Commercial Gas
discovery on the Development Lease.

Bach Development Block in a Development Lease being partly
within the radius of drainage of any producing well in such
Development Lease shall be considered as participating in the
Commercial Production referred to above.

Development operations in respect of Gas and Crude Oil in the form
of condensate or LPG to be produced with or extracted from such
Gas shall, upon the signature of a Gas Sales Agreement or
commencement of a scheme to dispose of the Gas, whether for export
as referred to in Article VII or otherwise, be started promptly by
Operating Company and be conducted in accordance with good gas
field practices and accepted petroleum engineering principles and the
provisions of such agreement or scheme. In the event no Commercial
Production of Gas is established in accordance with such Gas Sales
-Agreement or scheme, the Development Lease relating to such Gas
Shall be relinquished, unless otherwise agreed upon by EGPC.

GLEsSl cake Cytall Lpetsll sie lool ode Lyd dual bles hag
Lig WS Sys ol Lal LSI 2S AI GS as US, CL g LZ
Dy AM aly dl Lesagll sels CaM gm J dye Mul sel yal!
pads pb leat potill ay. SUG CE A Jed ages pear ol
Hay Judd gli, 25 quan Loslinee Jl, Lgl OG GoLall sll
GLE glas giy i clay alel eel

eed ool abhete bins Carll ge yl clail Gadd pe UE ds
Bola GLLESY fsU ege Sly (6) Lal DEF wU5,. Leas
ed ge pl Gall Ldn Easel PU ge Lypd Bll Cay ws cal
pe Ade gh gb Spats PUSS JSy SY FZ GUESS Laall ade
Min Agata ade gS Specie ty ED oe dhe cad Lope Gis Zeatll aye
«Adley al SLAMH sles CLI) id pale aol pane

pede) ely SL gb Spas Abd 5 ctl gl GLU aa Ade Qqigy ate
GW LoL Laced babe gli ads gf Zepludl GAUL QI Lee ge LF
LPG JL dys 5LE sf LiKe JSS 65 go GU LT cogs
HS yD Daly TpSlve Das Gye die yale of SLA in ee gets YI
Spim gb Lye MN Lidl soli Lady 3 J (lly Obed Asi
GU gay Had: of she ISOS MAS, Uyall I, 21 Lacgll ae} F, 5!
HS of ads Ghy LAU GAF Chal Garces INE Me ds « gpey SAM
Sle ate Bats Sy SAA Lp, heal Apache OF ope Ul ge
- US GIG Cle Kagll Gils
o~

rs NAGA de ls V0 od (Qeb5) Patel! - deel ate dl

If upon application by CONTRACTOR it is recognized by EGPC
that Crude Oil or Gas is being drained from on Exploration Block
under this Agreement into a Development Block on an adjoining
concession area held by CONTRACTOR, the block being drained
shall be considered as participating in the Commercial Production of
the Development Block in question and the Block being drained shall
be converted into a Development Lease with the ensuing allocation of
costs and production (calculated from the Effective Date or the date
such drainage occurs, whichever is later) between the two Concession
Areas. The allocation of such costs and production under each
Concession Agreement shall be in the same portion that the
recoverable reserves in the drained geological structure underlying
each Concession Area bears to the total recoverable reserves of such
structure underlying both Concession Areas. The production
allocated to a Concession Area shall be priced according to the
Concession Agreement covering that concession area.

(f) CONTRACTOR shall bear and pay ali the costs and expenses
required in carrying out all the operations under this Agreerhent but
such costs and experises shall not include any interest on investment.
CONTRACTOR shall look only to the Petroleum to which it is
entitled under this Agreement to recover such costs and expenses.
Such costs and expenses shall be recoverable as provided in Article
Vil. During the term of this Agreement and its renewal, the total
production achieved in the conduct of such operations shall be
divided between EGPC and CONTRACTOR in accordance with the
provisions of Article VII.

~Y
7

VASA dew gly V0 Gd (Gl) Y saat ~ Aiea ing! TA

GULF Leal gb « dplill ng pais Gb le ley « Ang oyst 131
eh kage pAb LGTY oS bed ye doy (ABS ge aa gt
ay aia coe gyre Gil ELL gL Syl Lap 5, slow pla Lice
prays ggall Leesall phd plaall cloyl § ply ol al
C8 ot DS ee Le eet Ake II ake oul spo sill ¢ Lal
Lian age fers sl hell fea coe Lyons ) GLY HIB)
cashes « Gs athe Gy ly (Ga 3 84 re ball yl eo
cal all alts pled ATUL JO Lb ge ySAll CLIP AIG C25
pI sealed eS all og Upeke Ipod St all ob blend Uebe
Se gl Lb col pyres ll plpall Rabat JS OF he Conall
pas ply gatate WS CF HSN! cael in oe Lode Spat
(SF All pt ASW Wy ball dibs gY Gaaddl (ly! 5

LG pall Ugablass SI OL alls AISA eis Jslall far - 5
ab Jats YOu, pall, AISA ade gf pb EEUU ols pays Obes!
GSS oda alone Jslall al plas, bo paris: plata Yl he Jly3
syieady « R,SUSY ode JB ob dy os oe aid adn, Le de Oy pally
ceiy Hag Fa dade popatll youll de Uy pally GSI oie
REA gs gill CLAY! Mar] of « edgy LAE YI oda kaye tae
Boll goynatl Lidy dylally Leigll cay pens label ode Eptlne oo
- dal
- ( ~ ~

io wo ¢ i)
‘ NOMA dae phy 10-3 (yb) F atl ~ demmegll Bd YAMA dine pls V0 3 (git) stall — deel idl &-

(g) (1) Unless otherwise provided, CONTRACTOR shall be subject to ode olemsds pal US Lyall fol dy po iL, w Jy! easy — 1 (5)

Egyptian income tax laws and shall comply with the requirements
of such laws with respect to the filing of retums, the assessment
of tax, and keeping and showing of books and records.

(2) CONTRACTOR's annual income for Egyptian income tax
purposes under this Agreement shall be an amount calculated as
follows: :

The total of the sums received by CONTRACTOR from the sale
or other disposition of all Petroleum acquired by CONTRACTOR
pursuant to Article VII (a) and Article VII (b);

reduced by :
(i) The costs and expenses of CONTRACTOR,

(ii) The value, as determined according to Article VI (c), of
EGPC's share of the Excess Cost Recovery Petroleum repaid
to EGPC in cash or in kind, if any,

Plus:

An amount equal to CONTRACTOR's Egyptian income taxes

grossed up in the manner shown in Annex " E" Article V1.

For purposes of above tax deductions in any Tax Year, Article

VII (a). shall apply only in respect of classification of costs and

expenses and rates of amortization, without regard to the percent-

age limitation referred to in the first paragtaph of Article VI (a)

(1). All costs and expenses of CONTRACTOR in conducting the

operations.under this Agreement which are not controlled by Arti-

cle VII (a) as above qualified shall be deductible in accordance
with the provisions of the Egyptian Income Tax Law.

thasns dy pall aps tree pall Oj) FY) pyddcy Garis Leet oy ill
«WS BG gle LSU ais ple Lis. Deel FU pads
ds patie Lyall Jol dy po LEY SGU gal ull a Sy ¥
+ I ool le acy Like LS!

cb oBh Rid Spall of all ge Uplall WLoLis, oll ULM p pares

obo) y C1) ag 2a ON Lady Jy ade Jum Gill yell JS

: = Laladd sll

+ gee Le puadus

«Slat Yael (oll OU, pall, AISI

GLa LIT alll ga (g) Haw Lay 5A LS Leal Lar LG, - T
aa Teg Ugads sLelly AILS sla zu aod dy cdl yas
cay gfe Kae gf
saedl
Yams Jill gle diel all Jou stad Lyles Lil
2 Ca) gall gt Hale! Goll 0,3 Leal BH_LIL
Raped adel 3 SUN he eg all Lelbinw' ll LEY,
GNSS eta I Bal gue CU) Ea ag eat
JuyM duty asc! gy9 1 LE DMG Cy OU pally
NSS gone (VDT) Lael Gall ye Jy 3 kal (3 Fated!
col) ASLO ae cande OL She Mile Jl OU pany
aS cetaghl goull he Leyla Ball ope (1) 5, Gat Row
hall Blige all SY Wy peadld UG 355

tr VASA dine pkey V6 645 (qt) Y anal! ~ Leal Saad

(3) EGPC shall assume, pay and discharge, in the name and on behalf of
CONTRACTOR, CONTRACTOR's Egyptian income tax out of
EGPC's share of the Petroleum produced and saved and not used in
operations under Article VII. All taxes paid by EGPC in the name
and on behalf of CONTRACTOR shall be considered income to
CONTRACTOR.

(4) EGPC shall furnish to CONTRACTOR the proper official receipts
evidencing the payment of CONTRACTOR's Egyptian income tax
for each Tax Year Within ninety (90) days following the receipt by
EGPC of CONTRACTOR's tax declaration for the preceding Tax
Year. Such receipts shall be issued by the proper Tax Authorities and
shall state the amount and other particulars customary for such
receipts. ; ,

(5) As used herein, Egyptian Income Tax shall be inclusive of all income
taxes payable in the A.R E. (including tax on tax) such as the tax on
income from movable capital and the tax on profits from Commerce
and industry, and inclusive of taxes based on income or profits
including all dividends, withholding with respect to shareholders and
other taxes imposed by the GOVERNMENT on the distribution of
income or profits by CONTRACTOR.

(6) In calculating its A.R.E. income taxes, BGPC shall be entitled to
deduct all royalties paid by EGPC to the GOVERNMENT and
CONTRACTOR's Egyptian income taxes paid by EGPC on
CONTRACTOR's behalf.

(

‘)

7

NAGA dea uly V0 3 (aul) Yt sal - dame abt

Po Lgpaie sats Whisy LLU ply 240d by LEM Jao tt

UL dl  Ledl Ler yo Wis dytall Je timed! pall
Qeers «Fell Soll task CLL § Jastall 85 ay bid,
Bee Wea pened ane Ys stl eel eal! Ud oll Gil pall

. du

252 Cah gsi Lx Kyau d! OVLaLY! slid! poleate Ttagll pyit ~ &

OS 68 Lend Tew JF ge Jlll DoW all [oul iy is
oe ALU gee call gL FU Lee gl ped ie bag (40) Gras

ep Hale CYL AY ode 9457 of cous LULS Lay tall Lad!

bell ope tgmbis GAL Ul Up Capes decreed dine pill ob
+ OVLa ode Jee (ojale oF ol

FIISS ALLS So SUV ode 5 GT LS Apel! Jolin pe — 0

US FLED ge God Gailel joy (all Jl >
LS sty ge Jol de da call Joe (dell gle iy all
WIS Lty  Lelally WLel cy le Lyall Ua
gree 5 Se td Led CLM youll ins Gall Clad
La lady quill se tLe ge peetou Leys pei chy oa
Be ASH opt eg ill il all ope HS pads Catlin Gace
« chal ol Joo ce east dla ai, L

eee Cad Uae Lay ill Joull ot
a SH JI deg pneds cll LCV gene pads al Ul gow
oF ALS A Ugzads Gal Sl de Lyall Sul slay
- Lait

Bld slur Leg! pled wie = 1

ty
¢

|

C
= a YY
bo VARA Ze ples V0 go (al) Y stall - inom Say Sd NARA die ph V0 5 (aul) PF stall — dee IT Syl ££
ARTICLE IV (Geil ft Bat)
WORK PROGRAM AND EXPENDITURES DURING Chea 5d sil CARLING foal Qual
EXPLORATION PERIOD Ae gee oS LILY ode parts Coll older [ay of Us be coe (1)

(a) CONTRACTOR shall commence Exploration operations hereunder
not later than six (6) months after the Effective Date with a
commitment of acquiring five hundred (500) km seismic and two
hundred (200) sq.km 3D seismic. Not later than the end of the
twenty-four (24) months after the Effective Date, CONTRACTOR
shall start Exploratory drilling in the Area during the initial
Exploration period with a commitment of drilling four (4) wells.
EGPC shall make available for CONTRACTOR's use all seistnic,
wells and other Exploration data in EGPC's possession with respect
to the Area as EGPC is entitled to do so.

(6) The initial Exploration period shall be three (3) years.
CONTRACTOR may extend this Exploration period for two (2)
successive extensions each of two (2) years respectively in
accordance with Article III(b), each of which upon at least thirty (30)
days prior written notice to EGPC subject to its expenditure of its
minimum Exploration obligations and of its fulfillment of the drilling
obligations hereunder, for the then current period.

CONTRACTOR shall spend a minimum of six million (6,000,000)
U.S. Dollars on Exploration operations and activities related thereto
during the initial three (3) year Exploration period; provided that
CONTRACTOR shall drill four (4) wells and acquire five hundred
(500) km seismic and two hundred (200) sq-km 3D séismic. For the
first two (2) year extension period that CONTRACTOR elects to
extend beyond the initial Exploration period, CONTRACTOR shall
spend a minimum of four million (4,000,000) U.S.Dollars and for
the second two (2) year extension period that CONTRACTOR elects
to extend’ beyond the two (2) year first extension period,
CONTRACTOR shall also spend a minimum of five million

eek pit gee LLU gla Gul dey tl (VY 2 jylee ¥
© eet pS (Te) SLA IMG eae cemny 6S (08) gape ane
sons Y dey ood Atha § SLES! ill Ly gf Util he Cony
daggh dow ealill ge banal GU ae (YE) oo alls gold etl les
Ged od Ua Gd Go 13 Reel deg LLM Codd 32k bal UT (2)
UY LEI ULM Ss Lapel SUL gene plo eal LE
del Reel Bie J OS cl od Lod! OULI ys andy
Codd iad de IEAM jyrg. cls (PY) OE AL Cad i25 tae (G)
Udy Spall le (Y) glee Lage JS tue lane (1) gu pail ode
EM Ge lef UGS che ely W355 e (Go) 3d LIL GOL
gl GUA bts Rg MT 25 IS ad aby JVI le Lay (12)
qeaslt ALI OL IL Uys dod oles (5 allel! ge sol al
» dae AW cil ge BIW! ade
Rey re 6 ee ) De dae ye Jay We gid ol JyLAll pay
dilall S, Cadolbe gle LS Yl taal Ob Yl OL Ysa
petal le ola (1) Got Lay GY Cat Uy
po OO YD cea ee berks pod oly 2M Taal alls DS Jy Lal!
SUT CE) Laggl paes gape pS (1) LM PE epee eames
(Levee ) ade dal ye de YL giz gh Lad Js ppchy
EAM sb 355 DG LS YM OLY OLY ge Yo
i ‘paths « TIM Codd 55 tay be yl lady GSI UY) gle Yes

EV VARA die les 10 63 (qu) F shall - dees S apd

(5,000,000) U.S. Dollars. During the first and second extension

periods that CONTRACTOR elects to extend beyond the initial
Exploration period, CONTRACTOR shall drill three (3) wells in the
first extension and four (4) wells in the second extension.

Should CONTRACTOR spend more than the minimum amount
required to be expended or drill more wells than the minimum
required to be drilled or acquire more seismic than the minimum
required during the initial three (3) year Exploration period, or
during any period thereafter, the excess may be subtracted from the
minimum amount of money required to be expended by
CONTRACTOR or minimum number of wells required to be drilled
or minimum kilometres of seismic to be acquired during any
succeeding Exploration Period, or Periods, as the case may be. ‘

In case CONTRACTOR surrenders its Exploration rights under this
Agreement as set forth above before or at the end of the third (3rd)
year of the initial Exploration period, having expended less than the
total sur of six million (6,000,000) U.S. Dollars on Exploration or
in the event at the end of the three (3) years, CONTRACTOR has
expended less than said sum in the Area, an amount equal to the
difference between the said six million (6,000,000) U.S. Dollars and
the amount actually spent on Exploration shall be paid by
CONTRACTOR to EGPC at the time of surrendering or within three
(3) months frorn the end of the third (3rd) year of the initial
Exploration period, as the case may be. Any expenditure deficiency
by CONTRACTOR at the end of any additional period for the
reasons abovenoted shall similarly result in a payment by
CONTRACTOR to EGPC of such deficiency. Provided this
Agreernent is still in force as to CONTRACTOR, CONTRACTOR
shall be entitled to recover any such payments as Exploration
expenditure in the manner provided for under Article VII in the
event of Commercial Production.

a

NAMA er hy V0 oo5 (al) Psa — Rye SA

Glee Ug ASU she 25 OG BS AV dascll OLY Jl OLY,o
oY) ghee GUI SNE sla 525 aay bane dg ase (gall (Y)
Sad day nde IgLll lady I Ly LY shal 325 IE
cols Tl slaceYl 524 JG ALT (1) BU jaeg J Lil poe RY cowl
+ Eg! shel 3 JMG UT (4) dayl dou psthy

SLi ph WU de 2 52 2st SsLall gal BI LUG 3,
ela (IL sd apm pg Gal SUNT oad oo¥ lye asl jis tt
25 JIS opel ashe ill fa Ll ye 51 ape Ee
ob Ke toll ol: Ws ay tas UT UG gl ole (1) ee Ugitey
ci AL of SLL Sy Lall pg gil gl sisal PW 4 pads
Cell ge Lee LSI aad Ge a I Unpice pale oll SUM sad
ene ENG doy clad fod IIS bee Le ole Gl pep
= dhe

ol ake RSL ode geass Coll (5 ye ye Jalal Jou UE 35

TI AI Coded ge (1) ILRI one gf J Ly ol”

Ode ow Glee piper GF Ub lilo Cord oles de Gil 5 gS
Be oi oh RSA Gaal OLY OLY ge gy (Vee oe )
ile Kabel 63 Gist SS Lye (1) GOT LL we SLU gl BEL
Ushans Gee deg gin of Syl ple cance ald « All Lia ge a,
LIM Yea gt IV eee ) dude Lal le oy Gill
«coed de ead attst it AM guy SHTML. 2S A Sal
i) NE ese ogi gl Maal ge Liesl ase Utell Gl Ub gs aS
Sea SV Sood B25 ge (1) IWATA go pl
la dsb 5 Halg ane Jy tall ay II OU re sly
cl Ub, . pull 3 Rggld Sola! cy of I JAG oh, SAL,
sytee aba gow Sglall gL. SpE 2 Spall 2 L) LUE! ode
TeyLl Balll 5 Up he yopaitl di DIY toy OES ILL ally go Ul

+ gba LEYTE 3

©

a
EX AAA die ploy 10 5 (Qa) Taal - Zeeu baa dd

C 5

JY

NAGA dos phy 10 3 (Ql) T salt - dealt A

Without prejudice to Article II (b), in case no Commercial Oi!
Discovery is established or no notice of Commercial Gas Discovery
is given by the end of the seventh (7th) year, as may be extended
pursuant to Article V(a), or in case CONTRACTOR surrenders the
Area under this Agreement prior to such time, EGPC shall not bear
any of the aforesaid expenses spent by CONTRACTOR.

(c) At least four (4) months prior to the beginning of each Financial Year

or at such other tities as may mutually be agreed to by EGPFC and
CONTRACTOR, CONTRACTOR shall prepare an Exploration
Work Program and Budget for the Area setting forth the Exploration
operations which CONTRACTOR proposes to carry out during the
ensuing year. .

The Exploration Work Program and Budget shall be reviewed by a
joint committee to be established by EGPC and CONTRACTOR
after the Effective Date of this Agreement. This Committee,
hereinafter referred to as the “Exploration Advisory Committee",
shall consist of six (6) members, three (3) of whom shall be
appointed by EGPC and three (3) by CONTRACTOR. ‘The
Chairman of the Exploration Advisory Committee shall be
designated by EGPC from among the menibers appointed by it. The
Exploration Advisory Committee shall review and give such advice
as it deems appropriate with respect to the proposed Work Program
and Budget. Following review by the Exploration Advisory
Committee, CONTRACTOR shall make such revisions as
CONTRACTOR deems appropriate and submit the Exploration
Work Program and Budget to EGPC for its approval .

Following such approval, it is futther agreed that:

(i) CONTRACTOR shall not substantially revise or modify said
Work Program and Budget nor reduce the approved budgeted
expenditure without the approval of EGPC;~

Gold SLES GF par DL (3 Be (go) WWI DG pac E
(¥) doyle daddys 5 GLU el GLESY UE pace dea
oe SyLall goer DL 5 of (1) Lael Bala Lid Caan pty Lene
oe UT Cag fas Ma « faslll Wi od GILT sin Gye Labll
; «Ayal 5 Lyla gS (ol SH WL OU, pall
BT he etl (6) Leys te JS Ly LS dL db (¢)
Een slaely « Ayla Lee gll Oy Uke GUY pas call g SV Anelll:
Colbcldad Liged Oty ileal 3 Col Uae 2 nae Lilpany Jae
= EMI ead DS Lge pL Ital cate og
HSU ode line feel ang gladly Tag ets « WS abe Lad Ganz
Fall ade 4 Sais. cod ech Lob a atal Libel Jal! eal
(1) hes yng Ry Loe Cod Lh aw gl Lead Upele Glha oll
Cady « glad pgcens (1) BGs ag patead gece (1) BM ve Lael
eB = ARE LD Lane Yl dy ye SyLARY Cool GL Gad, Legg
de A isi) Lilatly Jad gay pared: ALE Coed Sab
Bid Ti ag yoraill go «GY ay « Lge, Lalee ole sill lt ps,
HW BL, tote! AG Lal LU pgs ZL Coull
Sod oll dy ysZcll Libel fasdl eli Ltd) pains dqwelie
» Laslase’d
s alaceY! Lin ay ail LenT adhe gicll yas
Tatpally Jasll palin pee Dyce Uae gt pie oh UML jeu YN)
LpsiN Lshall (5 tual Obtad Gaidy of Yy ga, Sill silt

+ Rl alps Gy

tr
NS

oy

(6)

V99A Hine sly V0 oo3 (auls) F sdall — Lee SL!

(ii) In the event of emergencies involving danger or loss of lives
or property, CONTRACTOR may expend such additional
unbudgeted amounts as may be required to alleviate such
danger. Such expenditure shall be considered in all respects
as Exploration expenditure and shall be-recovered pursuant to
the provisions of Article VII.

CONTRACTOR shall advance all necessary funds for all
materials, equipment, supplies, personnel administration and
operations pursuant to the Exploration Work Program and
Budget and EGPC shall not be responsible to bear or repay any
of the aforesaid costs,

(e) CONTRACTOR shall be responsible for the preparation and

performance of the Exploration Work Program which, shall be
implemented in a workmanlike manner and consistent with good
industry practices. .

Except as is appropriate for the processing of data, specialized
Taboratory engincering and development studies thereon, to be
made in specialized centers outside the A.R. E., all geological
and geophysical studies as well as any other studies related to
the performance of this Agreement, shall be made in the A.R-E.

CONTRACTOR shall entrust the management of Exploration
operations in the A. R. E, to its technically competent General
Manager and Deputy General Manager. The names of such
Manager and Deputy General Manager shall, upon appointment,
be forthwith notified to the GOVERNMENT and to EGPC. The
General Manager and, in his absence, the Deputy General
Manager shall be entrusted by CONTRACTOR with sufficient
powers to carry out immediately all lawful written directions
given to therh by the GOVERNMENT or its representative
under the terms of this Agreement. All lawful regulations issued
or hereafter to be issued which are applicable hereunder and not
in conflict with this Agreement shall apply to CONTRACTOR.

‘ 2

NAGA die ly V0 68 (QG) Post - deat d

—. SSS

Ch os be ple pp his II Lb Sy, BLS iy (Y)
Rell 28 SOY WU Gnas if JgEU gyre ld otSleall of
Nis Jee thy anise L5¥ 965 45 ly Syst Lull og
Wslared Gras Coy OLS ope SLES ge Slats! ode prety bd

» Lapludl Ball oy aid lei

095 Tyloly MUL, Olaally oft LSI Ld! BM eee J Lill pa (3)

+ dol oll Aptis Litally Jol! pall gd Way OLLt, L391
+ SH De GSES oy Gh ahi gl Jat ge Utne Beagll 4555 Yy

ily Cot Sol Jal galing Ledity alae! ge Vptune Jylill gS, (a)

= Role ob Age MI Za dall Spo es ptiats ty Ale He US odes Cory
tt © Cb haaiae Sly oS odLel GN ga oS 5 Leta
Rea gM OL all slaely CULM tLe pee
SLL LT obs SUL ig dhl OL, Lee sell
sie Luis Lilacs p31 OLebs LIS, Lea dp ad Le Sb
hp TH GFW
wily pd opts Meg ep Es coll Olbes Flay Uy agen,
MASH fabs 2 US 55 oe US of Gee spill pL nae
bl all Splat nies « Logie a5 aay pal all 3 pol Sally

ot PSE LHS Olly 6 All yall led ae « pL all SG Liss -

PUGS Legal jal ol Rill Olalaall HS Lite 1,5 Lugs gl
CIM SSA he pad). RILEY ade SY WS, Wee SLI
es Vy LI ola Jb (Lib, ra of one ll Lig)

» Uae
~ ¢

OF V9GA die ly 10 35 Cas) Y ssl Lyall Say dl

(f) CONTRACTOR shall supply EGPC, within thirty (30) days from the
end of each calendar quarter, with a Statement of Exploration
Activity, showing costs incurred by CONTRACTOR during such
quarter. CONTRACTOR’s records and necessary supporting
documents shal] be available for inspection by EGPC at any time
during regular working hours for three (3) months from the date of
receiving each Statement.

Within the three (3) months from the date of receiving such

‘Statement, EGPC shall advise CONTRACTOR in writing if it

considers:

(1) that the record of costs is not correct;

(2) that the costs of goods or services supplied are not in line with
the international market prices for goods or services of similar
quality supplied on similar terms prevailing at the time such
goods or services were supplied, provided however, that
purchases made and services performed within the A. R. E. shall
be subject to Article XX VI;

(3) that the condition of the materials furnished by CONTRACTOR .

does not tally with their prices; or .

(4) that the costs incurred are not reasonably required for operations.
CONTRACTOR shall confer with EGPC in connection with the problem
thus presented, and the parties shall attempt to reach a settlement which
is mutually satisfactory.

Any reimbursement due to EGPC-out of the Cost Recovery Petroleum as
a result of reaching agreement or of an arbitral award shall be promptly
inade in cash to EGPC, plus simple interest at LIBOR plus two and
one-half percent (2.5%) per annuin from the date on which the disputed

¢ +)

VASA diow ply 10 i (a6) Y otal ~ dent Bab

tyB te oy IS EGI se yy (Y-) GONG DE 63 tg Uta pat (3)
KS ee DLS Jylall Gist oll GSI oy Col bLiy LL,
CF UH GSM Ray pial baal BIS are SSL try. gS
bal US, dala! Jost lela olst ody ool U5 Land Seay Gnas
+ abe JS peal fal a gel (IY)
Jae Real 9 gio Ged Mle panel asl oe ppt OM) RE ste dy
: 2 eayzel I LUGS UyLall
+ bate pad ISS! gly gl - 1
Grell shee ge pas Vinyl obs sf stad! Gd of sf - rr
BAH Ayyyl bo Sy Soytl 5 BU ot yl Clad iL al
of gla be G3 ely al le. edt I Sled he ayy ody
CBT ge EEE oe Lele dpa Fl OLA, cola
+ Getally Laslall alll SY
«Ulead ae abs Y dslall tooyy all abl af f- ¥
+ eal) U plies dine LY Cong hee (II AS gf gt 4
BUS AI SAU ght 3 Tall a salty of UyLitl le cuenry
AegdS dno dapat I Jpogll Yybu ol ad BI ley sail Lis
Shape paabl Sy pall ge Aten taal outa les Ul,
aa Vain Crass poKF ol,5 sf Gli JI fogs dass UJI
Whee sped poe Gil: Decay WAU Ug] Gina « Bag spill le
(a coll TAM ge Sy « Ug (ZV, 0) TEU 5 ely dtl al)
ee DLT Joes (UID UU 99 an5 Coy aS gil fe Lal oy

oY
00 YAMA Ki pls 18 coi (gyls) Fatal — and By Al

amount(s) would have been paid to EGPC according to Article VIF (a) (2)
and Annex "B" (i.e. the date of rendition of the relevant Cost Recovery
Statement) to the date of payment. The LIBOR rate applicable shall be
the average of the figure or figures published by the Financial Times
representing the mid-point of the rates (bid and ask) applicable to one
inonth U. S. Dollar deposits in the London Interbank Eurocurrency
Market on each fifteenth (15th) day of each month occurring between the
date on which the disputed amount (s) would have been paid to EGPC
and the date on which it is settled.

ii the LIBOR rate is available on any fifteenth (15th) day but is not
published in the Financial Times in respect of such day for any reason,
the LIBOR rate chosen shall be that offered by Citibank N. A. to other
leading banks in the London Interbank Eurocurrency Market for one
month U. S. Dollar deposits.

If such fifteenth (15th) day is not a day on which LIBOR rates are quoted
in the London Interbank Eurocurrency Market, the LIBOR rate to be
used shall be that quoted on the next following day on on which such rates
ate quoted.

If within the time limit of the three (3) month period provided for in this
paragraph, EGPC has not advised CONTRACTOR of its objection to any
Statement, such Statement shall be considered as approved.

(g) CONTRACTOR shall supply all funds necessary for its operations in
the A. R. E. under this Agreement in freely convertible currency
from abroad. CONTRACTOR shall have the right to freely purchase
Egyptian currency in the amounts necessaty for its. operations in the
ARE, from any bank or entity authorized by the GOVERNMENT
to conduct foreign currency exchanges.

(

N99A dae phy VO 5 (aul) Y osall - Keel ia bl

ot

I SLA oda oye conn Godly OY) (1) Leila Lb
( Bell hey Gob! GI ofa sal hy add Ql ge LLacl
(atl al (| Lana gten Sell sont nae Jity . alot Al aes
AN) gyre dangte Je ily je DLL) tayo GF iy patel
sols p42 bal Leal SAMI Vol lal de cus budl (gels
tot he eld oe IS od BH I Oy Ly OM Spe Gi
devs (GUL) all ads ad Cae LS sill LI oy ely pd JS
+ csheill lad olay Stag GIL

poll od 0 Lt ye (5 sped pee pt pte We Udy
Bae BS ral Mie 567 oy OIF cree SY ted al ge pe quell
BANDED aed. ob ly eee ands SM yore) ae cde LSI
PUBL Sha ge 3 Uy ty Lees all dpe od hee dM
«dol tial SAY

ad ot foes Vp gd (10) he ol opal US ay HE
2 8 «Bd Ao Oy Lys OMG Jul Soe ood gone
dd oe CH SUSI pl gd fal pnd pe pac yg)
« gle ode Jaret

vega gh (1) BOA ge (J Uglitl USG tego 0d Lil,
LST Ne oY «obs ul te Lgl cel till olla 5 Lele
. Yaasas tee

Whe paadt ge Cd CU LU IU IS gi JU db - 5

asll «Lt gE Sos. Al ere UG GLI 4 Oar, LEY

her hte dm eed whe UI AL 43 gym Hypa
gel a) SNagzals ALDI 0b 4 SH ge Ud Lopes oS
C S

N8SA doe ly V0 65 (ul) tt stall eet dt 08

- C

OV AAA dene ly VO 5 Cats) FF ouall - deel Pd

(h) EGPC is authorized to advance to CONTRACTOR the Egyptian
currency required for the operations under this Agreement
against receiving from CONTRACTOR an equivalent amount of
U.S. Dollars at the official A.R.E. rate of exchange. Such
amounts in U.S. Dollars shall be deposited in an EGPC account

* abroad with a correspondent bank of the National Bank of
Egypt, Cairo, Withdrawals from said account shall be used for
financing EGPC’s and its Affiliated Companies’ foreign
currency requirements subject to the approval of the Minister of

GF sill ldlaa Hyg 3 all Ha LU pais gl sal Use — t
AM Go Yglane Ilan Syl gs pet oF olde LSE ade Coys
dde. Ere Cad ell pall je AS a el OLY
ot ed Shee 5 LS LY oul WAM OLY MUU ws fara
hesreall padcnts TALI cg pall glo ula) els ole sad ey ULt
aall oe WG dell AS iy Rag OUlbes Ly yed GL Lin ge

+ Ua pis lye bey aco

Petroleum.
(Guugu Bag)
ARTICLE V ; aun)
MANDATORY AND VOLUNTARY RELINQUISHMENTS Syhdblly Ayo! saat
(a) MANDATORY . sayjad(h)

SUA class A SLE ode gh pe Wwe se (1) WES i
tbod! tabell 4 (740) UI i oa phes Luad SLeal ge La Sodl
Un Baal le Laat apie sf ade Il Ste it pa I cal
Soy OLELbE Ge ebel sf GIS, Coy Sloth oles JSS 5 Leal
Pell ctellase «Ligll siaesy gam Wy Lead age Gl) Uebest pcs iJ

+ Bil dey he
Sata bbs, LSE wn Qh pe fe W by (0) Canad etl Lge 5
Habe Laball y 5La| (AYO) BUI 6 oy poy aad ye La Sold
Vin Se ol ges Rett ape sf ade Il ite Upbe nt pss pt gall
Soy OLE ge Lal gl WLS, Coy Leb ciliny IRS 5 tall
al olds « Lig uss cae Wy Laas seks I Lens! pay J

+ Waxy be
LSU oL wl, carbally AL Mls LUN oss JE pre ev
Beads wae ree ob Ugalde nes, (1) KAM Ball ade ge
Bam abet sp) HUI ibll ga SLM ye Coal 33d ye (V¥) 281
. «Anat apte of ade J

At the end of the third (3rd) year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT a total of
twenty-five percent (25%) of the original Area not then converted to
a Development Lease or Leases. Such relinquishment shall be in
units of whole Exploration Blocks or parts of Exploration Blocks not
converted to Development Leases so as to enable the relinquishment
requirements to be precisely fulfilled.

At the end of the fifth (Sth) year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT an
additional twenty-five percent (25%) of the original Area not then
converted to a Development Lease or Leases. Such relinquishment
shall be in units of whole Exploration Blocks or parts of Exploration
Blocks not converted to Development Leases so as to enable the
relinquishment requirements to be precisely fulfilled. .
Without prejudice to Articles II and XXIH and the last three
paragraphs Of this Article V (a), at the end of the seventh (7th) year
of the Exploration period, CONTRACTOR shall relinquish the
remainder of the Area not then converted to a Development Lease or
Leases.

0% VARA Zee gles V0 Gd (ul) YY saall — Lal ad

It is understood that at the time of any relinquishment the areas to be
converted into Development Leases and which are submitted to the
Minister of Petroleum for his approval, according to Article IIL (d)
shall, subject to such approval, be deemed converted to Development
Leases. :

CONTRACTOR shall not be required to relinquish any Exploration
Block or Blocks on which a Commercial Oil or Gas Well is
discovered before the period of time referred to in Article III (c)
given to CONTRACTOR to determine whether such Well is a
Commercial Discovery worthy of Development, or to relinquish an
Exploration Block in respect of which a notice of Commercial Gas
Discovery has been given to EGPC subject to EGPC's right to agree
on the existence of a Commercial Discovery pursuant to Article
W1(c), and without prejudice to the requirements of Article III (e).

In the event at the end of the initial Exploration Period or either of
the two successive extensions of the initial Exploration Period, a
well is actually drilling or testing, CONTRACTOR shall be allowed
up to six (6) months to enable it to discover a Commercial Oil or Gas
Well or to establish a Commercial Discovery, as the case may be.
However, any such extension of up to six (6) months shall reduce the
length of the next succeeding Exploration Period, as applicable, by
that amount. .

(b) VOLUNTARY: ;
CONTRACTOR may, voluntarily, during any period relinquish ail
or any part of the Area in whole Exploration Blocks or parts of
Exploration Blocks provided that at the time of such voluntary
relinquishment its Exploration obligations under Article TV (b) have
been satisfied for such period.

NARA dine le V0 5 Ceol) Youll — deta dl oA
Sn a
rote A eet arb LLM Ls Jou gl ody hall eel as
BLA Ley acd Iya eis MN IB Le pa a8 3 Ss lly Least

= Ae agke Mole GS. taal AI nig bay jaw (5) LILI
ted pe oy LES of PE i ge Gee of UyLall go Lyles 955 gl
oo Geel SL Reads) $5 GW I og A tZ y GUESS Yd
edb CSS S31 Le WIS i de SU LEU aegcll, (¢) ILI Fatt!
Cod (Us ye till yi sb Racal Gee LyLZ ULES posal
HAY NF SLES HUH RW oped bel ar 35 cil
FIN BLU WS, oF SLES ayy gle TESLA 6 Lgl G> ale.

«URN TAU ya (9) ai lacie UIE pate aay {e)

Bb ls ob Las gh itt 4 LG UH seo] cals IHL LU iy
ALM Sood 5 Seeded shal ial ge al GG of LN coud

SAF ga aKa pal ON) in he as Vinay Jy ay asl

we ge LU Glas! giw FW yl agg iy alist

(MN) Lent 3s isle YU endl Lis ge slazal laf gle. dio 41

BAL AUS glen Ee ALI Cod 5,23 glad ale C557 Gye ppl

+ AM adhe, be yd le

' +MY)

co Bl al IS oe o5y ol gi OLS lanes lice of LLU jew

OI biplass Coy LEU ye ead of lS Coy OLE igo ,,5 dubell

Hd 96 cond! OLA IL glecs yl lacll (be WES ales

= () Lah MoU Cogs 3 ail
Le (

Ny VARA Ge pls V0 65 (gy) PF odall = Lease dl Badd

Any relinquishments hereunder shall be credited toward the
mandatory provision of Article V(a) above .

Following Commercial Discovery, EGPC and CONTRACTOR shall
mutually agree upon any area to be relinquished thereafter, except
for the relinquishment provided for above at the end of the total
Exploration period.
ARTICLE VI
OPERATIONS AFTER COMMERCIAL DISCOVERY
(a) On Commercial Discovery, BGPC and CONTRACTOR shall form in

the A. R. E. an operating company pursuant to Article VI (b) and
Annex (D) (hereinafter referred to as “Operating Company") which
Company shall be named by mutual agreement between EGPC and
CONTRACTOR and such name shall be subject to the approval of
the Minister of Petroleum. Said Company shall be a private sector
company. Operating Company shall be subject to the laws and
regulations in force in the A.R.E, to the extent that such laws and
regulations are not inconsistent with the provisions of this
Agreement or the Charter of Operating Company.
However, Operating Company and CONTRACTOR shall, for the
purpose of this Agreement, be exempted from the following laws
and regulations as now or hereafter amended or substituted:
- Law No. 48 of 1978, on the employee regulations of public sector

companies;
- Law No. 159 of 1981, promulgating the law on joint stock

companies, partnership limited by shares and limited liability

companies,

a

( S

NARA dine phy VO (en) F sald — Ree Bay tl

4.

Ee ee

vera shell Aral hae ya padi LUE ole Cogs Ole ol
EE (Ty dualLl Soll 5 ake
Bs Aaa GUEYY tala Bi ge al a Ss elas GLEE ey
Codd iad Seale ste pie sill ial! «Ltd wildy Jyill, gl
+ Adley ale Yo paill
( dasaleat 524! )
G Jett aLaASY! ay Calatgal!
Stop op + Cet Ul dell ads eZ GLAS gle tall ace h)

Lasd Upsle Sllays) (5) golly (9) LersLull Sala Gib Otley lal
Lan dglill, deagll ony GEV pars ( @ belay Lela! 454) »
Gre AS pl ang « US Uysal pis daze gf et Upanl gle
Er CF LI IW, Cul a pcos « Gols lbs 35,5 4 Sr
Me cea IL Ould ok Lend ao Goll aya gd
OB db af les. colby Lota! FSS gual ade gf LLY!
on Ober SLE ode ol 28. JU OL Ll Ll 45,231
deal FLL Ly Daas LH LM cle LS jepder
Ed sf OL gs Kgl Jou Ley

ual AS 2 ball pls gli lool VAVA Zed £A phy osilal =

+ plu
AS py Lapel AS, 8 oUF slob VAAL a 104 oh oplill ~
+ Bayo AL cull ols Olly pel ogi
N

WW NAGA dew pls V0 od (aye) Tf call - Spe BA

- Law No. 97 of 1983, promulgating the law conceming public
sector Organizations and companies.

- Law No. 203 of 1991, promulgating the law on public business
sector companies; and

- Law No. 38 of 1994, organizing dealings in foreign currencies.

(b) The Charter of Operating Company is hereto attached as Annex "D",

(©)

)

Within thirty (30) days after the date of Commercial Oil Discovery
or within thirty (30) days after the signature of a Gas Sales
Agreement or commencement of a scheme to dispose of Gas (unless
otherwise agreed upon by EGPC and CONTRACTOR), the Charter
shall take effect and Operating Company shall automatically come
into existence without any further procedures. The Exploration
Advisory Committee shall be dissolved forthwith upon the ie Coming
into existence of the Operating Company

Ninety (90) days after the date Operating Company comes into
existence in accordance with paragraph (b) above, it shall prepare a
Work Program and Budget for further Exploration and Development
for the remainder of the year in which the Commercial Discovery is
made; and not later than four (4) months before the end of the
current Financial Year (or such other date as may be agreed upon by
EGPC and CONTRACTOR) and four (4) months preceding the
commencement of each succeeding Financial Year thereafter (or
such other date as may be agreed upon by EGPC and
CONTRACTOR), Operating Company shall prepare an annual
Production Schedule, Work Program and Budget for further
Exploration and Development for the succeeding. Financial Year.
The Production Schedule, Work Program and Budget shall be
submitted to the Board of Directors for approval.

( L

( 7)

VARA daw pkg V8 5 (ails) Y sal - ded sat!

pl pL obge gle od oss lool VAAT dau AV eh osilill -
= aS,

9+ pI Dey pubs OS, SUF jheol 1441 BI YY 5g Sl
+ a2 Yl aL, Jule pss gly VA8E dead TA 6d, Slall ~

+ tn GrlaS LSU spy Shp Olay LSI AS SIT yaa ade (Q)
DES hea gale GLESY fu U say Ley (-) cane Je os,
Grail thd wins 5+ etd sf GU go tie Qo ay Lay (YS
die 5 Sue (JjUally Saal ony LS GS Ge Gis oJ Le) shal gs
Fale ays LSU es A Lally ASW IS Nh S55 LG ull

4S AN pd aye Ryko toad Jz, . og 5 ck Lelad

bball LAW!
04 Apel Lat Tetley Jae gal OL LG LOWES, AI as (2)
SLES Ged GF all Ll ye deal oped Lacy dou Olas
LSGNTS, AI LG fiasGige Lay (4. V Oat dr Uy lal
wb olbdl LSM IS us, . del (y) 3a hb ol Ly
eLeY ASU AW i) &patall Llp, Jasll gains ese gla
(£) Laat isbn Yteye 5 ally (Really Corll obdes a dope

Ge tale Gee 3T dee ol 3 sl DQ UIA Jos gl

RMU TI die JS Hula LIT gal (2) Laas G3, ( ily Zea gl
Cn pas . (Sil, dag! oy ale gis, pT deg li of) Wi ay
+ Laake MLW LY! salad Apa lplly Jal galing CLS

vw
¢

Vo NAGA tee phy V0 65 (qb) PF saad! - dye J Ed!

(d) Not later than the twentieth (20th) day of each month, Operating

Company shall fumish to CONTRACTOR a written estimate of its
total cash requirements for expenditure for the first half and the
second half of the succeeding month expressed in U.S. Dollars
having. regard to the approved budget. Such estimate shall take into
consideration any cash expected to be on hand at month end.

Payment for the appropriate period of such month shall be made to
the correspondent bank designated in paragraph (e) below on the
first (1st) day and fifteenth (15th) day respectively, or the next
following business day, if such day is not a business day.

(e) Operating Company is authorized to keep at its own disposal abroad

in an account opened with a correspondent bank of the National
Bank of Egypt, Cairo, the foreign funds advanced by
CONTRACTOR, Withdrawals from said accoynt shall be used for
payment for goods-and servicés acquired abroad and for transferring
to a local bank in the A.R.E. the required amount to meet the
expenditures in Egyptian Pounds for Operating Company in
connection with its activities under this Agreement.

Within sixty (60) days after the end of each Financial Year,
Operating Company shall submit to the appropriate exchange control
authorities in the A.R.E, a statement, duly certified by a recognized
fir of auditors, showing the funds credited to that account, the
disbursements made out of that account and the balance outstanding
at the end of the year.

(f) If and for as long during the period of production operations there
exists an excess capacity in facilities which cannot during the period
of such excess be used by the Operating Company, EGPC and
CONTRACTOR will consult together to find a mutually agreed
formula whereby EGPC may use the excess capacity if it so desires
without any unreasonable financial or unreasonable operational
disadvantage to the CONTRACTOR.

( 7
/
NARA dee ply 10 5 (aul) Y ssl! ~ dye tl bud

OV) Septal pall gues Y deg Gi bled ASI A521 ays (9)
Lbid Laid) Waele! Goent GU SOS pais sis 42 JS
TY Ble SI Il gs SI had, YT Gall i OUR
Uydtdl Llp! WylLoet 5 3b gf te. LSA Roull OWI
oF Meal WSU Gyo bat AT tal Udo Lio Gi four sty. Gace
ANA
95H JL Moet I petll US ge Food 32 Lob! VLU gaz,
(10) pe hl ply CY) SM poll cgi Wig ob sl (un) Tall 3
Fe BAIT OLS CDM al ye QU atoll ppl OLS Hil, dlpall le
: : + tale sill Lendl ae ood
SUS pa od bind oh OLA Sl Le! 45,20 ce (a)
MAL All pall AV AU alye oly 5d cyeie Lue
GY Lad Mle ye Oypreall pteedy . ceie Il aadl JyLitl vine y
LL Joyresy etd os yale pall xe (coll Lastly Glad! glsi
PSD AS NOLL Lgl go. eed glee oly I Lap
ABLE ode 5 Yale Goyaill Geahatsl ole, ac pall aah OLLL
AS pil paw AML dee $F HUI AIL Lag (1) CdS (55
Uae gep- Cod derA WAG, othe Jolt dl Lata!
oo Bell OLY ce «ay Gysne Shue Lael ys ee ye tale Gen
ALE ooh shell deeds aoe Ri paall PLM, GLd BUY ghd GL
+ Kal
tly etal 55 54th GLb. gL sVolbe is IG ous, I (9)
pe Bball 725 DG Npalrcaed Lay Lala AS AU Se ¥
RW oSt Jolice Gli dis ole Lae ALLL Seg oy Lest!
U3 pared WU U3 05 cd, | IZ SUII Jancend of sLaacic
+ SAU tla Uygier pad Lol gf idle ebel af gy eel

M
WV NAGA die als V0 63 (Qld) Yf otal - dpe Bad

ARTICLE VIL
RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING
(a) (1) Cost Recovery Petroleum :

Subject to the auditing provisions under this Concession Agreement,
CONTRACTOR shall recover quarterly all costs, expenses and
expenditures in respect of all the Exploration, Development and related
operations under this Agreement to the extent and out of thirty-five
percent (35%) of all Petroleurn produced and saved from all
Development Leases within the Area hereunder and not used in
Petroleum operations. Such Petroleum is hereinafter referred to as "Cost
Recovery Petroleum". :

For the purpose of determining the classification of all costs,
expenses and expenditures for their recovery, the following terms shall
apply :

1, “Exploration Expenditures" shall mean all costs and expenses for

Exploration and the related portion of indirect expenses and
overheads. :

2. "Development Expenditures" shall mean all costs and expenses

for Development (with the exception of Operating Expenses)
and the related portion of indirect expenses and overheads.

3. "Operating Expenses" shall mean all costs, expenses and
expenditures made after initial commercial production, which
costs, expenses and expenditures are not normally depreciable.

(

~y
a

NS9A dw hs V0 i (G6) Y cal deta! oN

( tlaalt Balt )
Cia! plu itty padlg ISU! ofa pla!

; gS! ala ial yout 9 sal! (991)
te JS Asli! so LBV abe 5 Eel AL LoL) nail Lele po
Cod ols pray Lol OL, Lis all, GSI LIS tee
ead ayde be LTUEY! ole Co ye Uy Tile! Cllenll, dpaselly
ay bizodl, gall Uy JI IS gis (70) BU 5 OSM, Lad ge .
+ RGLOY ole sands Cahill syste J3 la Lael agte eet oe
they ok GS dy al bis II lies. Ly aul lela gb ptdionn Wb sills

+ GSES oly ce Gad Jy cull »

spall GISGH JS Gnas ad yo ty LILI Dlg ssl Gehry

# ptsh wy oli,

ot Cpady ley Cols en, SIS JS fat ¢ Coll obits» -
Aeageally Ell Os pally 13 2 OU, all

sll). Reetall Colds caey GNSS ae « aewlolig y- +
Bll Fs pall ge nts Lay deity nae

Faget EybWoUspall,

coll UG, Lis pally AIK IS ser « Jott Oy ae yp -
UE, Gs pall AICI 05 I celal CSV ay cd
+ Dg Gale A
(

VA NAGA dias pl VO (ols) TP antal — dyauayll Sa dd

However, Operating Expenses shall include workover, repair
and maintenance of assets but shall not include any of the following:
sidetracking, redrilling and changing of the status of a well,
replacement of assets or part of an asset, additions, improvements,
renewals or major overhauling that extend the life of the asset.

Exploration Expenditures, Development Expenditures and
Operating Expenses shall be recovered from Cost Recovery
Petroleum in the following manner :-

i) Exploration Expenditures including those accumulated prior to
the commencement of initial commercial production, which for
the purposes of this Agreement shall mean the date on which the
first regular shipment of Ctude Oil or the first deliveries of Gas
are made, shall be recoverable at the rate of twenty-five percent
(25%) per annum starting either in the Tax Year in which such
expenditures are incurred and paid or the Tax Year in’ which
initial commercial production commences, whichever is the later
date.

(ii) Development Expenditures, including those accumulated prior to
the commencement of initial commercial production which for
the purposes of this Agreenient shall mean the date on which the
first regular shipment of Crude Oil or the first deliveries of Gas
are made, shall be recoverable at the rate of twenty percent
(20%) per annum starting either in the Tax Year in which such
expenditures are incurred and paid or the Tax Year in which
initial commercial production commences, whichever is the later
date. .

¢ >
\
}

NAMA LL nly 10 of (ab) 1 stab - deed Batt

MA

Del U9 el POU, ae fats lS ws

Bide JU itt: We pos y Le, J, Bley

ce ese al pel lately UL patty «al TsLel, tracking)

debs EL li aally Olydnlly Skewnaly oLULZYI, Jal

« hell oe

Seal oe Jett lig any Lacal By Coll OU gous,

Bll soll gle BISA alacu'Y Gara

CT ey LF Late SL Le al i Le ee Ls y =
I Ll oy LSAT eds Gol 2Y silly YI jlecall
Jf tel Bol sl pea gs Lake Eat eed
BU oo ga ptes Linas daeg aos, SW plas Lae
Chae oll Dee pall dead gs Lal (gs RIT (YO)
CEST Ups Logg (gall Sa pall Seal gf teil an (ged caisy
BY aS osu sll ge ols LV sled!

CLSY ce Jd Lgce S15 Le U5 05 ude OLE, - 1

SH AT ote ASL ode LEY Silly INI gla
aT pal feast si pL cag ye Lae wdc
(ZY -) BU 5 aye daae seus, SRY pleat Coble
Whe pad Corday Cham coll dey pall Zeal gi Lal Ls chy
solaall LSI Op bee dl dee ll Bl 3 of ola!
BIOS a Wl si. LM
(

VV NARA Bie lie V0 G5 (ul) Y otal ~ deme By Ll

(iii) Operating Expenses, incurred and paid after the date of initial
commercial production which for the purposes of this Agree-
ment shall mean the date on which the first regular shipment of
Crude Oil or the first deliveries of Gas are made, shall be recov-
erable either in the Tax Year in which such costs and expenses
are incurred and paid or the Tax Year in which initial commer-
cial production occurs, whichever is the later date.

(iv) To the extent that, in a Tax Year, costs, expenses or expenditures
recoverable per paragraphs (i), (ii) and (iii) above, exceed the

value of all Cost Recovery Petroleum for such Tax Year, the .

excess shall be carried forward for recovery in the next
succeeding Tax Year or years until fully recovered, but in no
case after the termination of this Agreement, as to
CONTRACTOR.

(v) The recovery of costs and expenses, based upon the rates referred
to above, shall be allocated.to each quarter proportionately (one
fourth to each quarter). However, any recoverable costs and
expenses not recovered in one quarter as thus allocated, shall be
carried forward for recovery in the next quarter. .

(2) Except as provided in Article VII (a) 3 and Article VII (e) 1,
CONTRACTOR shall each quarter be entitled to take and own all
Cost Recovery Petroleum, which shall be taken and disposed of in
the manner determined pursuant to Article VII (e); To the extent
that the value of all Cost Recovery Petroleum {as determined in

To — ~

NARA dew gly V0 665 (Ob) F suall - drew M LI

CLT Gayl de cro cles Mahe taloliy any - 1
SU fea giey LLY ole ole ill, IM all
Jo UB gots oi LAL Cdl ge Rabies tot Ish cd
PP) peergern|| Pewn] BBE OY) eT Dyers SAY pegheg Olle
Lendl og3 sl Lig pally GIN ode Ld an dos cla
woul IN gsloall gov Us Ody iy all
2 YAS ose, ll
Oy all of GIS AS gligy os el GS Owe l-t
(195) Lad Sof cose Woolas al cel Laat of
ahyeed paral dy cdl [FL he us LLY,
Weslo ce'd fo 5 dab gU « Aces pial ad WG gd ISIE
HIG aces of HII a all ola gf Ll 3
Bal LLB ode Laat ty J Hb Ws ges YT le
«ds
Upalf JUN alt gle oly OU, ally GIST slapzut — 0
2 IS co at) Ll ee IS le pipes LULL
Yale 50 YG Oy ary HIGHT gL. U5 Gary (Se
PF 6 Bil Lg yd Wosta al as
+ th CU a Ey 05 leola cud
Balt od go 01) CD Loe iil he Gopeata go Leela, (¥)
rare ab joe Sytill Ld « LapLW Gal ge (V) (8) sydilly Ze Ll
Sis ENS sha ca gaat Ug ell JS «de aay JS whats (le
Bib Led BL Cid, Goto LSU aad Gail de dpa pss
te) GIES ofa Gaal Soll IFRS ys Ley. (0)

y.
¢
VY NAMA di ls 10d (Qi) PY oaell ~ Luau! td

Article VIL (c)] exceeds the actual recoverable costs and
expenditures, including any carry forward under Article VII (a) 1
(iv), to be recovered in that quarter, then the value of such Excess
Cost Recovery Petroleum, shall be divided between EGPC and
CONTRACTOR in accordance with the percentages specified in
Article VIL (b) 1 and EGPC's share shall. be paid by
CONTRACTOR to EGPC either (i) in cash in the manner set
forth in Article IV of the Accounting Procedure contained in
Asinex "B" or (ji) in kind in accordance with Article VI (a) (3).

(3) Ninety (90) days prior to the commencement of each Calendar
Year EGPC shall be entitled to elect by notice in writing to
CONTRACTOR to require payment of up to one hundred percent
(100%) of EGPC’s share of Excess Cost Recovery Petroleum in
kind. Such payment will be in Crude Oil from the Area F.O.B.
export terminal or other agreed delivery point provided that the
amount of Crude Oil taken by EGPC in kind in a quarter shall not
exceed the value of Cost Recovery Crude Oil actually taken and

> separately disposed of by CONTRACTOR from the Area during
the previous quarter. If EGPC’s entitlement to receive payment of
its share of the Excess Cost Recovery Petroleum in kind is
limited by the foregoing provision, the balance of such entitlement
shall be paid in cash. :

(b) Production Sharing

¢) ‘The remaining sixty-five percent (65%) of the Petroleum, shall
be divided between EGPC and CONTRACTOR according to the
following shares. Such shares shall be taken and disposed of
pursuant to Article VII (e): °°

( ) 2

N98A a gly V0 5 (gb) F sual — Leal faygd

vy

ait, GSE he (La Ll Fall ye (q) RUS sod! yout
OS a5 Ee IB Kall aay 93 Waste cl CHly ole HW Lai!
Vie Lad peels cats ald (6) (1) (F) dayltl sola Wb Joy ad
Udy Magy JLab ons GIES slo cud yaad yl gd asl!
Svat olny Uylall py iay. (1) (es) ded Goll 63 eo Cul)
PST oe de MDW Gabe yoyaidl Li LIL Ws, Ls (1) Ul Legit
Jol Lady Gane (4) Lady (0) gall 3 ay, all
200) 1) dels
sek BGS STEW Soe Ua (V0) cps Lat de JS oa L(Y
TUN 5 ASL ase pee hw lbs gl « JslEU ahs oles st
ling. Line isl ame pane dll Sy I Gail ye (71-6)
MBE ol ol pte NURS ocigsy Lak ge call gS Aran}
eg oi GU Wis ag vas. Yieke Siar 5h aha
GJS Mae panes AD cy MRF gle Tie aay aol og tine
Hell gay AS table baits Ri alll ad nat ily Yas Syst
OI oe Cae peed allen p DUE 5 Tg Glinzl lS [31 « aL
ed ON 6 055 GL IY Lge ISI dha teY pacar Jy oJ
. Lai Sy Glin! Lie ya

+ QUGU pla! (W)

SA, Zag cs pads Sp al ge adel (7/10) BUN 3 ying Lead (1)
aU dy ad Gaal gies Lea ale ibis. LW el Us,
« (9) 5,85 LL
—_ {
.

VO VARA de phy V0 3 (ul) Hf atl - te SI dl
EEE eee

C of

VARA de ly V0 a5 (gl) Yodel ~ Lat iat ve
aS eee

(i) Crude Oil sath cj (1)
EGPC CONTRACTOR
SHARE SHARE Uplall panes Repl ya 4 beady ell pL cu
Crude Oil produced and saved vA Z pf asilly RSE se Coe
under this Agreement and not + sl Leal Gg pity
used in Petroleumn Operations. (ssi Os damaged opel Seat
Barrels per day (BOPD) :
(quartetly average): .
cartes Te doregingl latins Ji iy
That portion or increment up (74%) (26%) zu a zu 3 Ie 0 2s em hat
to 5,000 BOPD. Seventy-four percent twenty-six percent un ZMe
‘That portion or increment if (76%) (4%) sures ey totes tee chil ins fe ah
excess of 5,000 BOPD severity-six percent _ tewnty-four percent as aU She One gg beds
and up to 10,000 BOPD. are un SIGN es a heals
‘That portion or increment ib (78%) (22%) © dart. 3 ot daptees Obed Cl iS sh ep STIL
excess of 10,000 BOPD | seventy-eight percent twenty-two percent aed aU BNNs ves he sags
ahd up to 20,000 BOPD. : ur UNA She Ye ves em Sealy
‘That portion or increment ih (81%) 9%) sie ina S aslty ol cll Las Jin Nanay
excess of 2,000 BOPD cighty:ohe percent nineteen percent ais BW fete ee heags
and up to 40,000 BOPD. as UM hp hv vee pm feats
That portion or increthent if (83%) (7%) as ead sila, UE Cl RS fin LIL
excess of 40,000 BOPD cighty-three percent seventeeh percent BUS aU LS Glebe he wags
and up to $0,000 BOPD. ay yar SI Oe os gm eats
‘That portion or increment ih (85%) (5%) aed ttle yaa pl TS yf in APE,
excess of 50,000 BOPD eighty-five percent ‘fifteen percent ie ied Sho Oe es leas
" ZAo

° ( y ( 5

NL _
VY NARA Sa il 80 G5 (ayla) YF saall - dre Sl Bad NA8A de ls V0 65 (yb) Tf saad! ~ dead id “i

(ii) Gas and LPG:
te LPG y laut yy saat Js jy)

Gas and LPG produced and saved under this Agreement and not used Isl enas ll neal
in Petroleum Operations by MMSCFD (quarterly average). oo LPG. JLAUJy ei ey sta
—_ Sail jes stl
EGPC share: seventy-five percent (75%) the cpt ay bis ol, gull
CONTRACTOR share : twenty-five percent (25%) pth lilly Lue

. OI Aey gunk py yaad Dyce
(2) After the end of each contractual year during the term of any Gas aul ul s ced oll
Sales Agreement entered into pursuant to Article VII ¢e), EGPC Ye Me | hod Ss 055 ageale )
/ ye

and CONTRACTOR (as sellers) shall render to EGPC (as © ate @y danigce ) (ose
buyer) a statement for an amount of Gas, if any, equal to the
amount by which the quantity of Gas of which BGPC (as buyer)
has taken delivery falls below seventy five percent (75%) of the
contract quantities of Gas as established by the applicable Gas

ESS yet GLE ae Ake sl tue etl 3 Lag

4 2 IM be PMN FASS dee IFUL Le (Y)
Heel lash (agate) Uslill, arg) pets (Le) 5,83 La LY
a gl SaaS Tagan « dg of SLM ya BS Gy (jae Ugcine)
Chrwg Heh ce ( sae Using ) Lagi cals ll SUH gad laglaie

Sales Agreement (the "Shortfall"), provided the Gas is available.
Within sixty (60) days of receipt of the statement, EGPC (as
buyer) shalt pay EGPC and CONTRACTOR (as sellers) for the
amount of the "shortfall", if any. The Shortfall shall be included
in EGPC’s and CONTRACTOR's entitlement to Gas pursuant
to Article VII (a) and Article VII (b) in the fourth (4th) quarter
of such contractual year.

Quantities of Gas not taken but to be paid for shall be recorded
in a separate " Take-or-Pay Account". Quantities of Gas ("Make
Up Gas") which are delivered in subsequent years in excess of
seventy five percent (75%) of the contract quantities of Gas as
established by the applicable Gas Sates Agreement, shall be set
against and reduce quantities of Gas in the "Take-or-Pay"
account to the extent thereof and, to that extent, no payment
shall be due in respect of such Gas. Such Make Up Gas shall not
be included in CONTRACTOR's entitlements to Gas pursuant
to Article VII (a) and Article VII (b). CONTRACTOR shall
have no rights to such Make Up Gas.

SU ger le yi Gib Gale Slat! 56 ols yo (/¥0) as) 5
Red Fis pee LM a Sof bate Ce Gail 5) saladl
oF) Sled US Gaal ys Ley OV) ee IS ( jate Ysiy )

+ 2, Sill Basle!
he Fld Jeli aay Ul, Wish na Yall GW OLLS Jou
SLA OLS Jaye pill of BML asa lig jae,
este FAD LISI byl i dah gay ell (urge LST 9}
Gabe 5Lacll jLU OLS gw (/¥0) BU 3 cl, eds
8 Beil GWU OLuS gi 5 Jou. Soll GUI pow ade oy yds Lge
Bho hs 565 Ys Slaps Gait « pill 33) y Le
SLA Lin gy Yy «slat! Lia Ct SLiut Wis Gopasy Gu Lines
alll ga (1) BRM Co yt SLI ge yl Lines an ee]
SUN Us 665 Gd Gal 5509, dL Ball ye (03) $l et
. ; + empl
ne a »

ae

NAA dew ls 105 (pals .
VA VAQA Ries ul V0 5 (qol) TY stall - deal 51 Se tect va

Kell al elas) jipall as LPG JU dy el sl he Gus,
tall Go () Saal ade Lis, eh (1) a5 tt GoW ott
ai SY Jars ol ye gel! LPG Salt Uy sl jE oases intl

The percentages set forth in Article VII (a) hereinabove and this
Article VII (b) in respect of LPG produced from a plant
constructed and operated by or on behalf of EGPC and

CONTRACTOR shall apply to all LPG available for delivery. bee Ly i Jytitt, Reg yas alias 5 i
: : * f abits pry tots
(c) Valuation of Petroleum ; Sonat
: + J9 Hell asad (2)
(1) Crude Oi:
Hla (1)

(i) The Cost Recovery Crude Oil to which CONTRACTOR is
entitled hereunder shall be valued by EGPC and
CONTRACTOR at “Market Price" for each calendar quarter.

(ii) "Market Price" shall mean the weighted average prices
realized from sales by EGPC or CONTRACTOR during the
quarter, whichever is higher, provided that the sales to be
used in arriving at the weighted average (s) shall be sales of
comparable quantities on comparable credit terms in freely
convertible currency from F. O. B. point of export sales to
non-affiliated companies at arin’s length under all Crude Oil
sales contracts then in effect, but excluding Crude Oil sales
contracts involving barter and:

(1) Sales, whether direct or indirect, through brokers or
otherwise, of EGPC or CONTRACTOR to.any Affiliated
Company.

(2) Sales involving a quid pro quo other than payment in a
freely convertible curreacy or motivated in whole or in
part by considerations other than the usual economic
incentives for commercial armn’s length crude dil sales.

cots Jylall dim HN GSK] Shyer yaad! WY oot — 4
OF © Sond jan yy Jglill, Bal Bat had pass LSE ala
+ hitgti die ayy JS
(2G Lai LAH ea dealt Gralla oo opaill - ¥
bed aS of tat tel lg stall of Zell besge ye ttl
dolar Ree Motbaall I bagstl I Yy oy Seth!
WG Hess Lila 3 bate lies OLAS, tals pt ols, s
4 Ust98 1 HSL eb polar lee 8 lita 11 at
wre Seslaudl ALY Cail py aghe TIS ab Wis past ibs
He obs call LU Call ay dpde shaped as OSs. dt
3+ dalie
Pal fl ge the tle Lay es hela (1)
AOE sl dees Serb ob i gt lye tals 16,5
FA Segoe U5 aloe, 5 aye !
ne ers IN tn 5 IIE Jie le chit all Lal (Y)
BLADE Ob bsel ite Jil iie, Yd Colt gy oll
sell ge WI Alec LL egIt for oS taleall Galacsy!
¢

NL

AY VARA dr phy V0 63 (gil) Ysa - de Syd

(iii) It is understood that in the case of C.LF. sales, appropriate
deductions shall be made for transport and insurance charges to
calculate the F.O.B. point of export price; and always taking into
account the appropriate adjustment for quality of Crude Oil,
freight advantage or disadvantage of port of loading and other
appropriate adjustments. Market Price shall be determined
separately for each Crude Oil or Crude Oil mix, and for each
port of loading. :

(iv) If during any calendar quarter, there are no such sales by EGPC
and/or CONTRACTOR under the Crude Oil salés contracts in
effect, EGPC and: CONTRACTOR shall mutually agree upon
the Market Price of the barrel of Crude Oil to be used for such
quarter, and shall be guided by all relevant and available
evidence including current prices in freely-convertible currency
of leading crude oils produced by major oil producing countries
(in the Arabian Gulf/at the Mediterranean Area), which are
regularly sold in the open market according to actual sales

contracts but excluding paper sales and sales promises where no .

crude oil is delivered, to the extent tliat such sales are effected
urider such terms and-.conditions (excluding the price) not
significantly different from those under which the Crude Oil to
be valued, was sold, and always taking into consideration

)

C A

VARA dew ls V0 5 (yG) Pst - eid av.
—_ OS
Hd Lei hail el Gi » Egedl De Gi acl arpall ye (1) :
HRN TRE S045 yell olad og dull, Jia Ldics
Sel es Lea Colell Jseall « Lal bsedl 3 Lis Beil ley
ee oe WE pbs po IM elige Reblog I ieslaue sf Lpay ul
CE Se LSI Et ale ole ap all, ay anus, Teds g 5h
+ OP alee JS) daily 6 uj bade gf
Wile heey J Be Lae 9 te
Lieell le nay ls ALI cl aay ante weet Leal
Bed oye See nld Rect « Goll pre a gle Les lide of JyLal,
DN peace se Lagles «all ea Ch oo Merced Gas ill
Sl A oyncl IG then, TU LAW US (3 Ue doll, Zell
CPM co) Deel dll SLI 6S Yas all tact lll cig
Slo Stabe Lies LS All ( Legal| al tthe / al
Malls RSH LU algal as SI, Tad Qe api Lib dn geil
PAF Oldie 5 S5 tous, pS C5 plas pie YU padl
A se LenS GSI Gls Y (le oleteul ) Sol ghey bats
tbat latte cole gl des. Ahad lt lb AL cast Ly aay gall
Lol od Wie gf Ube pL CoN bagh Lag Lelio Msedl
¢

QL
AY VASA dias pl V0 65 (au) F salt ~ drow Bab!

appropriate adjustments for Crude Oil quality, freight
advantages or disadvantages of port of loading and other
appropriate adjustments, as the case may be, for differences in
gravity, sulphur, and other factors generally recognized by
sellers and purchasers, as reflected in crude prices,
transportation ninety (90) days insurance premiums, unusual
fees borne by the seller, and for credit terms in excess of sixty

(60) days, and the cost of loans or guarantees granted for the -

benefit of the sellers at prevailing interest rates.

It is the intent of the parties that the value of the Cost Recovery
Crude Oil shall reflect the prevailing market price for such
Cnade Oil.

(v) If either EGPC or CONTRACTOR considers that the Market
Price as determined under sub-paragraph (ii) above does not
reflect the prevailing market price or in the event EGPC and
CONTRACTOR fail to agree on Market Price for any Crude Oil
produced under this Agreement for any quarter within fifteen
(15) days after the end thereof, any party may elect at any time
thereafter to submit to a single arbitrator the question, what

single price per barrel, in the arbitrator’s judgment, best

represents for the pertinent quarter the Market Price for the
Crude Oil it question. The arbitrator shall make his
determination as soon as possible following the quarter ih
question. His determination shall be final and binding upon all
the parties. The arbitrator shall be selected in the manner
described below.

—

CO (OD

VASA dine ly 10 63 (Qebi) sual - Lew Ga dt

AY

BI Ae Sho Cae «led Oar oye QS pay got «le
Hale Yale Ebel bolall oe WS aby co SUI uu USI! Jaya 3
Guba bLadl ys bl tad he 357 lly. gepzally cas oy
Uparasy col daleall 22 ppl + bays (9) cyan WA GEIL Lot
39 Ul So bap ty Shed gat le Oaedll le ed US. Sul
(AB all ool sf od LI ley, Lag (V+) Gyre he
+ ESL lead Gola he eucll lal
slated Geet LI yA 5 Sar gl eulpht 4g wats ai,
+ bleed Lin Jat Gall 5 SLIT ed GIST
shod pol (ghe ¢ Ba pre not Lat sf gl oe af Of, 131 (0)
UL he i ol BL Spall pe SY hel (1) 0a ace
ode eof eae ole a5 VEL Spall pe ok Glo 3 Gal
UG dey Lae (V0) te Land IS 5 WSs 6 die wy ool ge SLU
pais af US ae esl gh slob al SLY jew als Sl,
SU LBL Co NS oye ee aU sal paul ge ely ph Hy
+ PALL Ge) De ipall ptr Jot Gaol Solbedy Gis te
Babb ey qe SE CSs ppl ie oyll Uda 65 cee af pKa ghey
PS SLB ad Lasley ILE (Sadi US LF ap Kiyo yp Sih
«ost Ra BNL, Soll Lal
C ci ¢ >

a Ww

YAMA dine al 5 (ols .

AS ~ AA Sine ly V0 ooh (Qu) PY adall ~ Ryall fay ~

In the event EGPC and CONTRACTOR fail to agree on the
arbitrator within thirty (30) days from the date any party notifies
the other that it has decided to submit the determination of the

Market Price to an arbitrator, such arbitrator shall be chosen by -

the appointing authority designated in accordance with Article
XXIV (e), or such other appointing authority with access to such
expertise as-may be agreed to between EGPC and
CONTRACTOR, with regard to the qualifications for arbitrators
set forth below, upon written application of one or both of
EGPC and CONTRACTOR. Copies of such application by one
of them shalt be promptly sent to the other.
The arbitrator shall be as nearly as possible a person with an
established reputation in the international petroleum industry as
an expert in pricing and marketing crude oil in international
commerce.
the arbitrator shall not be a citizen of a country which does not
have diplomatic relations with both the A.R.E., and the country
of CONTRACTOR. He may not be, at the time of selection,
employed by, or an arbitrator or consultant on a continuing or
frequent basis to,. the American Petroleum Institute, the
Organization of the Petroleum Exporting Countries or the
Organization of Arab Petroleum Exporting Countries, or a
consultant on a continuing basis to EGPC, CONTRACTOR or
an Affiliated Company of either, but~past occasional
consultation with such companies, with other petroleum
companies, with governmental agencies or organizations shall
not be a ground for disqualification. He may not have been, at
any time during the two (2) years before selection, an ertiployee
of any petroleum company or of any government: agency or

organization.

Mae OF) ca US 3 Kell le SST Ga Uy tll Lesgll cast (5)
Goal oa 42 Ul 15 aia 3G BI Gb oh sl sl ga
Udy Saal Zeal Leg Ling pel US Las aoe hs, poll ot
AG Geel pis ol ase te UI diya gl (a) sertally Lal att
Hees SEV eo GUI ie gate gig Ue god he Lat!
sly pas HS bb gle aby wHliy dy Lai Hall Soll olodLe
ee pall GUD 5 ye Sky ene Lars, Sst fag ge
+ sail le BM ll ond bi 5
Fo Bl al 635 94 IRA ja ASG Ss of cay
Ds (Scales pated 65 pads ELI dgye ll deleg
oe We cma tys Lhe, on Koll gS ol jee, . Adsl
3358s il jsre Y US dLiti aL, . Cre TS we dleghs
MAE Ki sl pain dines Lt gf Loe gf Lesbo jh
Zell dpa Lohse of Jar 5st! sll Radice of Se dgyzl
seri Sse si eA Tans dicey lize gl, Usa spall
lll Sek Sig LWoblany Ul, lage ial ols sh
liugll J USL gh Iga MS ph ot pei hols ui eg
He 8 Kelle SPs LAE bee poe lgS ine al
Bol ee le ELIT) eS DLS GY cil
Fa Be dS Ls af | dual olS,4 nok aoe
AV VAMA ine hy V0 G3 (yb) HY stall - dain

Should a selected person decline or be unable.to serve as
arbitrator or should the position of arbitrator fall vacant prior to
the decision called for, another person shall be chosen in the
same manner provided in this paragraph. EGPC and
CONTRACTOR shall share equally the expenses of the
arbitrator.
The arbitrator shall make his determination in accordance with
the provisions of this paragraph, based on the best evidence
available to him. He will review oil sales contracts as well as
other sales data and information, but shall be free to evaluate the
extent to which any contracts, data or information is
substantiated or pertinent. Representatives of EGPC and
CONTRACTOR shall have the right to consult with the
arbitrator and furnish him written materials provided the
arbitrator may impose reasonable limitations on this right.
EGPC and CONTRACTOR each shall cooperate with the
arbitrator to the fullest extent and each shall insure such
cooperation of its trading companies. The arbitrator shall be
provided access to crude oil sales contracts and related data and
information which EGPC and CONTRACTOR or their trading
companies are able to make available and which in the
judgement of the arbitrator might aid the arbitrator in making a
valid determination.
(vi) Pending Market Price agreement by EGPC and CONTRACTOR
or deterinination by the arbitrator, as applicable, the Market
Price agreed for the quarter preceding the quarter in question
shall remain temporarily in effect. In the event either EGPC or
CONTRACTOR shouid incur a loss by virtue of the temporary
continuation of the Market Price of the previous quarter, it shall
promptly be reimbursed suchloss by the other-party plus simple
interest at the LIBOR plus two and one-half percent (2.5%) per
annum rate provided for in Article IV (£) from the date on which
the disputed amount (s) should liave been paid to the date of
payment.

“( ~ \

VARA dene oly V0 coi (Qube) F suall — dem Gs

AN

te De habs pS Ja pall ge Ll F yabs plnel Ue Gy
PAN SUG Jos Soll gacaie WS Hil gf Soul Jae pL! Ge as
he J ede opal Gi bl atts ST past sadly alld « Coplbll
+ Sed is pa diols Jslill, Htegll Joos « 3,3!
UY Jail old te tail aia (IY Laas 051.5 SLSGY Soul pias
Malas OU ball oe Uyak s Cuil gn Sie Larbe ests 6 0 ill
Ul hehe sl dere oe pa EA aS af cles clad Lol!
FH A sUilly Sl oe JS Glial aS oleae sd otly of ayte
Soa sere al les dypSe OLy I pedis sls Koll ae sgt
2 aL Rl on JS galests «Gl Lin Glo Dydins Inyad oops ol
WAL rd Osler Legit SS YiSS LS « glastl-ogde oeadl ol Soul
WSs ph BLcaal eoe dade he PUY (Soul emis + das dy ball
HULA, eg Se oll Lg Label! oly sal! ULI
AB SBS i tel 8 Ul Soll cy oly Lands Tybesll gs
pale
Fall tal a) Sela Zaell agg 8 ade GEL Gall jae Shep ates (1)
ek gl Split, Zag Om « Boalt jew y le GEV! One CII Zeige Lin
vlebd bi] Lab 3. She cae + Soll Bar preall wlS pz
a Bae Thea Saal lated Bet lad JyLall of dag go
bob let UG 545 alee ony als GLU! Teall ee Gol a Gyall
UT lf Gees goed ae eed (ge ay IL ee PVG Liye
Cs) Lal SFU GF ote pol le Liste BU Gg (V0) as,
ose UL ally of dtl Lis Bae hod Gortend OS sll fe Lal gn dy
+ shall elt
(

Aa TOGA de pls 10 od (ule) WY call ~ Zpee,S Bad

(2) Gas and LPG
(i) The Cost Recovery and Production Shares of Gas subject to a Gas
Sales Agreement between EGPC and CONTRACTOR (as
sellers) and EGPC (as buyer) entered into pursuant to Article
VII (e) shall be valued, delivered to and purchased by EGPC ata
price determined monthly according to the following formula :

F
PG = 0.85 X———- X H
. 42.96 X 106
Where:
PG = the value of the Gas in U.S. Dollars per thousand standard cubic
feet (MSCF).

F = a value in U.S. Dollars per metric ton of the Crude of Gulf of Suez
blend priced "FOB Ras Shukheir" calculated by referring to “Platt’s
Oilgram Price Report "during a month under the heading "Spot
Crude Price Assessment for Suez Blend". This value’ reflects the
total averages of the published ‘high and low values for a Barrel
during such month divided by the number of days in such month for
which such values were quoted. The value per metric ton shall be
Calculated on the basis of a conversion factor to be agreed upon
annually between EGPC and CONTRACTOR. °

H{ = the number of British Thermal Units (BTU's) per thousand standard
Cubic feet (MSCF) of the Gas based oft gross calorific value.

Tn the event that the. value of F cannot be deterthined because Platt’s
Oilgram Price Report is not published at all during a month, EGPC
arid CONTRACTOR shall meet and agree the value of F by
Teference to other published sources. In the event that there are no
Such published sources or if the value of F cannot be determined
Pursuant to the foregoing for any other reason, EGPC and
CONTRACTOR shall meet and agree to a value of F.

PMs ED ald qa pad (1+

( >

NASA dine phy V0 3 (Qt) F stall — Zed Bl AA

LPG y Vladl Jy ad sles SLU (Y)

[SY gee se 3 CG jonas GIS ala eed Garand slut gi — 4
FC pak Ugsinay ) Atel ys ( cgatly Lagsiicy ) Syl, Rtegll cy

Magll dlaalye 6 Ay ply paki Gye (8) Laglall Balal) dy p all
2 GV Dole Eb Lygd sant jay

3
aX

x -yho Fey
We x YA
cree
VU IS) WSs
ESA jasall OLY
seh dy sky asp geld Lad lS C5 gga all ghll da ad
A ep pte Sis tapos LY A iol OLY OLA

"Spot Crude Price alate oF 42 DE cp getle ela Jul

om Lal ode |.Sdy Assessment For Suez Blend”
Kate till nit IS ot ya) ball Lally Lal pill Uys
Lad nd, pei ls aod calel ill jg tll os pliaae te
etl nee SUP ss dod las yale rie ob JS
+ Gagne Soll,

Se AF all IV 5 oo cot) lal Ey dt oleog!l ae =a
HAA Ladd Seal lad de sll ge (PGT) Luts
el gyda da hl ue te
Beetles apt tll e etd LY le phe desl
+ Eee cSt sala I psa Jl en dad le glitzy + Jilly
Had dead Se ob tL sl. Tall jolall oda Jee ayy pte Ue by
Odes Ula, gl ert eS Old A WT ay Ub ee
Sy dad gle
ay VARA dio eh V0 693 (ge) F otall ~ teal BA!

Such evaluation of Gas under a formula providing for a fifteen.

percent (15%) discount is based upon delivery at the delivery point

specified in Article VII (e) (2) (ii) hereinafter and is to enable EGPC

to finance and maintain the portions of the pipeline distribution
system to be provided by EGPC.

(ii) The Cost Recovery and Production Shares of LPG produced
from a plant constructed and. operated by or on behalf of EGPC
and CONTRACTOR shall be separately valued for Propane and
Butane at the outlet of such LPG plant according to the
following formula (unless otherwise agreed between EGPC and
CONTRACTOR):

. F
PLPG = 0.95 PR -(J X 0.85 X —————
. : 42.96 X 10°

Where:
PLPG = LPG price (separately determined for Propane and Butane) ih
USS. Dollars per metric ton.

PR = the average over a period of a month of the figures representing the
mid-point between the high and low prices in U.S. Dollars per
metric ton quoted in "Platt’s LPGaswire" during such month for
Propane and Butane FOB Ex-Ref/Stor. West Mediterranean.

J = BTU’s removed from: the Gas Stream by the LPG plant per metric ton

of LPG produced. -

YAQA ew ls 10 5 (

i 2216) F sual — Res uel 4.

Phe aad 85 raids al 957 Walid Lids SLAY peat tin
‘oar pelea This Joe pedal aay gf le deze (7/10) BU
4 Hel Rass tm Wy cl Lead (Y) (Y) (8) Zell ssuly

BAAS sl gia oll L555 tpl Blo, dust
ASFA slajzul Lot LPG» ILL) Syl

SU Gas ie Je it — ¥
U5 ne HLS gf Jy Litl z -

iy. se Ht Ay ee Sag etsy eet ego Ul el
Wis 454 baal dey
45 395M LPG» Ltt dy ol GU Jane CE FM ae Sb ylly She al Zeal
Pa GOlrrE te Ally Stag) par Le Li ;

. ae Ae dal Zeal Sie pl ie ) Za ala
{MOK ED s0 =

Wo eran a

re

Shy Mine By yc Laos) «LPG y SLU cI jee mee

Paral UY SL Yay Legis epee ob JSS ( Bscdls Hla ue
-ES,41

os Laas Chl Se oy te ay Te GY boo =

Reel art OLY OL Ya Soe ob JSS

wot 135 gue ”
Hath She ost JI cy 9 20 665 a4 La IE glans ge Le ae
erga EE (0453) ULI gs ped ai sls Ske AU ily
+ bell alos Ex-Reff Stor Ss} Jules
are tbulye sll] are oe healed Lite Wight ole =
JU dad 5 6 eb JS eLPGy SEL Jy zdl le
- gull «LPG,

€
(

NAMA dine gles V0 G5 (ols) P stall — Zen Badd

F = the same value as F under sub-paragraph (i) above.

In the event that Platt’s LPGaswire is issued on certain days during a
month but not on others, the value of PR shall be calculated using
only those issues which are published during such month. In the
event that the value of PR cannot be determined because Platt’s
LPGaswire is not published at all during a month, EGPC and
CONTRACTOR shall meet and agree to the value of PR by
reference to other published sources. In the event that there are no
such other published sources or if the value of PR cannot be
determined pursuant to the foregoing for any other reason, EGPC
and CONTRACTOR shail meet and agree to the value of PR by
reference to the value of LPG (Propane and Butane) delivered FOB
from the Mediterranean Area.
Such valuation of LPG is based upon delivery at the delivery
point specified in Article VII (e) (2) (iii) hereinafter.
(ii) The prices of Gas and LPG s6 calculated shall apply during the
same month. :
(iv) The Cost Recovery and production shares of Gas and ‘LPG
disposed of by EGPC and CONTRACTOR other than to EGPC
pursuant to Article VII (€) hereinafter shall be valued at their
actual realized price.

"|

(

_)

NAGA dew pls V0 65 (eb) r atabl - deo J Gt

Mel (0) Le Mw 5, Sill (G) ag ls =

hls rhae Cls dhe cdl he yi GlS ILD 3,
(5) Raed aA ped ty) etl go 95 IG Eee
GIL .,. Weaos pill US INS byt slid! Jel
PAB AS pe ort ( 5.02) Head Sut pM ab oa lS bil
settle pS NS SHY de «aly Sle gal whe
MM se) Lai ge olds JiLall, gl aed
HES apie jalan dors pte Me hy. GAY iy tall slaty
BY Ge U Uiiy (5) La dete p Ul jab ye lS Il yf
Coe Phas gle glad, Jd ees TC

— (sdb Shad) «LPG y SLLl Jagd je dagd ol gseth

«egal pel dhe os esd yell le deel ox gil
peal elet gle «LPG, dual) Jad WD peg Lis psies
(Y) (a) BAS Rar NGA GF Hotel plc UAE 3 pell

ok LS (PY)

2 ll «LPG, SLAM Syed jléy LUI Lal gobs - r
+ rl nis IIE gol Lin he lis

Ja ell jes JL ge TEV GIES sha cut usar pail ~ 6
MAA, Leal diag Upinna’ oa lil. «LPG» Juul
cll glee ly Land (0) 1,05 SL Ltt Gabi f
+ Gil dal paul

3

ay
40 VARA dew ply V0 G5 (gal) Y sadll - dew idl

(@) FORECASTS

Operating Company shail prepare (not less than ninety (90) days
prior to the beginning of each calendar semester following first regular
production) and furnish: in writing to CONTRACTOR and EGPC a
forecast setting out a total quantity of Petroleum that Operating Company
estimates can be produced, saved and transported hereunder during such
calendar semester in accordance with good oil and-gas industry practices.

Operating Company shall endeavor to produce each calendar
sethester the forecast quantity. The Crude Oil shall be run to storage
tanks or offshore loading facilities constructed, maintained and operated
according to GOVERNMENT regulations, by Operating Company in
which said Crude Oil shall be metered or otherwise measured for royalty,
and the other purposes required by this Agreement. Gas shall be handled
by Operating Company in accordance with the provisions of Article
VUE).

(©) DISPOSITION OF PETROLEUM

(1) EGPC and CONTRACTOR shall have the right and the
obligation to separately take and freely export or otherwise
dispose of currently all of the Crude Oil to which each is entitled
under Article VII (a) and-Article VII (b). Subject to payment of
sums due to EGPC under Article VII (a) 2 and Article IX,
CONTRACTOR shall have the right to remit ‘and retain abroad
all funds acquired by it including the proceeds frorn the sales of
its share of Petroleurn.

NAAM dine hy VO 68 (eo) YF saall ~ dnoea iad 4b
___
"scl Ca)
Cats ety din hai en dds) Olly LILI AS, 2) ws
Jsli aeats Ges Ws ( pliste chal ol ey JEM le Ly (4)
ail dad ZS 25,91 yaar Al dys AS Sel otoy Lag,
Boll Bat SVS ASLO ols caards YL, Ly blise I, Uerbal gXe
Wh Micke Sie HELI AU i. TSM ic acl
US od Lae Last 2.8 clst Usloue SUL LSU IS a be,
LGN LS 2 15 ne LB co Jl Jity of ass « Kiet BS de Gal
0B A Are gM Os I ol gag del qoles Ji otldl
Dk pb cost Ged oly: HSI LW Lass Jate, slat,
ll AM BLE UY Gholi aM ably te gt wall
ha LL al Lt ISN Ane SU Jolus . LSU ods (Jdbss
+) La LJLU KY
2 JH (5b et alll! (a)
oil pA cat JS le ean oh Lazaley eLalls La Son Q)
6 US jabs Lenaitand ass haga thaws Lagia IS aise
TAD, LaLa ge (1) aa ab daodl poll (ple Labisie Line,
CGI f izons pow of (5 LSU, . Lay sollt wl)
* Sapa ge seen Got ean ls GE ake Soars atl Ua peasy
(1) dy BU age Rig Mla BU 550 8 3 5u of bts ull,
+ AaolIGoUl, (1)
ay

(

NAGA Hee ley V8 ad (Qs) P saad! = Zeal tay

priority shall be given to meet the requirements of the A.R.E.

tarket from CONTRACTOR’s share under Article VII (b) of ||
the Crude Oil produced from the Area and EGPC shall have the
preferential right to purchase such Crude Oil at a price tobe

determined pursuant to Article VII (c). The amount of Crude Oil
so purchased shall be a portion of CONTRACTOR’s share
under Article VIL (b). Such amount shall be proportional to
CONTRACTOR’s share of the total production of crude oil
from the concession areas in the A.R.E. that are also subject to
EGPC’s preferential right to purchase. The payment for such
purchased ammount shall be made by EGPC in U.S. Dollars or in
any other freely convertible currency remittable by
CONTRACTOR abroad.

It is agreed upon that EGPC shall notify CONTRACTOR, at
Jeast forty-five (45) days prior to the beginning of the calendar
semester, of the ammount to be purchased during such semester
under this Article VII (e) (1).

(2) With respect to Gas and LPG produced from the Area:

(i) Priority shall be given to meet the requirements of the local
market as determined by EGPC.  -

(ii) In the event that EGPC is to be the buyer of Gas, thie disposition
of Gas to the local- market as indicated above shali be by virtue
of Jong term Gas Sales Agreements to:be entered into between
EGPC and CONTRACTOR (as sellers) and EGPC (as buyer).
EGPC and CONTRACTOR (as sellers) shall have the obligation
to deliver Gas to the following point where such Gas shall be
setered for sales, royalty, and other purposes required by this
Agreement . a

( ~
- ~
NARA Bee 1h V0 5 (QU) F saad ~ dene Sia ay

pA 8 Fatt Retinal

Notwithstanding anything to the contrary under this Agreement

Lyell igh M has. TSU oie J WU OS 3, le yl dey
weston as Mal oye ell LL ah ys "Ore Tm obbot
BINT Se el aS Sell Fall ye () E20 Cage Jytatl
LeeS pyrriy (gq) Syl BLU as, de pres ET CoS U5 a Ld
(0) Ail Cee UM Cael pe bie sol Mie le sl att ley tl
CO shal aad oye ol atl LSI lly geelisty «Lapland Goll ge
CA Eg ZskelislYl Ghee gs plc els Jat
TSN ll Ladd Lgl SMe Says Ltt lol ob tall Gd Lad
desl ALG io 5] the ol FES. Y doll OLY OLY ol zal :
sll Bint CY
Pasty ad Grae Mab YL fo Sipe ieagll gh ale Gall gay
Weld LM ASI. Hehshall Gaull cine oy 5 JS ole Lage (£0)
: » OY) (oo) LL G3 nigl Gy Gall 5 US
+ Liha) ye caged LPG Jtalt dy silky jal yabe Gs (Yr)
+ Magll Wossd LS Fall Gpadl lebenl «UU ill bas
SII 5 Grell gS TU atl ete Wy SIL Gy
Ash GUM coed aphe etait « A Le cue gp LS dll GLa

© Methea) Meds (optly Lgeinag) Uylilly L2e4Il oe pn Jai

+ Gate

DS 665 5A pleas ( Gaatly Lag cian ) UyLill, ddl palsy
sell A hy SA Lin la gs Ce hs Lo al abl
Mees ells SY A EW oo US aby S509 oll ol AY els,
rigley ‘a
,

¢ / os a .

NASA dine ly V0 5 (Ql) P sill Zein dt 4A

44 NAMA di lis VO cd (alt) FY saall = drawl Bat

+ GO) Nie ALLL LPG y JLtt asa 5 ane Ltt ase he Gi I

(a) In the event no LPG Plant is constructed to process such Gas, the Likes oll Les «isl ae g Kew gill Gael cots polall Ge 4 S5

delivery point shall be the flange connecting the lease pipeline to
the nearest point on the National Gas Pipeline Grid System as
depicted in Annex "F" or as otherwise agreed: by EGPC and
CONTRACTOR.
(b) In the event an LPG Plant is constructed to process such Gas,
such Gas shall, for the purpose of valuation and sales, be
metered at the inlet to such LPG Plant. However,
notwithstanding the fact that the metering shall take place at the
LPG Plant inlet, CONTRACTOR shall through the Operating
Company build a pipeline suitable for transport of the processed
Gas from the LPG Plant outlet to the nearest point on the
National Gas Pipeline Grid Systern as depicted in Annex "F", or
as otherwise agreed by EGPC and CONTRACTOR. Such
pipeline shall be owned in accordance with Article VIII (a) by
EGPC, and its cost shall be financed and recovered by
CONTRACTOR as Development Expenditures pursuant to
Article VIL. an
(iii) EGPC and CONTRACTOR shail consult together to determine
whether to build an LPG plant for recovering LPG from any Gas
produced hereunder. In the event EGPC and CONTRACTOR

decide to build such a plant, the plant shall, as is appropriate, be.

in the vicinity of the point of delivery as detertnined in Article
VIl(e) 2. (ii) above Delivery of LPG for royalty and other
purposes required by this Agreement shall be at the outlet of the
LPG plant. The costs of any such LPG plant shall be recoverable
in accordance with the provisions of this Agreement unless the
Minister of Petroleum agrees to accelerated recovery.

Fert US Kgl fl tl bys at he he Gab aa!
Uatilly Aad day ae GUE os, LS hs LSU ads Gi ep gull
. WH US.
(t+ GUM Lia LL eLPG, JL da 5 Jee «Liste gs -u
ial sas oll pala Lay coals postal ay) «GL US LS
Gow Joi of Fut. bin eLPGy JL Jas UE ane JL
PI A te pe Gane Sell lal ol thede ge Bll Gay «py
Cbbeall Lidl IFS NG ges eLPGy JL aol jle June
JE Jam gy aU oo IL GC Jat Cote Col ss Us
Soll bight Ln glll SAH le th Gl I! «LPG, Jatt Jy cll
oe oS DS ge SUEY pa us Cs) Gall gd Ree gs LS LW
« T) Za sslw es, alts, Mn eS Las dts gll llady . Jy 34.6
~ Raph F2Ul) Lily das lis wand Uy lil Haley 9 ayaa Ug,
daszal 5a) Jone «Last ee OLS Ii Ly it lar Jytitt, Ring slic (1)
SE ole (LPG s SLi 21 SE Gl eed yet LPG y JL
Lin «Last JL, tayo 5 1 Ls Dee (556 LLY ds Coys we
pote Aas ya IEA sss bad foal Ma oS ol nares « Jacl
SUE pend tes aly CYT (0) LeyLudl Bal 3 oaedl gel he
cl LEM 54 opeds bY Lice yo a «LPG y Jl REN
JL Sapa SS Jone UL dill we) DL aie Lge bes
His LPG Seat dyaa 5U Jase yl Lasts dpLady + ‘LPG,
«Aza eral he Uall is Sile gl U LSU ale Ge pa Us,
~
J

( * (

NS

4.¥

VASA dew yh 10 i (el) sali - dee Sia dl 1.
eee
Gent ooAlS sUhbl cease Lads ol i Gt ( ats Unie ) Ltegl (£)

VARA Ze sli V0 65 (Qu) Pf stall — Leamell Rad

(iv) EGPC (as buyer) shall have the option to elect, by ninety (94

Recovety Crude Oil,

days prior written notice to EGPC and CONTRACTOR (as}
sellers), whether payment for the Gas which is subject to a Gag
Sales Agreement between EGPC and CONTRACTOR (as!
sellers) and EGPC (as buyer) and LPG produced from a plant}
constructed and operated by or on behalf of EGPC and|:
CONTRACTOR, as valued in accordance with Article VII (0), }-
and to which CONTRACTOR is entitled under the Cost
Recovery and Production Sharing proyisions of Article VI}?
herein, shall be made 1) in cash or 2 ) in kind.
Payments in cash shall be made by EGPC (as buyer) at intervals}:
provided for in the relevant Gas Sales Agreement in U.S.}
Dollars, remittable by CONTRACTOR abroad.

Payments in kind shall be calculated by converting the value off
Gas and LPG to which CONTRACTOR is entitled into
equivalent barrels of Crude Oil to be taken concurrently by
CONTRACTOR frorh the Area, or to the extent that such Crude

Oil is insufficient, Crude Oil from CONTRACTOR’s other
concession areas or such other areas as inay be agreed. Suci]
Crude Oil shall be added to the Crude Oil that CONTRACTO
is otherwise entitled to lift under this Agreement. S
equivalent barrels shall be calculated on the basis of +th
provisions of Article VII (c) relating to the valuation of

OS BEL (opal Lagoinan) JylAlly dg alas logy (4) Qreny
SN goyg Abe dats cI GL gee Lge (Y) gl tats (ND page gist
US ( ie Upshnan ) Healy ( opatly Lagsincy ) Solid, Leagll oy pall
Ten i pat Satay Lt one ope gall LPG JL dyed jl
1 Laadl BAU (2) FAW Wy pee wo LS Ligue lg shy lall,
US CLOW pLactLy AISI slo aul oMKol (poate Iylill adeccon coil,
“Lagi FLAG ele yopate gh

Aad (pete Upsincy ) Cea Lipa 1 Le dull Say
le lig « CEN II log Usd Se IES Vl brad GLY
+ Epes plead GU ay aie 5 dle Gat OL

LPG Shell Jy agt 5ley SLI as Jogoee Zaall Le gall Coad
ras col pL EL asl Sealy ge Cglales Le ol shall Upinezany ll
sro Lin LL ch AS Lif gf Lab ga cM ai USUAL le
wero PY ble oe cl LE Call ope EW a Sy GLE
eel Lib alan «age gin Lara sob bling af Usted
25 ole paste 231 slid Soe 5d LL cusll ge we ll pl
Ball go (e) BRI pepe geld ple Wot Joalall aie rudy
© ANSI slo ce yaad pl ysl peedty Tiled, LoL
ve NASA de ley V0 65 (yl) YY sdell — Zee tl Gad NAMA dee ply V0 ogi (wb) T sal — deel dt VY
Provided that:
(aa) Payment of the value of Gas and LPG shall always be made | . + bat
in cash in U.S, Dollats remittable by CONTRACTOR |,,!24! le LPG Jul acai es 5UI Aa stow GS CTT}
abroad to the extent that there is insufficient Crude Oil fol! Wot Ustal Se ll LS WY teal! OLY ob ya Lis
available for conversion as provided for above; inst CEM cud oe LAS Le 55 pre De 5 My oH!
«Adley ale Gapeata gh us
loa te «LPG, SLi Jaa Gly GUN hagd alae aS (wo)
tL iMG diag oS pate Whe oi WU, « alleged U Leb ue
base « (tine gf Lt Colo en) Iya Hinsudl olegsall gas
nena shed pad dy 2S Liles 5955
Lat dap edly iglKIl slo sub volt! JsLall gly Jslatt
hits eh Goll pe Lay M FUL syly g@ LAS AICI oly ay
+E 5WY
pL gid Jol Jagh Lage ( joe Vesiaay ) teal oly! pte DL (5 - 0
2 ed Le Lia crip (0) yaad JIE ( cat Lipsy ) Ugtall Z2.9)1
fi iis JU LF GLicst dey she! me or (NS 2s de
Nya jy SUI) SyaS gle Upc i GHts Dylilly ae gS. ALI
chet YY Lbs Lhe, eel LPG» JLull
LPG y JL dy al jhe GI press Sy BLS she YG pally
: + gessSill
paces toy Olly GLH 65 dye beizoe of Ugou af Ugliad ou — 4
i Ai iy Lagi’ gill « LPG y SLI Jyyal flay jut
«el (0)

(bb) Payment of the value of Gas and LPG shall always be made
in kind as-provided for above to the extent that payments
in cash are not made by BGPC.

Payments to CONTRACTOR (whether in cash or kind),
when related to CONTRACTOR’s Cost Recovery
Petroleum, shall be included in CONTRACTOR’s:
Statement of Recovery of Costs and of Cost Recovery
Petroleum referred to in Article IV of Annex "B" of this
Agreement.
(v) Should EGPC (as buyer) fail to enter into a long-term Gas Sales
Agreement with EGPC and CONTRACT ‘OR (as sellers) within five
(5) years (unless otherwise agreed) from a notice of Commercial Gas
Discovery pursuant to Article I, EGPC atid CONTRACTOR shall f
have the right to take‘and freely dispose of the quantity of Gas and
LPG in respect of which the notice of Commercial Discovery is
given by exporting such Gas and LPG.
(vi) The proceeds of sale of CONTRACTOR's share of Gas and LPG
disposed of pursuant to the above sub-pardgraph (v) may be freely
retnitted or retained abroad by CONTRACTOR.
(

\-0

VQ4A deus lis VO 5 (gab) PP adsl! - Zena)! aed

(vii) In the event EGPC and CONTRACTOR agree to accept new Gas
and LPG producers to join in an ongoing export project, such
producers shall have to contribute a fair and equitable share of the
investment made. :

(viii) (aa) Upon the expiration of the five (5) year period referred to in
Article VIL (e) 2 (vy above, CONTRACTOR shall have the
obligation to exert its reasonable efforts to find an export
market for Gas reserves.

(bb) In the event, at the end of the five (5) year period referred to
under Article VII (¢) 2(v) above, CONTRACTOR and EGPC
have not entered into a Gas Sales Agreement, CONTRACTOR
shall retain its rights to such Gas reserves for a further period
of up to seven (7) years, subject to Article Vil (¢) 2 (viii) (cc)
below, during which period EGPC shall attempt to find a
tnarket for the Gas reserves.

(cc) CONTRACTOR shall, at any time prior to the expiry of such
further seven (7) year period, surrender the Gas reserves, if
CONTRACTOR does not accept an offer froth EGPC of a Gas
Sales Agreement within six (6) months from the date such
offer is made, provided, that in such Gas Sales Agreernent or
Gas disposal scheme offered to CONTRACTOR, the relevant
technical’ and economic factors to enable a commercial

- contract Or scheme are taken into consideration, including :

- -A sufficient delivery rate.
- Delivery pressure to-enter the National Gas Pipeline Grid
System at a mutually accepted point of delivery.

¢ ~)

VASA de ly V0 3 (al) t saa -dgea slag’? Vet

SLL dyad jes SD ste Grncte Syd gt lilly Big! Glul Ue (3 - V

“see he LW gS prea she pape GES Lad «LPGs

2 pF Ul ls Fb ainy dale Grats denlall Qual!
(o) LegLst GU gas] Lidl sla (0) yaad jya5 «adil ace (TT) =A

Gow alae pial eogge dig ob Jytall poh « adhe (0) (1)
+ Wobble! pred

555 TG ace SU weed lade deg, Jytl oly! pas De (3 (o.0)
6 adbey (0) CF) (o) XagludT Goll (3 YaST LAM lye (0) ual
re aT yal) SUIS solasal og Spey Uy Lill tary
SsbA ssl (eg) (AD 1) (a) Reg Gal Gay oe (Y)
+ SW OL bby Gy alta! Lill lb be igll

cot JBI pay tid Lange Ayla ads ob 13. Jyh de tances (ec @)
“Ssless abe yall US eA fey W ge sal (N) dee DIE C5 Heyl
lye (V) Quel 25 slal bo C3) ul (3 GL OL bLael gs
pact Hs fh gay se 3 shell Sb ol b pty 3, Sill
NM Halas, Lill Jalyedl Jglall de Lag pall jLI 3

2 HS Jaton SL dhl sf ate! amas.”

2 SIS poles Uae -
se Leagdll SUI ag hl Lghad id (ls GI SwW pela bie
7 VARA Ziae lig 10-63 (quld) Ff ods — Zeasasll bay Ll
eS OO OOOO

- Delivered Gas quality specifications not mor
stringent than those imposed or required for the} G4 9* Lalo ah Luu ilies lines 955 Yh -
National Gas Pipeline Grid System; and «dag GWW utt bbs IS pd thos gh

- The Gai prices as specified in this Agreement.

(dd) In the event that CONTRACTOR is not exporting the : .
Gas and CONTRACTOR has not entered a Gas Saley| 022 Sl ged Wide eal! paces 5 Uglall pacts pie De 63 (o 5)
Agteement pursuant to Article VII (e) (2): prior to the ge gt Le (1) phe coil Leal 5) (0) Letadf astlt.
expiry of twelve (12) years from CONTRACTOR’! Lu ges.
notice of Commercial Discovery of Gas,
CONTRACTOR shall surrender the Gas reserves in
respect of which such notice has been given.

NAGA Zee pl V0 5 (ub) Y siall~ dedi 104

«ASE al Todo yo LS SUI Lal, -

SAY SF SESS ayy « Asli ge pall Uy!
+ ley js yl ceed ol slob blot ye
lie SO BNE SUSI he pure Lene ie yo Usty Jy Ul pl y-4

(ix) CONTRACTOR shall not be obligated to surrender 4 Sally Recoil aze ol ba ” .
: * PAF eS GA Leal
Development Lease based on a Commercial Gas Discovery, ii ee Oe Pb LAT CuI ols

Crude Oil has been discovered in cornmercial quantities in the + Sal
satne Development Lease and vice versa.
2 Caladeail (9)

(0 OPERATIONS oo ha

- . : ge qe Lowi die dihie it 5 Gk 54% AU Seize |5
If following the reversion to EGPC of any rights to Crude Oi | ~~ OB SN od Ai Sata eso I
hereunder, CONTRACTOR retains rights to Gas in. the same “il! Hiss! (3 JT A 3WA vin acts eel pI ASI 3 5d I
, iow

Development Lease, or if, following surrender of rights to Gas|Gpi> go Moc!) ie dears!) wie Lihts usd pL ill al +
hereunder, CONTRACTOR retains rights to Crude Oil in the sam at
Development Lease, operations to explore for or exploit the Petroleum] . . .
the rights to which have reverted or been surrendered (Oil or Gas as the Mee tall gs sh oasel a5 ys GALI 355 gall at aca sf dy call
case may be) may only be carried out by Operating Company which shallobLliadl asi) as 21 Fijss YI (ULL gS sl yl eusll ga)

ton behalf of EGPC alone, unless CONTRACTOR and EGPC agra), ss ;

ae “alone, t : Bm. Ls AsCal Sil DL adons Reel oe Ls WS yas all hts

otherwise.
"+ US BG le

F Coal lala Lat joey Yass s LLY ole ade SLUT 5
\-4

. (
NAMA die ty 10 od (ut) Y stall - Leet Bd

\

(g) TANKER SCHEDULING.
At a reasonable time prior to the commencement of. Commercial
Production EGPC and CONTRACTOR shail meet and agree.upon a
procedure for scheduling tanker liftings from the agreed upon point
of export. 3

ARTICLE VII
TITLE TO ASSETS

(a) EGPC shall become the owner of all CONTRACTOR acquired

and owned assets which assets were charged-to Cost Recovery
by CONTRACTOR in connection with the operations carried
out by CONTRACTOR or Operating Company in accordance
with the following :

(1) Land shall become the property of GPC as soon as it is
purchased.

(2) Title to fixed and moveable assets shall be transferred
automatically and gradually from CONTRACTOR to
EGPC as they become subject to recovery in accordance
with the provisions of Article VII; however the full title to

” fixed and movable assets shall be transferred automatically
from CONTRACTOR to EGPC when its total‘cost has been
recovered by CONTRACTOR in accordance ‘with the
provisions of Article VII or at the time of termination of
. this Agreement with respect to all assets chargeable to the

- operations whether recovered or not, whichever first occurs.
The book value of the assets.created during each calendar
quarter shall be communicated by CONTRACTOR to
EGPC or by Operating Company to EGPC and
CONTRACTOR within thirty (30) days of the end of each
quarter. .

¢ a
NASA dine ly V8 G3 (ut) osall ~ Zee aed

VA

OUGH yous Qigua (5)

Ae SUM lea Ce oa JS pies cy Sits Hall gad
«Uteke Giall jpnal Iai yo OFF ants Le Dyad ob Lal
» (ABH BAN)
galt auShy
Uplany Sis Sylall Lae Jam coll dai) UII IL dal ema
AS tll sf IS Ups ppd oll ol deal Giles! GSE aly ead gle
kul w, Shhh LSI
ELS opt Ragll 150 LM apa  \
ASU oe Leseiats (SU Oil, Ce, ANS Jie ~
Halal 3a) yopatl Uidy afa,2n Vl pail EIS ped Cae Teg
SoU yo WILL Jaen, LS Dill, TELA Spo LSLeyh at
lity Joly dod! ede TUSS 3 rel 35 Asli gS Lance agli:
Getz Lead ally LSU ade o Lat! te sf) ELI Ball! Gopad
aed ? eal casi + Lpebalaal le alan! Spo! UK,

+ Ged aoe A
esl olds RUN AS, pis at BAM WY UU ayy =
Bo gy IS RUGS oe Lage (2) EM ytd og Uglill, Zell”

+ Haggis dee guy JS ltl aged alld AU Ral LAMY Leis
a,

ANN NAMA die he VO pod (als) Y sual — draw JI Bat!

(b) During the term of this Agreement and the renewal period EGPC,
CONTRACTOR and Operating Company are entitled to the full
use and enjoyment of all fixed and movable assets referred to
above in connection with operations hereunder or under any
other Petroleum coricession agreement entered into by the
parties. Proper accounting adjustment shall be made.
CONTRACTOR and EGPC shall not dispose of the same except
with agreement of the other. :

{c) CONTRACTOR and Operating Company may freely import into
the A.R.E., use therein and freely export at the end of stich use,
thachinery and equipment which they either rent or lease in
accordance with good industry practices, including but not
limited to the lease of computer hardware and software.

ARTICLE 1X
BONUSES

(a) CONTRACTOR shall pay to EGPC as a signature bonus the suni
of ote million (1,000,000) U.S. Dollars on the Effective Date.

(b) CONTRACTOR shall pay to EGPC the suti of two million
(2,000,000) U.S. Dollars as a production bonus when the total
average daily production from the Area first.reaches the rate of
twenty-five thousand (25,000) barrels per day for a period of
thirty (30) consecutive producing days. Payrrient will be made
within fifteen (15) days thereafter.

(c) CONTRACTOR shall also pay to EGPC the additional sum’ of
four million (4,000,000) U.S. Dollars as a production bonus
when the total average daily production frorh the Area first
reaches the rate of fifty thousand (50,000) barrels per day for a
period of thicty (30) consecutive producing days. Payment will
be rhade within fifteen (15) days thereafter .

C

|
A

NAA die pls V0 5 (auld) Yast deed! WN.

AS ply Syals Legh 4S ad tay ASLO ole le tue tl ~
pc IS, JUG paste, laren a gd GH OL Le!
oF ll ole pL EY wig Sly Ups LAM Dally ae -
Lares oobt odaas lyst sled gf ase Ls ie ack
pal be cpases Taj M Lepeebodl dpc Le! cows. GLY
+ bes Llc, YAY ale (5 Gnas Vi dtagll,
Lt Tull yee of Gat] oWLdy Esta 2S, Uy gS ~ @
Drei tab Ley sh perl lye oll, OV Uggs Wanzuny
dl YIU Sas he aS antes Acted Soe Aiud!
Waban ob ped AN LG! Sey daly SW cull oles gletzal
+ Daneel BUS ge YS x,

( Mautisl Bald?)
Gant!
BV eee eee Vapele fhe lem pas ob Ltegll It LLalt aay - fT
fs ged doe AS AV dara OLYWOLY, 9 ge
ALS OL Yes ge Mya (Yon ee ) cshaele fla Tagll Jytall ay -

erie CLS Yl Lapse ppares hay Leste gli] eS LSA Reel!
rel es dete (NO) Hh pty danas oll 5ye UY Lib oe
sit Land Uptab id taal ps dalle cll ese (+) GOH cae de

~ GlellLaraag Lage (V0)

ME eccale ) Gu%e dagyl aylaie SLi! Likes Sgld (ag! JgLill pda ~ id

hay Leste plas CaS LSU HOLY ST OLYy9 ye sys
nad lips UY REL gs sag LIVI Le age pp aces
+ Rape Chall pase (1) OE ge be pall od Joey (0+ = +)

+ Gul lis ay Ua (NO) phe dnd a yiad (5 sland cas
wt NARA die ly V0 5 (lt) Pf sanll - dpe tl BA

(d) CONTRACTOR shall also pay to EGPC the additional sum of
eight million (8,000,000) U.S. Dollars as a production bonus
when the total average daily production from the Area first
reaches the rate of one-hundred thousand (100,000) barrels per
day fora period of thirty (30) consecutive producing days.
Payment will be made within fifteen (15) days thereafter. ©

(e) All the abovementioned bonuses shall in no event be recovered
by CONTRACTOR. © .

(f) In the event that EGPC elects .to develop any part of the Area
pursuant to the sole risk provisions of Article I (c) (iv),
production from such sole risk Area shall be considered for the
purposes of this Article IX only if CONTRACTOR exercises its
option to share in such production, and only from the initial date
of sharing.

(g) Gas shall be taken into account for purposes of determining the
total average daily production from the Area under Article IX
(b)-(d) by converting daily Gas delivered into equivalent bartels
Of daily Crude @il production in accordance with the following
formula : .

MSCF x H x 0.136 = equivalent barrels of Crude Oil

Where : .

MSCF = one thousand standard cubic feet of Gas.

H_ 4 the number of million British Therinal Units (BTU’s)
per MSCP : .

¢

/

VASA de why V0 OS (el) Y siti - deo Soa dt NY

DUA cee eee Yona BSUS alain iLol Liles ity) Lead dplall ay ~ 3
teers Shay Lace CLll bef LS AY Boal OLY OLY y3 ga
(Vee eee YBDE BL NM ipo UN Labelle gall CLAY Layee
Bi all oiay « Ed lgze GhSl ose (1) BEDE de che psall od Jess
« Gusta Lie tay log, (V0) pe Luad gpcad

«eM spe Ue gh lasts zed Jyli jy Upedl B LEY jell cell aeaer -

SOY sy Lael go apr asl es of AOL! fi] LL GS - y
Toles ge CBW! QU lL) (¢) LW dalll 63 ta LDL WV ay eall
Hell Fall ode oh 8Y shat oi Log oJ ode dal BY A all
3 Kase CLSYl bie (5 2F,LAM Ls! (3 ade Jylill Le bt BI
2 ASL Al oy Gus lt ye bis

rel CLAY angie Eger tye yal 2 ShanHl 5 GU se — 5
esnrese Ws (3) SI () ge cola Lal BLL Lady ileal ye

Laetse gel pL cap ga LESS ly IT Cogs pall GL
r ASV Dsl Wi,

+p Bl cast pe RIEU Jaa VN Xe X aS pad Ve

. role

= SAN ge eth Se ol = oF aK pa. - -

PAE ISI Gt 5 oot) Sila I Syl Cole Sg pele oe =e
C

\vo NAGA dine pls VO 63 (yb) PY saall ~ Law Rat!

ARTICLE X
OFFICE AND SERVICE OF NOTICES

CONTRACTOR shall maintain an office in the A.RE. at which notices
shall be validly served. ,
‘The General Manager and Deputy General Manager shall be entrusted by
CONTRACTOR with sufficient power to carry out immediately all local
written directions given to them by the GOVERNMENT or its
representatives under the terms of this Agreement. All lawful regulations
issued or hereafter to be issued which are applicable hereunder and not in
conflict with this Agreement shall apply to the duties and activities of the
General Manager and Deputy General Manager.
All matters and notices shall be deerned to be validly served which are
delivered to the office of the General Manager or which are sent to him
by registered mail to CONTRACTOR’ 's office in the ARB.
All matters and notices shall be deemed to be validly served which are
delivered to the office of the Chairman of EGPC or which are sent to him
by registered mail at EGPC’s main office in Cairo.
ARTICLE XI
SAVING OF PETROLEUM AND PREVENTION OF LOSS
(a) Operating Company shall take all proper measures, according to
generally accepted methods in use in the Oil and Gas industry to
prevent loss or waste of Petroleum above or under the ground ih any
form during drilling, producing, gathering and distributing or storage
operations. The GOVERNMENT has the right to prevent any
operation on any well that it might reasonably expect would result ih
loss or damage to the well or the Crude Oil or Gas field.

VAAA die pl VO GS (gl) Fatal dee Jiadl WWE

CB pales! Bal!)
CHS Y! Gag eat! yo
ATG tals Sas - Ged GaSe al Lbs of stall le nny
AU bie Se | it buses
Wie SI LIS Ube Lal pall Qstiy cll _pall-ay5e of ILM de Coy
Leapelte sf La SLI ya Logall 5yalall ye SU Lodi ol gay ELS pill le
peed gl gf SW SLA SLM IS Geb of Cas LS ade aged ui,
harks de lyase aslast Ys ZH ade JB 5 Gorka Zl gis 6 tay LS
+ pla gall bis plall pall dbatily
weal afin gd Canker 13f (agro Ue! Tiles p25 CLARE Ys yell peas
Ele CBs phe gle eo Jrell ydl al clay! 13 gf Lull
Gedy Che od Candee LiL Genres Whe! Ghee 2g OL UY, ALLS,
Heed) acid SU gle oe Jol daly all caked Lit sf ttegll 5yfol Gelens
Tel 3
( pase Byala! batt)
Baad 329 9 pial! pe Sidialad!

GAY Wiss LGW ob Ley aS dar gl lly aol as A te - T

Hy cdl 1d eel GLU, cull Lelio (J Lagally Lae Line, Uppal
of tole «tel ptt od de 29 ee ot I dace
af bal oi HI Ko. gasdall t agin cll st Gamall J elayt
Ledeall ade gl « Upine LT de oly. ena lil 2 af de ie

2 WI leg Je tM ab bs lag G
C

W NAGA dee ply V0 G5 (iG) Ff sual! - dpa dl tad

(b) Upon completion of the drilling of a productive well, Operating
Compariy shall inform the GOVERNMENT or its representative
of the time when the well will be tested and the production rate
ascertained,

(©) Except in ifistances where multiple producing formations in the
same well can only be produced economically through a single
tubing string, Petroleum shall not be produced from multiple oil
bearing zones through one string of tubing at the same time,
except with the prior approval of the GOVERNMENT or its
representative, which shall not be unreasonably withheld.

(d) Operating Company shall record data regarding the quantities of
Petroleum and water produced monthly from each Development
Lease. Such data shall be sent to the GOVERNMENT or-its
representative on the special forms provided for that purpose
within thirty (30) days after the data are obtained. Daily or
weekly statistics regarding the production from the Area shall be

available at all reasonable times for examination by authorized ~

representatives of the GOVERNMENT.

(e) Daily drilling records and the graphic logs of wells must show

the quantity and type “Of cement and the atnount of any other
materials used ih the well for the purpose of protecting
Petroleum, gas bearing or fresh water strata.

Any substantial change of mechanical conditions of the well
after its completion shall be subject to the approval of the
representative of the GOVERNMENT.

¢ 5

N99A de pl 10 i (ab) stall ~ dee Si 444

ee

os LY RAM AY agi Leste ty pie ULSeul ase - Y
Gale ee oe Sindy Aull Lb dee go lee la S
Arie EST oye ELOY! UsLacsl Med SEY HOME bee =
CSL jee GG ell ge wel, dyes Slanzuly WAG Sista
oo esl ov doy ogee Slaatuly Cal Zab iodece Aid ge dy cdl
Cee DSL yo ins ee le Sy al 5 Yael os,
+ Dyin pb Oley Yoo coy Yay
Sypadl lS Lott Obl Jeet of Shh LW 4S8Il le ~ 3
MS NI OGL ade Juaty heat sds JS ge Load goo Galo,
(Y) Gad JIS is pall Lig ial Loldl Sl be Ulse of
eesdolslasyl Ul. oblate ote Jad! Te ye Ly
oF ea Fale 655 gt ns tab! wo elSY Lot Fawcpree |
+ Guagill tn SL1 lee Fat Dal OHM Quer
rtd lama ll sid ys Lense Moped OGL oS of cna —
i Hania Al sly il Lees hey Co tos ted Se ls UM
+ edad ol oF ou auf telsol Clic! hae tl
Kil ons [gles] Se AV ESM yt eng att al
+ ASI oe WEL Lot
v4 YAMA Tw ly 10 ood (ule) Tf saall ~ deel Bd

ARTICLE XII
CUSTOMS EXEMPTIONS
(a) EGPC, CONTRACTOR, and Operating Company shall be

pertnitted to import and shall be exempted from customs duties, ~

any taxes, levies or fees (including fees imposed by Ministerial
Decision No. 254 of 1993 issued by the Minister of Finance, as
how or hereafter amended or substituted) of any nature (except
where an actual service has been rendered to CONTRACTOR
by a competent authority), and from the itnportation rules with
respect to the importation of machinery, equipment, appliances,
ftaterials, items, means of transport and transportation (the
exemption from taxes and duties for cars shall only apply t cars
to be used it operations), electric appliances, air conditioners for
offices, field housing and facilities, electronic appliances,
cortiputer hardware and software, as well as spare parts required
for any of the imported items, all subject to-a duly approved
certificate issued by the responsible representative nominated by
EGPC for such purpose, which states that the imported items are
required for conducting the dperations- ‘pursuant to this
Agreement. Such certificate shall be final and binding and shall
automatically result in the importation and: the exemption.
\without any further approval, delay or procedure. _

(b) Machinery, equipment, appliances and teans of transport and
transportation imported by EGPC's, CONTRACTOR's and
Operating Company's contractors and sub-contractors
temporarily engaged in any activity pursuant to the operations

NAA dine ly V0 5 (ul) Y saall ~ de Srghl

I as

(5 plas Bullet! Baht)
aS pool ciple!

daslngy GIL gga 12h ldaall, LI IS AM, plans Steg gens — Hf
lo J te) lal gf po JdoLe ul, ES pal psa gn
LIU ig ae yaad VAAP teal Yor pe waligl Lah gongs i, all

Ww) eel 4 CLS gt doe Jou Ley Rahal, WILL aes
wae ( Treaties Hales cya IGA Labed Ltd py ddt Julie a lS If
oleh Bee Yh chill, OV fel Lo dal cel ely
He paedls Sly ge Lic gy ) SLES, Jal JoLigs slyly
B42 Vly ( daze hl Sek bbe ZIG obo
Bay JANI Ole tiny gSLiady SKA eS ppl Lh, 480

on GY LAU sla! ghd WLS IV sll gealng Claes 5g SII
Seale tn ce Bal gt ids bpty LS 3, viay yell LEY ade
Baygtad LAW GT de aid cally « Ge 3ll LLY Hagll ye cual Sgt
alg ia We Soy. DHL odd Lis) OLLll Gadd Ly
Lily Of yay Lacy! ie Ct hed LIUUG Cpe gary Lezley

«Al ok Lol fasts I

lass Tee ly clu, OY ye cag! Ch syl pls oF EL pe B
Aaa 2S Ny SHAG, thal Ios Hi pt syed oo ULE) al
SE BA Lines pale pee cll bLI ga pplsliny Olebaally
(

NAGA dey les V0 5 (ula). Ysa! ~ dened dd

which are the subject of this Agreement, shall be cleared under
the "Temporary Release System" without payment of custom
duties, any taxes, levies or fees (including fees imposed by
Ministerial Decision No. 254 of 1993 issued by the Minister of
Finance, as now or hereafter amended or substituted) of any
nature (except where an actual service has been rendered to.
CONTRACTOR by a competent authority), upon presentation
of a duly approved certificate issued by an EGPC responsible
representative nominated by EGPC for such purpose which
states, that the imported items are required for conducting the
operations pursuant to this Agreement. Items (excluding cars not
to be used in operations) set out in Article XII (a) imported by
EGPC's, CONTRACTOR's and Operating Company's
contractors and sub-contractors for the aforesaid operations, in
order to be installed or used permanently or consuined shall
meet the conditions for exemption set forth in Article XIE (a)
after being duly certified by an EGPC responsible representative
to be used for conducting operations pursuant to this Agreement.
(c) The expatriate employees of CONTRACTOR, Operating
Company and their contractors afd sub-contractors shall not be
entitled to any exeniptions from custom duties and other
ancillary taxes and charges except within the limits of the
provisions of the laws and regulations applicable in the A.RE.
However, personal household goods and futniture (including
one (1) car) for each expatriate employee of CONTRACTOR
and/or Operating Company shall be cleared under the
“Temporary Release System" (without payment of any’customs
duties and other ancillary taxes) upon presentation of a letter to

( *y

4

NARA Bia gly V0 65 (uli) Y saall = drew iw bl

——

\Y.

AES pat pgs shin 99 HEM oe ppg OL lal lady et
Heil css plll GLE As 5) otal sd pe gl clei
THU ayes LI pis ge yalall WA4Y aul Yor owls!
PAB We Nae Land) gail oe COUNT aloes Jou Ley ihdeully
Farnn Bal gd ATT dey Wy (Lasher thal oye SLU ied Laas
UY Taggteall L2H oly All Hg Bll aes yt Jee oe Uy
; 1a 3WY ig Wa, otal plead
Lae Laas) pe BSL Ball oy (1) ail! 3 le ral ola ul
Salis ti pas Sagtad gill ( baal 5 Rebel pee eS Joblo
Ct Aaal) ball ya ppl ling Lally LaSLl 2523), JyLally deagll
Sebisd Ses Gatly Lie Yabdecal ol ea Geyis ll Lal
doe Uy phe LoL tall gw (1) awh tayt Lael bat Gade
men ode Che eh pane te oa US iezas tal gt paz
+ RBLBYI cig) Wy OL Lal Gi law
AMY LO AS tll, Jy pall GLY dpi quand
4 yaks AS pedl ppd ge Ob list LL bY! Ct potigly dey iigl sling
CEM ctl, a Kol aya > 3 Lae LR sl pai tl
eu, Teall Lad oe gai D5 rye ee SL abl

ee eel Bye ISIN y obi ys WD) partes

(US gt Sy Lage oY al Pol Liall LAAT ty Syl

(ee Addl SL all a pad LS yar pay Ul edo sty) CSgll LS!
vry

VARA Taw uly 10 od (Qi) Pf odall - Leow! 5b

the appropriate customs authorities by CONTRACTOR or
Operating Company approved by an EGPC responsible
representative that the imported items are imported for the sole
use of the expatriate employee and his family, and that such
imported items shall be re-exported outside the A-R.E. upon the
repatriation of the concemed expatriate employee.

(d) Items imported into the A.R.E. whether exempt or not exempt

from customs duties and other ancillary taxes and charges
hereunder, may be exported by the importing party at any time
after obtaining EGPC’s approval, which approval shall not be
unreasonably withheld, without any export duties, taxes or
charges br any taxes or charges frorn which such items have
been already exeinpt, being applicable. Such iteins may be sold
within the A.R.E. after obtaining the approval of EGPC which
approval shall not.be unreasonably withheld. In this event the
purchaser of such items shall pay all applicable customs duties
and other ancillary taxes and charges according to the condition
and value of such items and the tariff applicable on the date of
sale, unless such items have already been sold to an Affiliated
Company of CONTRACTOR, if any, or EGPC, having the sarne
exernption, or unless title to such iteths (excluding cars not used
in operations) has Bassed to EGPC.
a

In the event of anysuch sale under this paragraph (d), the
proceeds from such sale shall be divided in the following
manner: : .
CONTRACTOR shall be entitled to reimbursement of its
unrecovered cost, if any, in such items and the excess, if any,
shall be paid to EGPC.

PE oe nana Sala Lt 5 YUL US. gets
HST he gas Las all 61 ALI Legh god Lo
Ibs apelin VI Gb 50 pearl Jace! 5 Soal 5 ad wpe
Foe ne GN late sly Gye ayy tl LM aie
+ ll pce) ab tI
i at 8nd AA Bg ao
ential t: r TM yeel stl LAY yes solel
“ ro Ly SL pcb oye Merits LS ral p pal cpa ss of
wu Wares oil PMN pre C55 oof i wld, , ATV ode 509
Sethoal f roma shetodl prt eye tol Gale : zal
Fhe mes. Yeni SLM cathe,
28 8 gl RAB gy ial Hilge Ghe pall a ne
fod Goat shine Lot ain gt ooh UL ale iy me
bale Was gy Rial aga lly Stal Ot Brads BLN LS dT

_ the gS 0 Ss Goll GsG SLL LM AS hl dds al 2, yeni

Hasacay Lgl hi Czy ih SGN deals 15,8 Nene 5 LAY
zh Veal Ine ) besoin SL Ss I FLL ate
. «el Melis 5 ( La 5 Le tl
whe heal SLAM pull te gl Wee etebal ile 5,
; © Ml gull le Gol lia hare pis (3) 3,aat

* dag oe ALbyl 1e GNSS oe reste pl aha eet SG gee
+ el aes ls IS he yi, & uy

irr

( ¥ ( S

as

NAMA die ly VO 5 (qb) ¥ sacl - agenda! VE

\Yo VARA dine ply V0 co3 (galt) Wf sdall ~ deen By A
(e) The exemption provided for in Article XII (a) shall not apply to He phe LSI a ge (1) sail! 3 age wepaill EY gp Y (2)
any imported items when items of the same or substantially the Vine eal do ol igsltee gf Lyte SUES Uf els fal tayo .. ual ul
same kind and quality are manufactured locally meeting asl 25 201, U slat! ou: aed ~~
_ ALT lino! 5 ile oe = st

CONTRACTOR's and/or Operating Company's specifications . mn ws ” Giad silsse ceils Line Ge Kings
for quality and safety and are available for timely purctiase and oF leaded HLS UKs OLE Fayed Lady Lge al gf oll
delivery in the A.R.E. at a price not higher than ten percent oP iphe oe ASU ey Y peu. Ct Cad bie ceed cS
(10%) of the cost of the imported item, before customs duties Ny LS dl pot) AS Lal 5 ayy cull tell MSS ge (706) EU
but after freight and insurance costs, if any, have been added. ;

ut after freight nce if any, have + desale Cully alii ASG Tilo ny

(f) CONTRACTOR, EGPC and their respective buyers shall have
the right to freely export the Petroleum produced from the Area
pursuant to this Agreement. No license shall be required, and

ENA ned SH Legte al ge ghey Rag Uglied Ss (5 )
asl poe yaad 3 JI Lae 53 LBW! odd Way 45 aya Labelle

such petroleutn shall be exempted from any customs duties, any 8 payee ol Gath s ool cle PS ae pose ga aged Ui
ee or ay other imposts in respect of the export of SW sig) Uihy Uyeda, Zalaze
ARTICLE X10 (pai BANU BUT) - ;
BOOKS OF ACCOUNT : ACCOUNTING AND PAYMENTS Cale ghahtg dawtat! ~ SUlaalt ka
(a) EGPC, CONTRACTOR and Operating Company shall each bbls Fs ther lL Lol IS, piy Aylill, ZegIl ya pst (i)
mhaintain at their business offices in the A.R.E. books of Gos 5 cual cercbedl pL i, ws, . t pe tui Wee ate

accounts, in accordance with the Accounting Procedure in

, dels JL diay i ,nalld oY tas
Annex "E" and accepted accounting practices generally used in we 2 Mee Ipaally Upalll Repel ge lisys amp

the petroleum industry, and such other books arid records as may ioe dite be Gedegd LW aly 6 SV SUT Lad WIS, dy all

be necessary to show the work performed under this Agreenient, SU sal ysis, TSH Ske TSW ade pacie Iced

including the amount and value of all Petroleum produced and ol ty LAS a6, 28 Lad wey [eed
7 hats AFUE aie aie ay badroll,

saved hereunder. CONTRACTOR and Operating Company
shall keep their books of account and accounting records in
United States Dollars. ; ; ASI

Siac OLY Ob Yay SLL! ad Loe pebls cau, lis
¢

vy VARA de hy 103 (alt) Y sal! - Lad

Operating Company shall furnish to the GOVERNMENT
or its representative monthly returris showing the amount of
Petroleum produced and saved hereunder. Such returns shall be
prepared in the form required by the GOVERNMENT, or its
representative and shall be signed by the General Manager or by
the Deputy General Manager or a duly designated deputy, and
delivered to the GOVERNMENT or its representative within
thirty (30) days after the end of the month covered in the return.

(b) The aforesaid books of account and other books and records
referred to above shall be available at all reasonable times
for inspection by duly authorized representatives of the
GOVERNMENT. : :

(c) CONTRACTOR shall submit to EGPC a profit and loss
Statement of its Tax Year not later thah four (4) months after the
commencement of the following Tax Year to show its net profit
or loss from the Petroleum operations under this Agreement for
such Tax Year.

CONTRACTOR shall at the same time submit a year-end
Balance Sheet for tlie same Tax Year to EGPC. The Balance
Sheet and financial Statements shall be certified by an Egyptian
certified accounting fitmh. 7

NAGA dine le VO i Cael) F sual ~ dee Sad! YN

Fad Geaagl lily Wyler sf a Soll Lugs la, RSL 25 2 aasazy
JR UL ode wads R5ZYI ode paths oy diol, quot Jarl
if pdt pall Oo FT pad pall Uple adyes Uglic sf LaySHI ales eit
(Y-) oS 9G JIG Yee gf Sod pleats 6 U3 3 yagde BT yaa gl

+ Abel ade ales gi AN LLG oye legs
Yet LEU eS) SUM yo bags Lil a SH OLLI Jus (0)
days yas yard ell! U9 gene oS TpAle 65 oll Cou ala,
+ ES on ng)

Re dere all Seal ge SLA CM lire Gly dagld Sy pass ( @)

Ce ASN Le all EH ey day ptt (£) dag! jalan dee 5 4

halal oe AU Lay pall Bi os yet La Shey pgdle agi

+ ASW ode Cast deed Lold!

ESN ol “Ts 4. ent as
AY pL 57 ity ald C5 5 Ll yal pay
eralcen Ss re ILM ONL FI, Llp ends « Las pall

+ date eae
\va

(

VARA de lee V8 GF (QED T saul - Laelia dl

ARTICLE XIV
RECORDS, REPORTS AND INSPECTION

(a) CONTRACTOR and/or Operating Company shall prepare and, at

all times while this Agreement is in force, maintain accurate and
current records of its operations in the Area. CONTRACTOR
and/or Operating Company shall furnish the GOVERNMENT or
its representative, in conformity with applicable regulations or
as the GOVERNMENT or its representative may reasonably
require information and data concerning its operations under this
Agreement. Operating Company will perform the ‘functions
indicated in this Article XIV in accordance with its respective
role as specified in Article VL

(b) CONTRACTOR and/or Operating Company shall save and keep

for a reasonable period of tinie a representative portion of each
sample of cores and cuttings taken froth drilling wells, to be
disposed of, or forwarded to the GOVERNMENT or its
representative in the manner directed by the GOVERNMENT.
All samples acquired by CONTRACTOR and/or Operating
Company for their own purposes shall be considered available
for inspection at any reasonable time by the GOVERNMENT or
its representatives. ,

(c) Unless otherwise agreed to by EGPC, in case of exporting any

rock samples outside the A.R.E., samples equivalent in size and
quality shall, before such exportation, be delivered to EGPC as
representative of the GOVERNMENT.

LS

iq ™
VASA Ke ply V0 coi (QU) T saall ~ deel bast
( pbs Baul yl Bat)
Pabatly yay lilly Sonal!

OGY pear od aged sf SLL KU AS Uli Bice we (1)
SRW OWLS bpd 1 5s Oy LFW ode gle Bae db
DASA SM Lgl gf oll SAAS tN, SgLAll urgey « Lal!
stl 98 edie of SH Ab LIS of LL ph Lady Leder Ud
ode paris ij Lgl Dold oll ola Lall Jill
edn 63 Cel LU Yt bl ol all Lolitas al pots Lsley

alld gd steno LS Lal Lull bey Lady te Lal isl

+ des

Dyin Tj 3d Gl of oll Lal asa, dytatl ines poy (UV)
ir keyiatall idl line gay Kyl oligall ge Lae JF Jee ogy
Legal II gas of Uglee of Ln Sd diya Yad Spell iy jd
SAG Yale Jon gill Oteal gray. Le SLs lls
Bale 28 Ly Dold! Lol 29 Lal sf oll wl asi sal,
« Ulee FL SLI ag can cay al ele teal

Ws Jud onan wig pg GE Re ole al pra UL 3 (¢)
+ EaSo We Upingy Zing! ll Legis Lene UW Sate pelact pdnasll
+ WDE dle Zeagll Gilg ol Ls Wy

AYA
- . - . 7 5

ue NL
VASA dw ley 10 5 (ails) foal ~ de Mit \y.

wh NAGA dae ply V0 GS (galt) Y otal - Lee dl Sag dl

(d) Originals of records can only be exported with the permission of SAE ISL AIS gays eel oe pate UOT pel yras ew (2)

EGPC; provided, however, that magnetic tapes and any other
data which must be processed or analysed outside the A.RE.
may be exported if a monitor or a comparable record, if
available, is maintained in the A.R.E. and provided that such
exports shall be repatriated to the A.R.E. promptly following
such processing or analysis on the understanding that they
belong to EGPC. ‘

(e) During the period CONTRACTOR is cofiducting the Exploration

operations, EGPC’s duly authorized representatives or
employees shall have the right to full and complete access to the
Area at all reasonable times with the right to observe the
operations being conducted and to inspect all assets, records and
data kept by CONTRACTOR. EGPC's representative, in
exercising its rights under the preceding sentence of this
paragraph (ce), shall not interfere with CONTRACTOR's
operations. CONTRACTOR shall provide EGPC with copies of
any’ and all data (including, but not limited to, geological and
geophysical reports, logs and well sutveys) inforination and
interpretation of such data, and other information in

CONTRACTOR’ possession.

For the purpose of obtaining few offers, the GOVERNMENT
and/or EGPC may, after the seventh (7th) year of the
Exploration period or the date of termination of this Agreement,
whichever is tHe earlier, show ary other party uninterpreted
basic geophysical and geological data (such data to be not less
than one (1) year old unless CONTRACTOR agrees to a shorter

CE US, Lostcel al eg ST oth af, a ball bY)
+ eW Je Joes I eG bicolor igre OU pre
Et Collobelall eds sta of boty. Cot Gods WS Sy Mal

«dag 5,6 Wl beck paboll of olieyt lin Gas Lyi

J db Ss dodlolLla Ustel 3 Sj pte oll SALE (2)

Wy Joy Mab bal BUS MIS GS gh ensryill Zgll ib ye
RL OLLI LL oh GL tants oe LM OLY gue
af des Jyldll Uy badang Goll ULI, ODay Upc TUS Gandy
de oye Riya] DL gcasie G21 US acute otal deal Jie ely
cot Canad deg SM Usa pais. ds Lill Lea, of [24 pas (0) 3,2ill
Lill ped YSN fee le Hat) cols Uf obLaall eee
Uaglall JF WIS, (eLels, UY gets Ligpdyetl Leda!
Bsr SOS ll GVM OL LL OL] nig Uiledtl of nisl,

» dstalt

«Baader goat he dyed opty Lage ooh sf oly LA Sod) jyu
Lgl . LSLEYT ode ell Geo gh CoN 535 ge (V) Lepludl eal ay
Tn Lesbos Ladssad yeh! Ub he ST Gb cl pmb! Geel
Tad die ge CUL SI ode poe Jie Yi fe ) Lik Dos all pe
tee 99 Badd MN ads Gare Syaey Jal b25 le UGLill Giles gJ UCM
; (

Ap VARA da ly V0 gd (gu) Pf onal — deal Syd

period, which agreement shall not be unreasonably withheld)
with respect to the Area, provided that the GOVERNMENT
and/or EGPC may at any time show another party such data
directly obtained over or acquired from those parts of the Area
which CONTRACTOR has relifquished as tong as such data is
at least one (1) year old.

ARTICLE XV
RESPONSIBILITY FOR DAMAGES

CONTRACTOR shall entirely and solely be responsible in law
toward third parties for any damage caused by CONTRACTOR’s
Exploration operations and shall indemnify the GOVERNMENT and/or

EGPC against all dartiages for which they may be held liable on account

of any such operations.
ARTICLE XVI
PRIVILEGES OF GOVERNMENT REPRESENTATIVES:

Duly authorized representatives of the GOVERNMENT shall have
access to the Area covered by this Agreement and to the operations
conducted thereon. Such representatives may examine the books,
registers and records of EGPC, CONTRACTOR and Operating
Company and make a reasonable number of surveys, drawings and tests

for the putpose of enforcing this Agreement. They shall, for this purpose,

be entitled to make reasonable use of the tnachinery and instruments of
CONTRACTOR or Operating Company on the condition that no danger
or impediment to the operations hereunder shall arise directly or
indirectly froth such use. Such representatives shall be giveh reasonable

C -

——-
NASA die hs 0 65 (Qi) Y sul — drew Saad ire

GMbl cas sh gd ge ol PW LSU jay ail le. (yt
Jt opt inthe Lae sf Upade Upeall oF ol OLLI ab le 31Gb
CHE WU Use oar 5 Lal Sy (gall dieill ype ebge VI aly Ge pad,
« SIM le (1) Le, Ube bajar fly UL alls
( pala Mg! Balt)
Ayal ye Algal!
are lof reill Keele 5 all ab LAY J ytull ote Jylall Jars
Bey US Gagged ghey UL Upp ply gill Cod Ola) Lanes soy
whe eh eee Legis le esl ytie AF Gall LOMAS ge Loge ot gl
« obLaall
( jase Bascal! Bah)
agSallpthen Cijlda!
de Eyaage iakell JU Sail i gel iG Langs pe yill An SH teal
FS gard el james «Yad oe iol Obes lye Sly LSI
cr sine she Lely oleh LAS tl, JL, Zag ttle OMe,
Gr asa Lily « ASU be Biss apd OLS) Oley pend Lac
Dpdall oytdl 5 Olde LOWS 251 FU WU otal, ori Inasans 3l ped
Seed gh BS gl tle pet ol tle goby Jlasse Lis ge las vi bs,
AS 201 gf IgGl db ony Costte leg « LLEY Ly Udy 5.8 Hold)
CS (
ito AQAA dw gales VO cd (quit) WY tell — dammed! BA!

hee eee
assistance by the agents and employees of CONTRACTOR or Operating
Company so that none of the activities shall endanger or hinder the safety
or efficiency of the operations. CONTRACTOR or Operating Company
shall offer such representatives all privileges and facilities accorded to its
own employees in the field and shall provide them, free of charge, the
use of reasonable office space and of adequately furnished housing while
they are in the field for the putpose of facilitating the objectives of this
Article. Without prejudice to Article XIV (e), any and all information
obtained by the GOVERNMENT or its representatives under this Article
XVI shall be kept confidential with respect to the Area.

ARTICLE XVI
EMPLOYMENT RIGHTS AND TRAINING OF
ARAB REPUBLIC OF EGYPT PERSONNEL

(a) It is the desire of EGPC and CONTRACTOR that operations

hereunder be conducted in a business-like and efficient manner.

(1) The expatriate administrative, professional and technical
personnel employed by CONTRACTOR or Operating
Company and the personnel of its contractors for the
conduct of the operations hereunder, shall be granted a
residence as provided for in Law No. 89 of 1960 as
amended and Ministerial Order No. 280 of 1981 as
amended, and CONTRACTOR agrees that all immigration,
passport, visa and employment regulations of the A.R.E.,
shall be applicable to all alien employees: of
CONTRACTOR working in the A.R.E.”

VARA de pl V0 i (gale) Ff atall — Aye dli dt UE

co Mad al ut Ye a Fold Bold a Oldedl ASLill
LSA ASAI sf slat pany. cha RLES, LI Gy YL al ol
padg SLI cod Ugedb ol Certs I OM pels LIU ASS Onkiall V5) OLLely
AST BY JRty Lope Sans pln UTIs 5 Leelee LIK lew od!
TUL DIS pe aay T2Ull de go opal GIF pos pods JEN S pase
Dilars olaghes U1 yl JS dpe he SUB Coy Ge (6) 135 pe Lal

« pfue Lusladl alll ode Cage Unghie gb USUI Yale Jad tbl

(jae Masha! BAG)

Saapall pare Gaygros al fel pla! gia

“Higjey L5G oe Ey nye Obl of of de Wl egll 2,4 (1)

2 RUG pact Lee

35, AM al Iglttl i ge oye Cnty Ceres OL one ole cue (1)

abel Led tated egedsliin Gab pay badadly LaLa

M4 5, gsildll 65 ake yoycill ULUYI Go «LSU! ode tard
danll VAAN dad A. 82 salig LB, Jad N44. dad
jag Lolth. tere EULA Ge ol le Isl shes
IgA patos Bear he ib ly obpals jill objles

Eee Cad ube gill SEM
vty

i) C ; -|

NARA di ls V0 od (ule) Hf aaa - Zeenil EA!

(2) A minimum of twenty-five percent (25%) of the combined
salaries and wages of each of the expatriate administrative,
professional and technical personnel employed by
CONTRACTOR or Operating Company shall be paid
monthly in Egyptian currency.

(b) CONTRACTOR and Operating Company shall each select its
employees and determine the number thereof, to be used for
operations hereunder.

(c) CONTRACTOR shall, after consultation with BGPC, prepare
and carry out specialized training programs for all its A.R.B.
erployees engaged in operations hereunder with respect to

- applicable aspects of the petroleurn industry. CONTRACTOR
and Operating Company undertake to replace gradually their
non-executive.expatriate staff by qualified nationals as they are
available.

(d) During any of the Exploration phases, CONTRACTOR shall
give mutually agreed numbers of EGPC employees an
opportunity to attend and participate in CONTRACTOR’s and
CONTRACTOR’s Affiliated Companies training programs
relating to Exploration and Developrient operations. In the
event that the total cost of such programs is less than fifty
thousand (50,000) U.S. Dollars in any Financial Year during
such period, CONTRACTOR shall pay EGPC the amount of the
shortfall within thirty (30) days following the end of such
Financial Year, However, EGPC shall have the right that said
athount (U.S. $ 50,000) allocated for training, be paid directly to
EGPC for such purpose. .

C a
}

VASA dee ly V0 od (Qh) F sal - ue iatl VEN

BU oi yp tey Laas ge LEY L all Sadly Let iy (1)
(Le cn ll ye edb ge JS ype OL pean (110)
HSMN ASAI of yall pprracin gull Olly cnetalls dyslay!
- Obdedly
(SUI sal ston) teddy OLbadl, LSE AN, JL gs JS bbe ()
«SUE ade Cog OlLall (3 pW ogee
Leads cut getly Leith, absels gl pe poltall sey dslill pd (¢)
ABW nde Gogg Olde yeests od G6 9 © cd Antes ceaek
JW apats dy cdl dota Li ball ol Jl party Ld Wy
web ot LEY Lege gt 8 Yen ol Olah Last IF ssl,
+ ysis lS Clage Onethy Oy dniasl!
ot Lede Lakes fate! Jyball git « dol Joly ge Uo il lui (3)
Ye pote A eapall eile gd Hats ppd J de dl Regll aby
Whe ody s Reataly doll olla Glan Lad dl dy OAS AIL, dylall
(00560) a cpand 6 Ji gal dl odig Ble YI WEI! CAS Hil Le
oda UNS Ee ats Ul 3 LS a baal GLA OL Yss ge JYs2

© eg P) agne OOS od jul alee Meee gb ob Jka pjakys sill

alt Win gia Ab De go WS poy QIU Eat ls BLS sy
LYM OLY ge Vy2 (0) ll Gnade nly Gate Gara
+ el lie isd tle Ud LS M1 weal
ws

VARA dine ole V8 od (gh) saall — eel Bd

ARTICLE XVHI
LAWS AND REGULATIONS

(a) CONTRACTOR and Operating Company shall be subject to Law

No. 66 of 1953 (excluding Article 37 thereof ) as amended by
Law No. 86 of 1956 and the regulations issued for the

~ implementation thereof, including the regulations for the safe

and efficient performance of operations carried out for the
execution of this Agreement and for the conservation of the
petroleum resources of the A.R.E. provided that no regulations,
modification or interpretation thereof, shall be contrary to or
inconsistent with the provisions of this Agreement.

(b) Except as provided in Article II (g) for income taxes, EGPC,

CONTRACTOR and Operating Company shall be exempted
from all taxes and duties, whether imposed by the
GOVERNMENT or municipalities including among others,
Sales Tax, Value Added Tax and Taxes on the Exploration,
Development, extracting, producing, exporting or transporting
of Petroleum and LPG as well as any and all withholding taxes
that might otherwise be imposed on dividends, interest, technical
service fees, patent and trademark royalties, and similar items.
CONTRACTOR shall also be exempted from any tax on the
liquidation of CONTRACTOR, or distributions of any income
to the shareholders of CONTRACTOR, and from any tax on
capital.

VARA dine his V0 od (ult) Y stall — deed ad! YA
oo
( jdate Sgt BAGH
Sigg gaily!
Voy aay oD old Esa asl, plat! aiase ~ f
Ws V40% Sead AN ps sy dal (ace PY Gall el }
baal bal US, Ley LolLt CUI US 65 les git dy sLall
be Cod dycdl fale abe Tiley ASU! nig! Tits a ll
Liazlase Gal eadt ol Leas of th oa coe al 5,5 Vb ty
+ ABBY ode yopeat ps Litase pad of
it Bul tls epady (3) ZU Bal 3 was ayy Lee lteul —
shoe preils ely BUS yo all LSI ZS AI, lity Zeal .
fer Vred gare Jas gily Ole os PL SH ye it Gall wll
oF Corll ge Ly pill Sl psy Lill Lill gle Ly pclly Lendl

- Lagsall US, ali gf ea sf abel Pal Soul sf aceas of Jy

Ke tld pads obyall Joy dy LPG s SLM dy ll gt ule
oul, Pall Lead Lal, hilly CY Lass: cle pis gl
oo Lad Lat pis. als ALS bey Li Lal SLL, oh fll
etal Joo eV olwis al le PUL ivies le Leal

= MU ly phe der po sl ots Util
C 4 ( : ~

a 7 VASA de ply 10 i i at
Ve VARA Haas li, V0 Gh (yl) WY ssall — gael tay Har Aly V0 oad (ib) Y soll — dealin dd Ve.

(c) The rights and obligations of EGPC and CONTRACTOR under, ; Ubi Jb als, Zi SLBYI de Cage Gilly Ql OLS, Gyte — t

and for the effective term of this Agreement shall be governed
by and in accordance with the provisions of this Agreement and
can only be altered or amended by the written mutual agreement
of the said contracting parties.

(d) The contractors and sub-contractors of CONTRACTOR and
Operating Company shall be subject to the provisions of this
Agreement which affect them. Insofar as all regulations which
are duly issued by the GOVERNMENT apply from time to time
and are not in accord with the provisions of this Agreement,
such regulations shall not apply to CONTRACTOR, Operating
Company and their respective contractors and sub-contractors,
as the case may be.

(e) EGPC, CONTRACTOR, Operating Company and their
respective contractors and sub-contractors shall for the purposes
of this Agreement be exempted frorn all professional stamp
duties, imposts and levies imposed by syndical laws with respect
to their documents and activities hereunder.

(f) All the exemptions from the application of A.R.E, laws or
regulations granted to EGPC, CONTRACTOR, the Operating
Company, their contractors and sub-contractors under this
Agreement shall include such laws and regulations as presently
in effect or hereafter amended or substituted.

Ups sf rpeeit Key Yl Lib, L5tEY! ade pl So insls 445s
+ FSM Fabel GLE ogy eK oct! GWYL YI
PUI ge Len sisliny LLL LIL AS alt, gL Jylie Cates
LIDS, AI) J Je was, ASLZY! od 5 pty Lol ISS
Laytaas gil Af cncall QbUI oo p peli ppelgliny oleh
CA SWY ode yopeal pr dad gta V gill sly SV Cy yong SL
: «J Ss gee
daly RSMAS Ay Lal, Zell gins RLY ode al, 24y - »
Lal py SS ert tg atll gbLl os paglsling prglsling
pestils pgitliy gle yell ply (goa ol OULLL, yet ily

«ES ody 32,1)

al cnt Leste gs 6 ctl of cally 5 Geeks Ge OLLI JS — 5

babies belly tala LAWN ISA, Jt, Zyl J Estey!

Lee lee Ley Le Ryall UI, cul all alls Jats bl ye
= Tedaawe (plows Jor al ee ga
Vee VARA dies lis V0 5 (ule) P atall ~ dpe Badd

ARTICLE XIX
STABILIZATION

In case of changes in existing legislation or regulations applicable to
the conduct of Exploration, Development and production of Petroleum,
which take place after the Effective Date, and which significantly affect
the economic interest of this Agreement to the detriment of CONTRAC-
TOR or which imposes on CONTRACTOR an obligation to remit to. the
A.R.E, the proceeds from sales of CONTRACTOR's Petroleum, CON-
TRACTOR shail notify EGPC of the subject legislative or regulatory
measure. In such case, the Parties shall negotiate possible modifications
to this Agreement designed to restore the economic balance thereof
which existed on the Effective Date.

The Parties shall use their best efforts to agree on amendments to
this Agreement within ninety (90) days from aforesaid notice. -

These amendments to this Agreement shall not in any event diminish
or increase the rights and obligations of CONTRACTOR as these were
agreed on the Effective Date.

Failing agreement between the Parties during the period referred to
above in this Article XIX, the dispute may be submitted to arbitration, as
provided in Article XXIV of this Agreement.

c -

-~y
}
A

VAAA de yk V0 5 (a) Y stl - eS oud — ver
ernie

( jules eat Balt!)
shall yilgi

LAA IU Polat oS jaa + Shpall Ges days ae HL LTE os
GL LGW aS W abally areatt dyell ge tout Agate Lill,
ob Gil Util le ya, sf all lle pd J RSL ig Balai! pall
Vote ll Jylll jd dite Syl Ua oer ge ALI! GILLI trC ll dew
oP ESL Areal le GLY plas DWI ode iy. SOUL! wrtall
Geo cs Naor OWS sil LTE polar ailyall lel I Gags ally LLY!
sol pall

(90) cpnas JMS 2 5EY oda ote le GUY poayye eylad GLY di,
+ SUSY al ge Lye

elas! SAFE odd Ose ods 2033 ob JLo W ge de cl jyee Ys

+ oka Al we Lgly Gls! pf bee Ayla Ll jally Gyd> (5 Gaby af

gh Real Batl ode 3 Ue SLAM US. GLaY! 5 GLLM gis! fit,

oF arta Za Nal Sle yopate ph Wy Soll I ell WA jew

+ AGW ods
Yeo VARA Kine gy 10 G5 (Qos) Hf sal! — Reames diy dl

ARTICLE XX
RIGHT OF REQUISITION

(a) In case of national emergericy due to war or imminent expecta-
tion of war or internal causes, the GOVERNMENT may requisi-
tion all or part of the production from the Area obtained hereun-

_ der and require Operating Company to increase such production
to the utmost possible maximum. The GOVERNMENT may
also requisition the Oil and/or Gas field itself and, if necessary,
related facilities.

(b) In any such case, such requisition shall not be effected except
after inviting EGPC and CONTRACTOR or their representative
by registered letter, with acknowledgment of receipt, to express
their views with respect to such requisition.

(c) The requisition of production shal! be effected by Ministerial
Order. Any acquisition of an Oil and/or Gas field, or any related
facilities shall be effected by a Presidential Decree duly notified
to EGPC and CONTRACTOR.

(d) In the event of any requisition as provided above, the GOVERN-
MENT shall indemnify in full EGPC and CONTRACTOR for
the period during which the requisition is maintained, including:
(1) All damages which result from such requisition; and
(2) Full repayment each month for all Petroleum extracted by

the GOVERNMENT less the royalty share of such produc-
tion .

( +

VARA dee gly VO 5 (als) Y sasll ~ dee Jl San dt

( go pall Bald)
sYalaaill Go
Tsim (led CF ee sl dl eee Leb ssl yall DLs 5 UE)
SIS Ae eral LeySoll jpnre hi Ebb Oud sl gill
Oly AGW oda yaanie Mia ys he Jad oF sill CLV gus ee
© SE to Cail AM CLS Lie Galy OLY LW IS, AIT ge cll
ol Fi fie deat Jie he Spear of Lad Sot) jay US
+ A Adal OM geal le ee asd Yl sey. asliz Lagie
Ss, Lgl igea ey YY! Lie PHY UU AG Je 3 WY)
Me als pai OMe 8 oad Up agll ple Joraen ily Legals
. cb cp |
Sooo de LY Ud. obs 18 east CLT le esl pe ( g)
pik Ela ches tl sls Lage gol sie ashi, SLU Jae oT eal
+ bese Wild YUE still, Zea ll ay Bas Reseed Gay ge Ld
285 She pj Le SL 3G 055 Gee UL Wb py Meal IIL 3 (5)
+S 5 le Weal Bae ge Mal Leargad Js lilly dtagll
+ Mee Lie ye pat Gall Lo Bis (1)
a5 oe LaSH ase Sed Le JS gyal Jul « Lay pt bad (Y)
+ GUGM Lit ge TUT (95 Gree ae Leader

Net
VEY YAMA Sear ley 10 5 (ail) PF aaall — dpe idl

However, any damage resulting from enemy attack is not within the
meaning of this paragraph (d)..Payment hereunder shall be made to
CONTRACTOR in U.S. Dollars remittable abroad. The price paid to”
CONTRACTOR for Petroleum taken shall be calculated in accordance
with Article VII (c).

ARTICLE XXI
ASSIGNMENT

(a) Neither EGPC nor CONTRACTOR may assign to a person, firm

or corporation, in whole or in part, any of its rights, privileges,

duties or obligations under this Agreement without the written
consent of the GOVERNMENT.

(b) To enable consideration to be given to any request for such
consent, the following conditions must be fulfilled :

1, The obligations of the assignor deriving from this Agreement
must have beeh duly fulfilled as of the date such request is
thade.

2. The instrument of assignment must include provisions
stating precisely that the assignee is bound by all covenants
contained in this Agreement and any modifications or
additions in writing that up to such time may have been
made. A draft of such instrument of assignment shall be
submitted to EGPC for review and approval before being
formally executed.

(c) Notwithstanding the provisions of Article XXI(a), CONTRAC-
TOR may assign all or any of its rights, privileges, duties or ob-
ligations under this Agreement to an Affiliated Company, pro-
vided that CONTRACTOR shall advise the GOVERNMENT
and EGPC in writing of the assignment.

VASA dee ply YO 65 (gb) Y stall ~ dM aust

prtie GU 5 JR Y elie yng dened Owe ye ul OB 3 ey
SL Yor Ladd Hie Cogs Teall IU ats. (2) tll ede
Oy sil paar Caos « TH A dere AW LS A joel oly I
+ Ag) 5 dey GaUl Gad eb Jill x Glade Soul!
, ( gg peatt Gualatl Balt)
jlanit
Bade PS po od ad oY Uslicy of LU Patel go GY ape (1)
le ost baylll slab sd aslely sh saad of iste Gans al IS ge
(1 RaSL ou Lyle daddys os Talay!
core heel lin oye Tile de Up lb ool gs Bl Se ee (Ws)
2 oY by lll
TSP! ale ge L2H dite OLY US er aS af Coy (V)
+ A Na peat fot i peal pull le
oF ASAI ay ge iF yoga gle Jil Lats Jeet gh coy (Y)
Les AFUE ode Ugalde ic pes ll oligasll IK, pee al djtalt
+ Adah se OLLI Toda ge ULES Yale foal 5 gS
Jeb Wslasels Yared) ing I aie Jill Listy ppt poles
; + Gens lea al
Jjex of Jyleal 5, Sore A guptially Zyalbt Ball pISol ye tall ad, (@)
east bill SLs! fatal, J atjlsal ah abpde go ccd sl Us Ge
UGS Le pl, HSH UU bay of $4, dah 25,5 JI Lay ode
« Di Ligs
C,

Tyga 7 NARA dean ile V0 god (gl) PY sald ~ Lea M oa Ll

(d) Any assignment, sale, transfer or other such conveyance made
pursuant to the provisions of this Article XXI shall be free of
any transfer, capital gains taxes or related taxes, charges or fees
including without limitation, all income tax, sales tax, value
added tax, stamp duty, or other taxes or similar payments.

(e) As long as the assignor shall hold any interest under this
Agreement the assignor together with the assignee shall be
jointly and severally liable for all duties and obligations of
CONTRACTOR under this Agreement.

ARTICLE XXII
BREACH OF AGREEMENT AND POWER TO CANCEL

(a) The GOVERNMENT shall have the right to cancel this Agree-
ment by Order or Presidential Decree, with respect to CON-
TRACTOR, in the following instances :

1. If it knowingly has submitted any false statements to the

GOVERNMENT: which were of a material consideration

for the execution of this Agreement ;

2. If itassigns any interest hereunder contrary to the provisions
of Article XXI; :

3. If it is adjudicated bankrupt by a.court of a competent
jurisdiction ; ” :

4. If it does not comply with any final decision reached as the
result of a court proceedings conducted under Article
XXIV (2);

C >

i,
VARA Baas sali VO 5 (Qu) sal — dread! GA

Las coped Uy tl ode Jel gS dg ol yf Ue teddies
He A Mh he Sly lo ging gee tally Hall alll ain yoy
He HS 3 py sf bel sf CL ge a Glas Lt JU el, clu
Rees nell dy piy Joa he Slo LS pad ly JL eee
+ Ag lie ole gia al of SM Lal of Baa ll pgetys Talal el
IS: oo5 crtaliaze dpa Les al Ushi, Usa aS gf caw (2)
Tul, Lote, djtall gf WU . 2.59 aia Gongs JLall Ub olel,
+ RSW oid Wii, Las
4 yp plant Basti Bal41)
HGIYT Alakang MAY N31
JUS st pol slat M2 ally ASLAN in «Lill 5 gaa) (1)
; : RSW V8 appar
MMS Eero pat OL EIA SH Il ple ye pa W381)
+ TSE da lal ood eater shee! Obl!
Fall (SOY Ai iy ZFLEW a S Lae ye 5h If (Y)
+ ABLE oda ga ge tall, Hyatt
| Lathe tS ous gh slo Koy audit gl Bhar)
UB CESS bl aY Lest pte SL IS ool Lite ol Bf (6)
+ certally Lal I Fall ga (1) 52a poy
4
XX

Yo\

om

NGA dine gol, VO god (ule) Fatal — dpaue!l Rab

5, If it intentionally extracts any mineral other than Petroleum
Not authorized by this Agreement or without the authority of
the GOVERNMENT, except such extractions as may be
unavoidable as the result of operations conducted hereunder
in accordance with accepted petroleum industry practice and
which shall be notified to the GOVERNMENT or its
representative as soon as possible; and

6. If it commits any material breach of this Agreement or of the
provisions of Law No. 66 of 1953 , as amended by Law No.
86 of 1956, which are not contradicted by the provisions of
this Agreement.

Such cancellation shall take place without prejudice to any
rights which may have accrued to the GOVERNMENT
against CONTRACTOR in accordance with the provisions
of this Agreement, and, in the event of such cancellation,
CONTRACTOR, shall have the right to remove from the
Area all its personal property. :

(b) If the GOVERNMENT deems that one of the aforesaid causes

( other than a force majeure cause referred to in Article XXI

hereof ) exists to cancel this Agreement, the GOVERNMENT _

shall give CONTRACTOR ninety (90) days written notice
personally served on CONTRACTOR’ General Manager in the

legally official manner and receipt of which is acknowledged ~
by him or by his legal agents, to remedy and remove such cause, ~

but if for any reason such service is impossible due to unnotified
change of address, publication in the Official Journal of the
GOVERNMENT of such notice shall be considered as validly
served upon CONTRACTOR. If at the end of the said ninety
(90) day notice period such cause has not been remedied and

( “)
L/
NARA dey aby VO 5 (al) Y saall ~ deed Ga dt

Yo.

U dp zdl SIE goles af SH oye Gada iyo lane eden 15! (0)
der bezel oF QS YG bt WS, LSU ey Ce
Uy DW ad AGL ode Got Ay oldeal a
gel gba Lyle gl Ly SHI jl poe Gills ddl iekio gf
1 GCS,

WY py ailall SAY TAS YN IY aye Whe aI SIL OY)
Ct vale wy all 1409 TAN GG, ogtBL Jaall 140 iad
ASW via (Kl
5 Le Sold ag 5 5 BSG pte LL EH gy2 WY! Lhe Ling
ytiald gry WY! Me WS iy. ROUT ade (SOY Gs, dy!
abl gga Leads AIS ener diy gf

nda LAY SHIA Le Slee ge LG Lew la gf 4 SLI ob,1 151 (W)

LAL Gf Cpl (LA 5 aL dll Cpe GN Sy ) LLY
Mas, JyLall as gb ASU de Gand (ALE ode om oe tall
ced BAB) Gal Leake SGN pL pall Jor Geet sh
Betas cepall We WY. adel 45 csi gill BIS, sol fecha
abe ge eee GY Sie iL Sly. Lay (9) Cra gar od Cull
Vide SY pts SLgtall poe kt pany Mogren fobeall Lia gael of
Bile] Beg pase La Sod Lye baby MY Ue 25 gL « ped
BUG A ball eereats ral Lie Ubi paz gl bly . Jy perro
che LSU ods « WU jy Sb ad YL 52d pty Legs (4+) Gyenacll
VY

C

Vor VARA de hey V0 5 (Qu) otall — Real arb

removed, this Agreement may be cancelled forthwith by Order
or Presidential Decree as aforesaid; provided, however, that if
such cause, or the failure to remedy or remove such cause results
from any act or omission of one party, cancellation of this
Agreement shall be effective only against that party and not as
against any other party hereto.

ARTICLE XXU1
FORCE MAJEURE

(a) The non-performance or delay in performance by EGPC and
CONTRACTOR, or either of them of any obligation under this
Agreement shall be excused if, and to the extent that, such non-
performance or delay is caused by force majeure. The period
of any such non-performance or delay, together with such
period as may be necessary for the restoration of any damage
done during such delay, shall be added to the time given in this
Agreement for the performance.of such obligation and for the
performance of any obligation dependent thereon and
consequently, to the term of this: Agreement, but only with
respect to the block or blocks affected. - :

(b) “Force Majeure", within the meaning of this Article XXII,
shall be any order, regulation or direction of the
GOVERNMENT with respect to CONTRACTOR whether
promulgated in the form of a law or otherwise or any act of God,
insurrection, riot, war, strike, and other labor disturbance, fires,
floods or any cause not due to the fault or negligence of BGPC
and CONTRACTOR or either of them, whether or not similar to
the foregoing, provided that any such cause is beyond the
reasonable control of EGPC and CONTRACTOR, or either of

them.

( : >
SY
NARA doe ple VO 5 (gb) Foul — Rewind oY

FS po byatey aS le Le god le apter oLi ol lyyll
ple ge LAL pag paras pte sf alli! phe sf cena! Lin ol fit
TSU oie WG. GLLY aol Gils gs Jue oF poe sf fan,
eS ANB Ler Fi Gps bi GBI WG Ryle bee
. ig

( gg paially adn 62441 )

Byatt boi!

Fe pte Taye go Lantolf Lt UU eel gies (1)

© OSL Bs SLI tae oe of LSU ols Cage Li lll

Agi ode aayat be age (5 Why 386 3, ge Gab ol FU pe
AM Fall go «Ball 3 ASU LLM pe Ga seal oll aully . Tal
AGA J] Glas Lut lie XS Lis 52 ud Ley B57 985
1 te pie ST plist chy «Lily (lV) gg UU SUEYT ain 5
he pee US 350 of bpty « LSE ode gh te ll idly
Whig ose tt Sletbal sf put

ol certs TILT Ball ode pai GU AWS » iy dead (o) .
Lal beat Rael pene Rayon Le So ge tary gf ody sl yal
Ji Way + liad Gus, te US ab las J K4 5 ol
Atlee Ob bol og U3 pty lol shoe sh utt I gee ut
on Maal of 1s ge LEG ad 5 ee col gl oti, ott, gf
HL ale gf EY LS ely Lage oof gf sll Sea gl SL
Beatles VE Le Ae 96 gee sl aS gf bt 1 55
«Asal sy tUt gi ade Ubi! Ligee sl sf dytatl,
“ C

NX

Yoo VARA dw pl 10 5 (Qh) HY sacl! - draw dl

(c) Without prejudice ta the above and except as may be otherwise
provided herein, the GOVERNMENT shall incur no
responsibility whatsoever to EGPC and CONTRACTOR, or
either of them for any damages, restrictions or Joss arising in
consequence of such case of force majeure except a force
Majeure caused by the order, regulations or direction of the
GOVERNMENT . .

(d) Ifthe force majeure event occurs during the initial Exploration
Period or any extension thereof and continues in. effect for a
period of six (6) months CONTRACTOR shall have the option
upon ninety (90) days prior written notice to EGPC to terminate
its obligations hereunder without further liability of any kind,

ARTICLE XXIV
DISPUTES AND ARBITRATION
(a) Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or invalidity thereof, between

the GOVERNMENT and the parties hereto shall be referréd to .

the jurisdiction of the appropriate A. R. E. Courts and shall be
finally settled by such Courts. : ;

(b) Any dispute, controversy or claim arising out of or relating to this

Agreement, or the breach, termination or invalidity thereof, between

. CONTRACTOR and EGPC shall be settled by arbitration in

accordance. with the Arbitration Rules of the Cairo Regional Centre

for International Commercial Arbitration ( the Centre ) in effect on

the date of the Concession Agreement. The award of the arbitrators
shall be final and binding on the parties, :

(c) The number of arbitrators shall be three (3).

4

VARA dine 6s V0 3 (ets) Yt saad = dee iad

— _—

Yot

‘ TH ado i ls I he a Les 053 Sew LE UIE YI ate ae (
adel of Osta Hall fab JSG byte fa SU Jas
AD GA OMe oe MS dn 355 OLAS st aged oh Lyd Ut ye
CO ot nel Up nS ll Soll 3, HL Lae Lad Ul Lal!
+ RSL oy alo neg gf
Ww shoal LY Sod is etal jell iD DL cts Hf (3)
ott dl i LAN oS Jill OB peel (N) dee pal LGU oparaly
ere (NY case Gane AS Uhl cage Esler yd Wii, arLelsll
8 ho tile ee tl Jone sl gjs Fagll Mabey
(9 pally uty) Bag)”
. pSailly Cite jdt
tee ne HEY, 2 Sh oy Lots 2 tle Jo of ebsad (i)
A Dle Wee oF Weyl oI Le DML st Ly glass Lad faateyl
LY 43 frais, food deal) Lash Lasalle be apgae Slee
+ pS tel ade Lhaalyy
ASU] os Cte gls Usa oy Leas Kile gi Gs Hele cl pure (vd
Gere by of Leste of yy EYL sf Ver las, Ls of ode pl YI
AD dal sola Sol eal SM SA sold Gib Sol
Wle OuSonll So pansy «ada oly dY alas! au FALE)
; » HL DSY Lasley
ODT Sod sae 35 of ene (gd
¢

Voy VARA Ke les V0 gS (Qi) Tf stall ~ eal Bad

(d) Each party shall appoint one arbitrator. If, within thirty (30) days
after receipt of the claimant's notification of the appointment of an
arbitrator, the respondent has not notified the claimant in writing of
the name of the arbitrator he appoints, the claimant may request the
Centre to appoint the second arbitrator. :

(e) The two arbitrators thus appointed shall choose the third arbitrator
who will act as the presiding arbitrator of the tribunal. If within
thirty (30) days after the appointment of the second arbitrator, the
two arbitrators have not agreed upon the choice of the presiding
arbitrator, then either party may request the Secretary General of the
Permanent Court of Arbitration at the Hague. to designate the
appointing authority. Such appointing authority: shall appoint the
presiding arbitrator in the same way as a sole arbitrator would be

appointed under Article 6.3 of the UNCITRAL Arbitration
Rules. Such presiding arbitrator shall be a person of a country which
has diplomatic relations with the A.R-E., and who shall have no
economic interest in the Petroleum business of the signatories
hereto. :

(f) Unless. otherwise agreed by the parties to the arbitration, the
arbitration, including the making of the award, shall take place in
Cairo, A.R.E. : .

(g) The decisions of a majority of the arbitrators shall be final and
binding upon the Parties and the arbitral award rendered shall be
final and conclusive. Judgment on the arbitral award rendered may
be entered in any court having jurisdiction or application may be
imade in such court for a judicial acceptance of the award and for
enforceinent, as the case may be.

( D

VARA Ie by V0 6 (at) V stall dee Sid 104

USE ale geil ads J Ils Urls Low cna of Gb IS le caasy ( >)

Plead ge Uy, (FA) AE pind i ase sil Koll pal LS ell

pSodl ett 55M pe ly of gels. 1 Chess goal tbs |

+ sl
NA (Soll Wisse gt youll Le le Use alll Sod le tas (ue )
Jha de OLS Gis ol Jily Sol pact Kol See gl
OB + AD Soll eas ga Lay WY BIE IIS at Soul
rat el Lonel pla 3 SI ys lb FOS ll 9 ig
ett tM Sol Opes Rt ag. all yas tg baa al lA

“ee CV) GU ye (1) 52. tee al Soul Ope cna cool Lil

dealt) Jy ball Osi bocll eV died, Lo pSoull scl
0 Llighs LIL Le) Us2 ce ret (Soul fin aS of rey
A Rhett aS bat US ae Lippe
A SWYM ol he Lait LLY eit Jel dtl

Et East Ball Rete ISOM ol US Gi Us paKoeall ogae ( )
AS DE le pKa GLI gis, Le

Ke cSe SP de Lady TG Sal Latsl obs os (5)
dSow Ui ul aLall pH its Clb Syn. Noli, WSU peSonsl
iss Lal ALT Soll So Joni lb gait Ss sf yobashl ols
dias Lege LSod ae abel
(

VAL NAGA Sie ali VO ood (ub) Y otal = dee iad

ARTICLE XXVI
LOCAL CONTRACTORS AND LOCALLY
MANUFACTURED MATERIAL
CONTRACTOR or Operating Company, as the case may be, and their
contractors shall :

(a) Give priority to local contractors and sub-contractors, including

EGPC's Affiliated Companies as long as their performance is

comparable with intemational performance and the prices of their

services are not higher than the prices of other contractors and

sub-contractors by more than ten percent (10%).

(b) Give preference to locally manufactured material, equipment,
machinery and consumables so long as their quality and time
of delivery are comparable to internationally available
material, equipment, . machinery and consumables. However, such
material, equipment, machinery and consumables may be
imported for operations conducted hereunder if the local price of
such iteths at CONTRACTOR's or Operating Company's operating
base in the A. R. E. is more than ten percent (10%) higher than the
price of.such imported items before custorhs duties, but after
transportatiott and insurance costs have been added.

ARTICLE XXVII
ARABIC TEXT .

‘The Arabic version of this Agreement shall, before the Courts of the
ARE., be referred to in construing or interpreting this Agreement,
provided however, that in aay arbitration pursuant to Article XXIV
herein between EGPC and CONTRACTOR the English and Arabic
version shall both be referred to as having equal force in
construing or interpreting the Agreement.

WY
VASA de pls 10 5 (ute) Taal esi dl IN.

(gg pulsed g aural! Bah!)
Lahand Magia! alg !9 ygulanl! ygiglas!
pesbiieg Spe Y Cae Olde RAS 2H) gf dyLal de way
; t hb ilely
AS EN AUS 65 be blll + eu Lill, Oded Ss lE LJ,V «the = f
Woo BLUNT YT days ga Ue Lase piled Zeya cule Le ite gl Ly Lat
GB shld go GUAM, GULL sled de uP pgiledd sled gj
OLN VU St Be ge asl,
tye OY, Oa MSs Lor Legincall slo Lyla SY) nel ~
AGL Ge pdencll Aselpas Fapt] Leo ge Wan (gi ue ETI
alata Jere WS any Wyo Fst LGR ell OY, OLaall,
(otal 62 Loe EGE glad], CVV Chall ofl ode
BHAA bee pie pohad + Lplodl VeyLesd CLS 13] 5LE4) ode
HW Fite ge ASU ue pe a Ged Say LIS
da Ss ES pall epee MiLol Lede orginal! Uplate par ge (V+)
- Ul Jad] Gy jLean Lal
(gg paiadlg Baileal! Bath) |
size yall
led gash oF ASAP aks pas 5 peal gh LSU ag) ll yal
phe Held Ie Sal Mee. bates « Tgppall pas dayton Sou
2 SS rt GAD od 3 yy tally Lal M Gall aid tidy Ayla, 22g oy
| ESTA Jost gl eis (3 Tall add UY Sas sel VL canal Cul
C

AAP NARA dae ls V0 5 (ght) PY stall ~ deel taht

ARTICLE XXVI
GENERAL
The headings or titles to each of the Articles to this Agreement are
solely for the convenience of the parties hereto and shall not be used with
respect to the interpretation of said Articles.
: ARTICLE XXIX
" APPROVAL OF THE GOVERNMENT
This Agreement shall not be binding upon any of the parties
hereto unless and until a jaw is issued by the competent authorities of the
A.RE. authorizing the Minister of Petroleum to sign this Agreement and
giving this Agreement full force “and effect of law, notwithstanding
any countervailing governmental enactment, and the Agreement is signed
by the GOVERNMENT, EGPC, and CONTRACTOR.
NATIONAL EXPLORATION COMPANY

BY nn enn
EGYPTIAN GENERAL PETROLEUM CORPORATION
BY
ARAB REPUBLIC OF EGYPT

BY: ~nnnennnen manne cen nen eee ene nn

( CY
VARA dine hy V0 3 (uli) Y tall — deel gd Any
( gg pebally RagKts Bast )
Cages

25 de shes oot ale JS Le pogll gusta foley gl yea, Clea!
«pl ae jal Ree pad 5 farted Vy Li TSW GLY Yoga
(gg patty SuaCGll Balt )
| RaRlGIY QagSaut alate
hdl a 8 pte of tls pd Le YL bE ge GY Lgl SUSY ele 3 S5Y
whe he diay TAY ale le Ciall Iya pil Ube. gp Cuda
tay Ud ies pa So a th al gs ill pais ol, gSlil ig JUS LLY!
« SyLilly Zeaghy Ha SL oye BSE ode pag
o CANES SY Sailagl! BS pil

(

tg VARA Ria ah V0 Gd (gle) F stall ~ dee SBA A

ANNEX "A"
CONCESSION AGREEMENT
BETWEEN
ARAB REPUBLIC OF EGYPT
‘AND
EGYPTIAN GENERAL PETROLEUM CORPORATION
"AND
NATIONAL EXPLORATION COMPANY
IN

CENTRAL SINAI AREA
ARE,

BOUNDARY DESCRIPTION OF THE CONCESSION AREA :

Annex "B" is an illustrative map at an approximiate scale of 1 : 3,000,000
showing the Area covered and affected by this Agreement.

The Area measures approximately eighteen thousand hundred and fifty
(18,150) square kilometers. The Area is composed of all or part of
Exploration Blocks, the whole Blocks are defined on a six (6) mimutes
Latitude by six (6) minutes longitude grid.

It is to be noted that the delineation lines of the individual Exploration
Blocks in Annex "B" are intended to be only illustrative and provisional
and may not show accurately their true position in relation to existing
fhonuments and geographical features.

( VO)
NASBA dine pbs VO gi (yh) Y stall - deo dl vue

(1) gana
fl pall ce)
os
Rapa! nae Gy y9eam
,]
Ug yall Salt Gap! Sia!
y]
CALA SM Agile gl! BS ptt!
NATIONAL EXPLORATION COMPANY
o
lips day Hilace
“Epo:
pup! dias aga wluag
RN te any elt A hety dpepeg Had aon Geode
: © RSL Y ode YS Ay Uyebeas ll Zale!

pit heS (NAVO-) Spmady Hilay UT pte TELS Myo dibitl dots pls

Wyre DSI Coll belay doy Lees ye ez st IS ys oS te ee
= Spblly (yo pall So ghd aye GIGS (NV) See od GU59 (1) dee IKLt le
coed (09) Gell gb Ly9yill Codd LEU 54d al! bob gf kell yj

(DS AH GSTS all ay he OF 55 bid RSet Ler pny byhd oye

vag ll La] sh Jud UU Ady olla
€
Vay VASA Re ls V0 od (Ql) Pt stall - dant dl

Coordinates of the corner points of the Area are given in the following

table which forms an integral part of Annex "A",
BOUNDARY COORDINATES
OF
CENTRAL SINAI AREA
5 NORTH EAST

30° _00' 00"

30° Si'_ a0"
28° 57'_00"

Intersection of eastern coast ©
G.O.S. with long.
33°_03' 00"

Intersection of eastern ank of
Suez Canal with Lat.

Ras Matarma
and Asal of the General Petroleum Company by the following points:

The Area excluded the Development Leases of Sudr,

32° 43" 13,75"

32°. 41'_ 12.38"

29° 35° 56.41".

( ~

NASA die why V0 3 (ab) Y suall~ dpe aa dd? \w

THe LSI LW Ltd Yor Gb Logs ayy
wa dy Goll gs

famed be now GL,

plage Haag Silas a9 ddr ill sce!

(YS) oe bs | 5, abe

¥. ‘ ‘ \
YA a ‘ y
tr vA YA oN . t
vr VA . YA “v ‘ t
yr “y yA “4 " °
vr “Y ‘ AA fold Le able 4
yb Ld por papell geld
yr ay mn
Wal (3,2) Jolt! ablis y. 4 . y

6 LS GH rrp
¥. 1

*

yng VARA Se pbs 10-5 (gh) PY saad ~ dye J Fadl

POINT LATITUDE ' LONGITUDE |
No. NORTH EAST
RAS MATARMA

| 12

| 13 | 56.24"

| _14_| 44.44"

fis | 34.59",
ASAL

[16]

|

NAGA dine rls V0 65 (Gul) Yall ~ yee BA

AA

.

A NAGA Bie ley V0 cd (QE) Taal = Reed IA

“a! gala

Ave VARA de ley 10 Gd (ult) Hotell - demu Band

ANNEX "C"
LETTER OF GUARANTY

Letter of Guaranty No. --- Cairo, EGYPTIAN GENERAL
PETROLEUM CORPORATION. ,

Gentlemen, °

The undersigned, National Bank of Egypt, as Guarantor, hereby
guarantees to the EGYPTIAN GENERAL PETROLEUM
CORPORATION (hereinafter referred to as "EGPC") to the limit of six

miilion (6,000,000) U.S. Dollars, the performance by "NATIONAL [

EXPLORATION. COMPANY ", ( hereinafter referred to as
"CONTRACTOR") of its obligations required for. Exploration
Operations to spend a minimum of six million (6,000,000) U.S.Dollars
during the initial three (3) years of the Exploration period under Article
IV of that certain Concession Agreement (hereinafter referred to as the
"Agreement") covering that Area described in Annexes."A" and "B" of
said Agreement, by and between the Arab Republic of Egypt (hereinafter
refetred to as ("A.R.E."), EGPC and CONTRACTOR, dated —--.

It is understood that this Guaranty and the liability of the Guarantor
hereunder shall be reduced quarterly, during the period of expenditure of
said six million (6,000,000) U.S. Dollars by the amount of money
expended by CONTRACTOR for such Exploration Operations during
each such quarter. Each such reduction shall be established by the joint
written statement of CONTRACTOR end EGPC.

In the event of a claim by EGPC of non-performance or surrender of
the Agreement on the part of CONTRACTOR prior to fulfillment of said
minimum expenditure obligations under Article IV of the Agreement,
there shall be no liability on the undersigned Guarantor for payment to
EGPC unless ‘and until such liability has been established by written

ctataement af FGDC catting farth the amount due under the Acreement

NAAA di phy V0 cod (Gb) Pst ReMi d! VE

<Q Gall!
lata! qld,
2 di ald!
+ olaall Gibs
Syd) Sold ZeagSl

Rapala) bie asks gay bale antic spall LA uledl abil giglt
Bae Tamas Bl aye gh ( Rall oh Lad Cea Ley ) dys Zab
Leb slIS ll py al AS Misoall OWI Ula Wye (Ve oe
Ure ll Gla be (¢ Ugly gh Lad Gall Ly ) SULES LW
LY Ge ao (Vee ee ) ede dee ge Ji Y fle Gla Co ole
pettig Col i25 gn DM (Y) SHI IIS LS ted OLY
cats cI ee LUTZ hy Lagd Ug slay ) ol YI LLL ope Ley alll
(hy Lady Li pak Gaga ASLEYI UG oye (as) (1) cand 5 Lipo Zbl!
cH SSly Reals Cog epg w h lesd Utell sles ) dgyall peas Legge

IS abby Byer UL Nn Gangs ale A Jytinny Blea ade of pill gay
OUIJALA ge sa (Ve ) ous Leall ln Glél 5,28 DG ee wy,
DG ale Col oes gle Jylill Yio al Bll jlaks 5,55 2S WN Save!
ot Dye AS 13] pias pi Olagiball ede go asisd Sy. ke ay JS
« Sgllly HagSl cite

ge ig ol SUG Dk Lh ob Jl gi gol, bl LUE Gis
des ge Legh Mis Wb GWBYL algal! oe 4 SU ool LL gl fs Aw!

Reg lll gia ge obial cigtl gala de AI ptaue sl Whee 555 Yap LY!
(eats Grell Ul ats aglow GES Lib Ida da tal dls gl L
. ag!
wd (

Ae VARA dian als V0 Gd (yl) HY salt dees Buhl
ee
It is a further condition of this Letter of Guaranty that :

(1) This Letter of Guaranty will become available only provided that the

Guarantor will have been informed in.writing by CONTRACTOR |

and EGPC that the Agreement between CONTRACTOR, A.R.E. and

EGPC has become effective according to its terms, and said

Guaranty shall become effective on the Effective Date of said

Agreement. :

(2) This Letter of Guaranty shall in any event automatically expire :

(a) Three (3) years and six (6) months after the date it becomes
effective, or

{b) At such time as the total of the amounts shown on quarterly joint
statements of EGPC and CONTRACTOR equals ar exceeds the
‘amount of said minimum expenditure obligation, whichever is
earlier.

(3) Consequently, any claim, in respect thereof should be made to the.
Guarantor prior to either of said expiration dates at the latest

accompanied by EGPC's written statement, setting forth the amount

of under-expenditure by CONTRACTOR to the effect that : :

(a) CONTRACTOR has failed to perform its expenditure obligations
referred to in this Guaranty, and

) CONTRACTOR has failed to pay the expenditure deficiency to
_ BGPC.

Flease return to us this Letter of Guaranty i in the event it does not become
effective, or upon the expiry date.

‘Yours Faithfully,

¢ ,
J
VARA dias hs V0 i (a) Y sal! dete d! We

——_
2 hal tia glecll ths 3 bss,
ts (Mb gpaLcall ibs 13] Vf Jad 8G ia glcdll ths pene Vt (1)
peyall Lub LL comel Leeglly « Cp ssl oy AS gh Hag, Jslall
+ HSA ASW ola fel Ge «Leyla lal ode tras Ly Baty
«ASW Lin gles Ld 42 Se iol idles (1)
tobe hs oy Fs ge atl (VD Kany cole (VY) SOE aes (1)
eS pall ye eS OL FY ob FyySALl DU p gerne ema Lass (1)
+ 3 gs dy sf GUBYL (IU SM so Lyle dglilly deg ll Lass
«ul oat J
cot st dS galcall pat of Gey ob He og Wl ol gli ly (1
Bal as stu Bath gn eS ath Fares AS ole glussll Gs «ys! qe
FHajag stall aziz, pit
+g Whiaal ode 3 (gall jal GWAYY GULL gi pi dstat gf 1)
«Bll Mos pall 5 pull arp: Stal ()
algal ane od Myla cena pl HBL 6 Gil] Lie lic Abd Saleh Il,
PLY BU dpi leas, :
oF
all

qwtall

( — ¢
AY VASA Sta phy 10 G5 (git) Fo aaall ~ deel Sud

ANNEX "Dp"
CHARTER OF OPERATING COMPANY
ARTICLE I
A joint stock company having the nationality of the ARAB
REPUBLIC OF EGYPT shall be formed with the authorization of the
GOVERNMENT in accordance with the provisions of this Agreement
referred to below and of this Charter.
The Company shall be subject to all laws and regulations in force in
‘the A. R. E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Charter and the Agreement
referred to below.
ARTICLE IL
‘The name of the Operating Company shall be mutually agreed upon
between EGPC and CONTRACTOR on the date of the Commercial
Discovery and shall be subject to the approval of the Minister of
Petroleurh.
ARTICLE m

_ The Head Office of Operating Company shall be in the A. R. B. i.

Cairo.
ARTICLE IV

” The object of Operating Company is to act as the agency through
which EGPC and CONTRACTOR, carry out and conduct the

Development Operations required in accordance with the provisions of =

the Agreement signed on the ---—-- day of ------ by and between the
ARAB REPUBLIC OF EGYPT, the EGYPTIAN GENERAL
PETROLEUM CORPORATION and CONTRACTOR covering
Petroleum operations in Central Sinai Area, described therein.

f

YAMA de pl 10 od (ails) TF sul = dpe! VN

«ds Gal!
am
Cibdoall Qohlil 3S palit!
(lg tt QD) ;
Vib La gSHl ope ee pats Aagall peas Reng tar Lei oF date U4 SKS
«Wit pull sty dag Load Agel] LAL R5LEY ode pSV
Kasenll Ally oul DI LS ol Lely ELAN Sl eco ly
Kin pal go SIV, ooh, dead Hynes YoU Ep cud
: tod Lad gel] FLAN ASLY! elegy ial!
(dail BAU) :
SAAS 2) peal gle La Sy Lally Ata dll gist gylasll GLY GU sue
. «asl pis dil ye Gay a
( gas! B34)
EP ye gp | Ol ASH I SN GSM Sy
(Gaal pt BGT) : .
Syily Stagll gba el aS ll yy pill pw OLLwl LAWL ISA oe
PLEATS ode oped pees II etl Olde ifaly Leis IE ge
Leeelly Retell pa Ry ptar ON Leaky Liat ees otto seeeeseees pol
any Wibe SWy sd OLLl fats lly gladly dy 2 dL! dal
«ASB YL aie Sb lly el
¢
WV4 NAMA Ka le 10 Gi (git) tf sell - Lee lad

Operating Company shall be the agency to carry out and conduct
Exploration operations after the date of Commercial Discovery pursuant
to Work Programs and Budgets approved in accordance with the
Agreement.
Operating Company shall keep account of all costs, expenses and
expenditures for such operations under.the terms of the Agreement and

Annex ‘8" thereto.
Operating Company shall not engage in any business or undertake any
activity beyond the performance of said operations unless otherwise
agreed upon by EGPC and CONTRACTOR.

: ARTICLE V : :

The authorized capital of Operating Company is twenty thousand
Egyptian Pounds divided into five thousand shares of common stock with
‘a value of four Egyptian Pounds per share having equal voting rights,
fully paid and non-assessable. ; i
EGPC and CONTRACTOR shall each pay for, hold and own, throughout
the life of Operating Company, ote half (1/2) of the capital stock of
Operating Company provided that only in the event that either party
should transfer or assign the whole or may percentage of its ownership
interest in the entirety of the Agreement, may such transferring or
assigning party transfer or assign any of the Capital stock of Operating
Company and, in that event, Such Transferring or assigning party (and its
successors and assignees) must transfer and assign a stock interest in
Operating Company equal to the transferred or assigned whole or
percentage of its ownership interest in the entirety of the said Agreement.

f

C
NAMA Bs pls V0 63 (gle) Y stall — Zeeland! VA

a aan a

se Le pledlly Codiobles 15 5 LSS olay LSI AS cl oss
«ASE iy patel ll, foal ead Gab yg lesll GLY fo

oh Obit spells ENE B Yoo Sly LIU ISI wud,
WISH M con Golly LIUTYI IY Way lal

phll isles DUS cb pit ol Jac ol Isls of olay LW 2520) ely
+ WS GE gle Sylill, taagll cad, (YL. WI5, Sil oLdall

( daualtt 6341)

: pre ones dale Hl ape yo ay yar Molded Lol as i dL,
oles aul Bai al So alse sl oe Sas}

AngII Ay JIL desde dr now

SY LLM IS 2) ory INS ALE, 5.8, UgLall, Setllon Jf ia
DUA gh all go al he « + elnally Lala ES atl Vlad, opal ( -t as

te Sde Lan go ten gl JS ge lil os I ge Y Ud ip tel
hal JS ge dgte, af ee of ell go la FB Le Ge pei I Ye ol ,
Ae Cat DU Ab cody YS, SSW! go TELM anrae f K gh Spin ga
225 ops Usltins Jats of ( pall Ujlze gay dey ) Usk J stu G_ bil Lia
Fygtll Lee gf JI Line ela LMI AS pI Ill, aga ogi aria gt
. hasty LUBY Gye RAL A Ke Lew cy Lyte Uslill gf al
VAY VASA Sian ly 10-5 (Ql) Foal — Zee a dd

ARTICLE VI
Operating Company shall not own any right, title, interest or estate in
or under the Agreement or any Development Lease created thereunder or
in any of the Petroleum produced from any Exploration : Block or
Development Lease thereunder or in any of the assets, equipment or
other property obtained or used in connection therewith, and shall not be
obligated as a principal for the financing or performance of any of the
duties or obligations of either EGPC or CONTRACTOR under the
Agreement. Operating Company shall not make-any profit from any
source whatsoever. :
| ARTICLE VIL
Operating Company shall be no more than an agent for EGPC and
CONTRACTOR. ‘Whenever it is indicated herein that Operating
Company shall decide, take action or make a proposal and the like, iti is
understood that such decision, or judgment is the result of the decision or

judgment of EGPC , CONTRACTOR or EGPC and CONTRACTOR, as

inay be required by the Agreement.
ARTICLE Vou

Operating Company shall have a Board of Directors consisting of
eight (8) members, four (4) of whom shall be designated. by EGPC and

the other four (4) by CONTRACTOR. The Chairman shall be designated 7

by EGPC and shall also be a Managing Director. CONTRACTOR shall
designate the General Manager who shall also be a Managing Director.

NAGA din ly 10 5 (eli) Foal — dead AA.

( Aawalaal! Bag)
plas uit, i6b UW Las yy go ol OGLdy Lill af, 2)! lhe Y
AsLaY ode go bey La ade ol 5 Y LGW Gest lS iylic Gio Y,
cesatig oad Soll gs Hes she gh cou pla ul op gates Uyar ool SL
ee tte atl i bf oltee plot sf al oY a guAl
JF esate lial al Ladd com oo Udo ls Wy Ol Lal Ais el 2 Ulancane
+ ASUS ponte Jy gl agi gl le Loy de plead ot ols ol etal
OS phan ol gu ol Giz af Oly LIWIIT AU jens
(slat Ball)
BS8 Lataey Atal Sell 0 Ss oper a LaLaally LT AS
LL ail ag gl hel Gaz TLL 3 ja OLLI Las is aS af 2 TSW sis
yt gi etd on she 5 St Att as ol prbill yod GUS LE Ley
+ RSW Olcarie ue Uglilly Hag ile ga sl

( aight Bag)

| cgat eLanel (A) 2SLS gy gySe ila] pales Oat, LOL ASA Su

aed TY! bres Grncdas « FV (E) Lars SVU cues ppc (£) Lay Ategll
Pe baad hy ULM acesy pall pills 6 Gare Tyla] oles pine Landi hy tegll
‘ paste tplal plas
¢

VAY VARA ae ls 10d (ub) tf sell - Lead idl ;
-
ARTICLE IX

Meetings of the Board of Directors shall be valid if a majority of the
Directors are present and any decision taken at such theetings must have
the affirmative vote of five (5) or more of the Directors; provided,
however, that any Director may be represented and vote by proxy held by
another Director.

ARTICLE X

General meetings of the Shareholders shall be valid if a majority of -

the capital stock of Operating Company is represented thereat. Any
decision taken at such meetings must have the affirmative vote. of
Shareholders owning or representing a majority of the capital stock.

. ARTICLE XI

. The Board of Directors shall approve the regulations covering the
terms and conditions of employment of the personnel of Operating
Company employed directly by Operating Company and not assigned
thereto by CONTRACTOR and EGPC,

The Board shall, in due course, draw up the By-Laws of Operating —

Company, and such By-Laws shall be effective upon being approved by

a General Meeting of the Shareholders, in accordance with the provisions

of Article X hereof.

¢ on

NAMA Kes nly N05 (ab) f saul - dN ad var

(Aaa! BOAT)
SU sly gale Lined Salad lace 15] Logos Blo plone cleLecel 365
pel (0) danas ade Gals B3L Y] Lengo pS YeoleLice Yl ale i da
HL crpaayy JM Ices dts al pine GV joe al cle Lac algal ge ast gt
+ he sole LIF le ely ate
(6 piilel! Ball)
Keodél a3 cE 13! slic! Tete tell dled Lengel! Haat! plese!
obey lene! Ue 03 Sar OLS oly. LL LW! 2st Jandy etl
bed Xeslél les sf Ske alll peel Ulam ge LIM OL A ile oS
a dtd,
( pie Bala Ba!)
place Lott! YL by tll bats oll EL all yale ey
(a Bele badly SL AS LI paddy Lda LS AS) ib ge
+ ASAI 3 Raglly Us Uill pptene
SAAN AS AU ASL UBT alee 6 ati CI 65 Tf0¥ lene aig
Ud eapasll Leradl phase] dake LailLl ty oll Lis epayy Leal
1 GeUL Nie ye 5b Fal SY Lai og
— : : C

Yao VARA Ee ly V0 gd (gle) Fol ~ Laat andl
OE eee

ARTICLE XII

Operating Company shall come into existence within thirty (30) days
after the date of Commercial Oil Discovery or within thirty (30) days
after signature of a Gas Sales Agreement or commencement of a scheme
to dispose of Gas, as provided for in the Agreement (unless: otherwise
agreed by EGPC and CONTRACTOR).

The duration of Operating Company shall be for a period equal.to
the duration of the said Agreement, including any renewal thereof, unless
otherwise agreed by EGPC and CONTRACTOR

The. Operating Company shall be wound up if the Agreement
referred to above is terminated for any reason as provided for therein.

NATIONAL EXPLORATION COMPANY

By eeepc i
EGYPTIAN GENERAL PETROLEUM CORPORATION
By : ee eet

DATE ¢ -nn-—anesnrnnennnneccnpeesntnneeenneeneneceneeeesonee —_

C ae)

VASA die phy V0 8 (gl) Y saul dae N iad! VAL

( pice BaltisY BALAI)

PLAST! fast ge Lay (1) BM apa § oleh Lt as, 241 Lig
ade oF AN SU os Ae (BD ay Lage (1) GEE IIE. sf casll glee
che Sis gd Le) SUE og tale Gopate be go lee GLI 5 Gell ts
«Cyt Zeng oy oS a

sl U5 5 Ue RSLEYT nde Jo yl tug susus Ot dall LISI Jol
- Syl Beg oy US pd le GUE ga I Ls Ug aad

set sV adhe 5,,5ill BSLEYI Jol gl Is] Lily esas HL
+ Lead Uphe Gopal lal oye

COLE duidagll 35 tit

9 Fl Gala! Gaya tans
we VAAA dae li Ye 3 (ge) W saad - mes
ANNEX "E”
ACCOUNTING PROCEDURE
ARTICLE
"GENERAL PROVISIONS
{a) Definitions

‘The definitions contained in Article I of the Agreement shall epply to.

this Accounting Procedure and have the same meanings. :
(b) Statements of activity. .

(1) CONTRACTOR shall, pursuant to Article IV of this Agreement
and until the Coming into existance of the Operating Company in
accordance with Article VI of the Agreement render to EGPC
within thirty (30) days of the end of each calendar quarter a
Statement of Exploration Activity reflecting all charges and
credits related to the Exploration operations for that quarter
suramarized by appropriate classifications indicative of the nature
thereof.”

(2) Following its coming into existence, Operating Company shall
render to EGPC and CONTRACTOR within fifteen (15) days of

the end of each calendar quarter a Statement of Development and |

Exploration Activity reflecting all charges and credits related to

the Development and Exploration operations for that quarter

- summarized by appropriate classifications indicative of the nature

, thereof, except that items of controllable material and unusual
charges and credits shall be detailed.

~.
¢ YY
NAMA din oly V0 5 (Qt) F sol — inetd) VAN

SO ee

chy Gale
cous! pi
(git ba)
dale plat
, tillage 0)
ceroebell (LU Hin ole LSE oe IAM Fall 5 Gayl] OL al ls
+ eel oli Wa,

doll Citi ()

LG ASAI « LAs] gon AST adn ys Za Gala) Li, « Splatt pas (1)
Use (1) Se DS Atagl RILEY ge Leslull alld Lis, olla,
Holl ape AILS Ky Cond BLBs he ats Lie ay JS Haly ge
sae Lane tll JL ill aay ge Coed Olly Adlaall ZL},

- Wee JS ane he Ua sill eel
Tanad Ue Aglall, dag. sles Gite, edad Lailall 1501 pais (Y)
ovals eat Bld Ula Ltd dee ay JS LYS oe lay (V0) jhe
ll Conds Zeatall bdany Lott Gall, Hap pl DELS as Sas
BF rab atte JS seh le OW (De Gap Gene Lele Sill
22 ol cars Kyalall pod WU, Rall a, ally Ua pas Se ll alll ayy
VARVARA Se ly V0 oF (aula) Posed = dean Barb

(c) Adjustments and Audits

(1) Each Quarterly Statement of Exploration Activity pursuant to’

Article I (b) (1) shall conclusively be presumed to be true and
correct after three (3) months following the receipt of each
Statement by EGPC unless within the said three (3) months
EGPC takes written exception thereto pursuant to Article IV ®
of the Agreement. During said three (3) month period supporting
documents will be available for inspection by EGPC during all
working hours. CONTRACTOR will have the same audit rights
on Operating Company Statements as EGPC. under this
sub-paragraph. :

(2) All Statements of Development and’ Bxploration Activity for
any calendar quarter pursuant to Article I (b): (2) shalt
conclusively be presumed to be true and correct three-(3) months
following the receipt of such statement, unless within the said
three (3) month period EGPC or CONTRACTOR takes written
exception thereto. Pending expiration-of said three (3) months
EGPC or CONTRACTOR or both of them shall have the right
to audit Operating Company accounts, records and suppotting
documents for such quarter in the same manner as. provided in
Article IV (f) of the Agreement.

(@) Currency Exchange

CONTRACTOR’s books for Exploration and Operating Company "§

books for Development and Exploration, if any, shall be kept in the

ARE. in U.S. Dollars. All U.S. Dollar expenditures shall be:

charged in the amount expended. -All Egyptian Pounds expenditures
_ Shall be converted to U.S. Dollars at the applicable rate of exchange

C —_

VASA daw hy 10 63 (ails) Y sual — deeedlidl VAM

rhe! yhlg Saal! @
oe (4) Oo) 5 Wyn BL Sg oo de ay AS JS pe Mm)
on otal (1) BU sy ASlg tay boy (oan Soll Nin ood IM sal
ygS3M etl (0) RO NS Heald de cuz cel Lil Val itl peal
IG iy. LADY! J (,) 15 Le Ball EY dy WLS Lol el
Upeantl Steg) dolee Saysll cobsceeall 553 FSU gl (P) BIG
. + del cll ge cay did

hay Re ol SAL uit LEM 9 Ss ee AIS iT ade Cong
© oll Sul asl oly del»

Lady esd dw ayy ol ye Cody Leas BUY LO ob aly (1)
Bre drprey she pres Goll Ln 3 Jy Ball ge (1) (GO) Zaid
al oz,sel 13 Wobbly OEY AIG gel (1) OE ay cls
Bab «Laamil ondy . 42,5dU gal (1) BWI DE ALS pte Jytall gf
FH gl of Isl of all go NV Ks Sill etl (1) LUT
Ue Fag lsscaally Urey tba LS 25,81 lps Leal
(5) 385 LeLN Goll (5 Ugde Gopal Li ball juicy 954M Rall ay ge
+ LW gy

_ ebeall Jugal (a)

itl Lol! olds 2 Per a6 i pls; Col LoL Spt pis dad

53+ ERM ioctl OU OL Ya Ses ol og. p guddoulls

BM bh, Wand ctu ES oul OLY yay all oliil

UM Ys. I spall ath ck sll alia LILI ty . Lia

S3EM Shell ge yaad Sok! Cool goal jaoed Lieb LS 4 toll
¢

va\ VARA Siew pls VO 3 (Qi) PF sald — drawl Bd!

issued by the Central Bank of Egypt on the first day of the month in
which expenditures are recorded, and all other non-U.S. Dollar
expenditures shall be translated to U.S. Dollars at the buying rate of
exchange for such currency as quoted by National Westminster Bank
Limited, London at 10.30 a.m. G.M.T., on the first day of the month

in which expenditures are recorded. A record shall be kept of the _
exchange. rates used in translating Egyptian Pounds or other

non-U.S, Dollar expenditures to U.S. Dollars.

(e) Precedence. of Documents

In the event of any inconsistency or conflict between the provisions
of this Accounting Procedure and the provisions of the Agreement
treating the sdme subject differently, then the provisions of the
Agreement shall prevail.

(f) Revision of Accounting Procedure

By mutual agreement between EGPC and CONTRACTOR, this
Accounting Procedure may be revised in writing from time to time in
the light of future arrangements.

(g) No Charge for Interest on Investment

Interest on investment or any bank fees, charges or commissions
related to any bank guarantees shall not at any time be charged as
recoverable costs under the Agreement. :

~

¢ ,

NARA Baw ly V0 5 (ul) PF sdell drei! 14.

CAM OUT, . EI ad nd Ci gil ge JY pooled eral
Focal OAS OL Wss Myst LS Yl oll ob ely et
JG se SU whey nytucey geil Ded nde Ltd Spall paead bE LM
Ssh gS Aas adyay lee VN ELI GF gad eden pouatnatny
Hascall Gpall jhe Joey baitey . obtill a cd Si AIT 9° pe
CUS OLY, 2 pai 654 Oui of pall olpadl bial det i

A Sapl Obs MESA soul

2 Mala Saas ga GAgll waa ye)

vee aes edt a lin opal oy abl gl yd yLa ol aye Ie 5

yay SARA dae ils V0 GF (gh) Tada ~ Raoul Baal

Sannin eal
ARTICLE Ik
COSTS, EXPENSES AND EXPENDITURES

Subject to the provisions of the Agreement, CONTRACTOR shall
alone bear and, directly or through Operating Company, pay ‘the
following costs and expenses, which costs and expenses shall.be
classified and allocated to the activities according to sound and generally
accepted accounting principles and treated and recovered in accordance
with Article VII of this Agreement:

(a) Surface Rights

All direct cost attributable to the acquisition, renewal or
relinquishment of surface rights acquired and maintained in force for
the’ Area.

(b) Labour and Related Costs

(1) Saluries and wages of CONTRACTOR’s or Operating
Company’s employces as the case may be, directly engaged in
the various activiti-s under the Agreement including salaries and
wages paid to geologists and other employees who: are
temporarily assigned to and employed in such activities. Such
salaries and wages to be certified by a certified public
accounting finn.

Reasonable revisions of such salaries and wages shall be
effected to take into account changes in CONTRACTOR’s
policies and amendments of Laws applicable to salaries. For the
purpose of this Article II (b) and of Article II (c), salaries and
wages shall mean the assessable amounts for A.RE. Incoine
Taxes, including the salaries during vacations and sick leaves,

but excluding all the amounts of the other items covered by the

percentage fixed under (2) below.

VARA de pl V0 63 (gi) F sual dees d — v4V

(aeatasl Bal)
iMRREg Cathy jaa CauSitt
ot td ithe ely @iy odoy Ug foes « LSU ppt Lele a0
GIES dag LWoLi, all, HK Slbdh LIES AI gb
Lee Spaally Lage deel dnc Lib asi le pists cip7 LS, ally
+ BUI ode gpa Leyla Batll KAY Lady seedy Jolaly Llc diay

. + Qlauall pia (1)
Fel hl pte 0 JB aad le oo AAU 524 aI uae
+ Uibill lal dle cbs Ye dpa!

. Ug Biba! aaMSGtlg WLgall (Wy)
Le cue LL ASW IS Tal astetae gyody Oley (1)
ASAI US C5 Le ABLE] Gongs abs ALY (3 Btls glee Guill
wigs Lips aptods guill gu 5 Ob ly Operlpeld Le all sel,
phe ines CAS CLIN roe Vl ne dates» Ups gylasry sy!

HAS pr pay Lal us te Ll OL ges
«ape he Hb cb dll ty Sylall dabesl 5 et paall snc
ALL Gall go (G) Lilly ASEAN OU ge () Faw ne Le ty
Cet Cod eal deypia Lee MA ter apes OLE Mobs
JS clita Ky « Lee MObLe Hl OljLey ebal ols A Us 5 &

weal) cB deal Sl (gis all 6 1 gid held Ul
( tT ( : 5

N80 VARA Sie pl V0 i (al) HY sual — Real Sad 9A Ele V0 5 (gl) stall ed 4
: se Had ‘

(2) For expatriate employees permanently assigned to Egypt: . ae
F pean i desl diay Yee Gadel) Ste Gib gad dll, tY)

1. All allowances applicable to salaries and wages; .

. MG OAL dhs Noval eee)

Hill bol GIs, ~ y

pO Mles SLY cnab tI Ye II, iT spare gray ~
RET Aes renal ee die ha adhe lade ly ge
Ji ANS ) Malte 57 Mahe ge Jit) igs gf

2. Cost of established plans; and

3. All travel and relocation costs of such expatriate employees

‘and their families to and from the employec’s country or
point of origin at the time of employment, at the time of —
separation, or as a result of transfer from one location to *

another and for vacation (transportation costs for employees

and their families transferring from the A.R.B. to another .
location other than their country of origin shail not be |

charged to A.RLE. operations). ;
Costs under this Article IT (b) (2) shall be deemed to be equal

to seventy percent (70%) for expatriate personnel married .

and accompanied by their spouses and fifty-two percent
(52%) for expatriate personnel either single or not
accompanied by their spouses to Egypt. These percentages
refer to basic salaries and wages paid for such expatriate
personnel including those paid during vacations and sick

leaves as established in CONTRACTOR's international -

policies, chargeable under Article T(b)(1), Article 1d),
Article 11(c)(1) and Article 11(k)(3).

However, salaries and wages during vacations, sick leaves

and disability are covered by the foregoing percentage. The:

percentages outlined above shall be deemed to reflect

AS AT Oot Coe pill Ley oe ll
Oop eed Oba le daZ¥ LY ul
dst Jales (gal (1) (oo) ¥ 5st ode 5 Fal d GIGS as,
pee Gl, Gsm Le ou U7. 3 BUI Ls
ood le cuiB all (Z01) 22 i pansy ltl, ptiless
ote Schism ol tiless oto lil gf cre all
Goib ll 5g) Le Salt LY, 9, OLA le itt
AM OGL, SLY tl ae sutt AG 3 3k. ay
BAU Gb Jot, Ili Syl Aa phd gi ade go lady
HOU oda oe (1) (SD 5 (4) (0) cazailly () iad, © (4) (G)
+ Gell lie 5 As
OEY all FEY te yo, Ls tgs, Je al ules
Bell Lendl Jalacing « LiL Ayycll Zl Yahis jelly ao S)
( as

Vay VARA de yl V0 65 (abs) Y oaell - Heat at
CONTRACT OR’s actual costs as of the Effective Date with
regard to the following benefits, allowances and costs:

1. Housing and Utilities Allowance.
2. Commodities and Services Allowance.
3. Special Rental Allowance.
4, Vacation Transportation Allowance.
5. Vacation Travel Expense Allowance.
6. Vacation Excess Baggage Allowance. 7
7. Education Allowances (Children of Expatriate Employees).
8, Hypothetical U.S.A. Tax Offset (which results in a reduction of
the chargeable percentage). we
9. Storage of Personal Effects. ;
10. Housing Refurbishment Expense.
11. Property Management Service Fees.
12, Recreation Allowance. .
13. Retirement Plan.
14, Group Life Insurance.
15. Group Medical Insurance,

16. Sickness and Disability. . .
17. Vacation Plans Paid (excluding Allowable Vacation Travel
Expenses). ,

Cc =)

NANA di 2 V0 5 (GU) sah - Lelia! 144

Dberall ul ce Glace Zaid AN IS ez Gal te a lle

AN GIS, OFS, ULL ghey Lad

+ SLU, Sut dy = 4

old, Ltda, ~ ¥

> ttl buyidy-

« 3ybeyl Lal Jtasst day =

: HY «Li AW alan dy 0

+ BEY tol sgt padi da ~ 4

. (Sle ib GY ) alaall oY — ¥

835 I ES A Gel OUI Lac oli ll — A
: + Clic iaccll astr I

+ Spade ete ba = 4

Ad olyanall IEG = 1.

+ Esl SU Bylot pgs — VN

+ i ldy- 1

> deli aU -

«Hl gle poled alate

+ tld! abl oul) = 10

- eal etl v4
BY § a oad el) desu! Ley! bs - VV
+ Ce cpa
C
N48 VARA Btee ly V0 god (Qu), Padall ~ eed Bd

18. Savings Plan.

19. Educational Assistance.

20. Military Service Allowance.”

21.F.LCA.

22. Workmans' Compensation.

23. Federal and State Unemployment Insurance.

24, Personnel Transfer Expense.

25. National Insurance.

26. Any other Costs, Allowances and Benefits of a like nature as.

established in CONTRACTOR’s International Policies.

The percentages outlined above shall be reviewed at intervals of

three (3) years from the Effective Date and at such time

CONTRACTOR and EGPC will agree on new percentages to be

used under this paragraph.

Revisions of the percentages will take into consideration

variances in costs and changes in CONTRACTOR’s
* international policies which change or exclude any of the above

allowances and benefits.

The revised percentages will “yeflect as nearly as s possible

CONTRACTOR's actual costs of all its established allowances

and benefits and of personnel transfers.

(3) For expatriate employees temporarily assigned to Egypt all
allowances, costs of established plaris arid all-travel relocation
costs for such expatriates as paid in accordance with
CONTRACTOR’s international policies. Such costs shall not
include any administrative overhead other than what is
mentioned in Article I (k) (2) .

( . ae)

VASA dow ls VO 5 (asl) F sald ~ Led ia dl

. JG oY ols - \A

+ Heaglaall ll - V4

Ee Suualt intl dy

+ Aba IL teill cual ti — 14

= Shanley ya - YY

+ Me Lo LYN Guby Wall alate

+ nib yl UB ols - 16,

sill ull - yo

pli pe UB dah Oli Sf Llp how of otis ul - nN

«Agta atl yall

BoE oe bein (1) OE JS Thy doeagll OS dl slay
tend Denzel gle gad Srey Syl gisy oll OBS iy SL al
+ EAD) vin gasiis Gye

Foletal bse BL ut ede 5 gt owl,
danny 5 gill LLU 5, all Lull phd ost) LISA
= Ally Sal URL CAT gs Uf sare of

Reilly Satta GIES «Keyl jas Dial al pKay
Alb ge OS TH olay ar, ext

VAM IIS Aig Lines pat diol GLE Oni yal) Hutt (1)

Deg ball ub Ml Ye Joy i GSS JSs 3 ill -B GIS,
Bf GNC ede Jay, . slat ou 3,20 Lal eb Lab
PORAPRCUEE TEE ard COTE Lytle} ib! «bel

+ AGLI SoU! oie
C

Ye VARA dee ely V0 (ule) saall ~ dyed Bad

Co ~S

NAMA de hy V0 5 (GU) Fo suall deat Ye.

(4) Costs of expenditure or contributions made pursuant to law or
assessment imposed by governmental authority which are
applicable to labour costs of salaries and wages as provided under
Asticle II (b) (1), Article II (b)(2), Article If (i), Article Il (k) (1)
and Article II (k) (3). :

2) Benefits, Allowances and Related Costs of National Employees
Bonuses, overtime, customary allowances and benefits on a basis
similar to that prevailing for oil companies operating in the AR.E.,
all as chargeable under Article I (b) (1), Article II (i), Article II (k)
(1) and Article Ii (k) (3). Severance pay will be charged at a fixed

‘ :
rate applied to payrolls which will equal an amount equivalent to the
maximum liability for severance payment as required under the
ARE. Labour Law. :

1) Material
Material, equipment and supplies purchased or furnished as such by
CONTRACTOR or Operating Company.

) Purchases : :
Material, equipment and supplies purchased shall be at the price paid
by CONTRACTOR or Operating Company plus any related cost and
after deduction of all discounts actually received...

Heyl ol pst sf aii Gb ieiall ots z2¥1 gf liad! 43 (£)

pe ot DN AUST be og pat gly So ys

TAU Eat oe (V) (0) 52 Saale popes yo UU Lady yal,
Tas Fo oye (b) G2 LLM GLU ye (1) CG) HL,
os RSL ball ga (HY (W) ail FSW GU ga (Y) () all,
+ pot Sleih! GuNSittg tla gullet tag Aja (@)

Spas ei EU led ale tateall Ll, oY, slo! faut, SIKH
(2) 54 iby Zyl t CEP ly dyed SU |
Bal oe CN) (SD FAM, LIL GSU ye (Wb) 32d, DSL FoLll ge (1)
Hb Sly Lead ls LE ky. LSU alll ga (Y) (UW) ial, IW
dod Ugzas re Tagline Say EM GAS tall yo le Gaby foteus

“E°0+ Cet deal aU Wy Read oly] sbi Su ola Laid)

: 221 Quam (3)
AS pi gf JSAM Hog Nay Woayys Lys cits Ah ObILYy lial, styl!

- Shh Llill

ead 19
ASA fs apie ill pall 55 tL tll olla oluall, al
Al oly adl IS Spal wey ly Biles GINS 2) Leh ol Ll IS
C

Vey VARA ee uly V0 GS (gb) Foal - Rall ted

2) Material Furnished by CONTRACTOR :
Material required for operations shall be purchased directly whenever
practicable, except that CONTRACTOR may furnish such material
from CONTRACTOR’s or CONTRACTOR’s Affiliated Companies'
stocks outside the A.R.E. under the following conditions:

1. New Material (Condition "A")

New Material transferred from CONTRACTOR's or

CONTRACTOR's Affiliated Companies' warehouse. or other

properties shall be priced at cost, provided that the cost of

material supplied is no higher than international prices for
material of similar quality supplied on similar terms, prevailing

at the time such material was supplied. ,

‘2. Used Material ( Conditions "B" and "C")

a) Material which is in sound and serviceable condition and is
suitable for re-use without reconditioning shall be classed as
Condition "B" and priced at seventy-five percent (75%) of
the price of new material. - © -

" b) Material which cannot be classified as Cordition."B" but
which is serviceable for original function but substantially
not suitable for reconditioning, shall be classed as Condition
"C" and priced at fifty percent (50%) of the price of new
material. . :

c) Material which cannot be classified as Condition "B" or
Condition "C" shall be priced at a value commensurate with
its use.

d) Tanks, buildings and other equipment involving erection
costs shall be charged at applicable percentage of knocked -
down new price.

Co S)

VASA dee why V0 os (ab) ¥ sill — Reed bay tl Y.¥

+ Apldll Laayy call aight C99

4

© ee Coyne HS OLS LS Btls Olde! Upaldass oll oI gll 2510 og ts

Syd Roth gl yo alll ade Jee ayy gf SHU jay ail teal ws,
TSU byl Uy p pc bs illo 2th gf
“Caby De} sgatl abl 0
I RAS 8 os PYG 95 oye Jas oll BLL al fl
Bayall of SG 5 vf pty BURN py Wapernd pr 6 SW Ocal
CSN oi ty by pts pil 3 UG WL sh awl TJoul LY ye
: « ahyll ade aad ayy gl
: 2 Cages agen Db) desc sll ¥
Boley Geb gy Ine sey Mey Ld Ue Fg St al sly ry
OA ULYO) TU 5 paeny eat prey tor De od gy are
+ pee add jae
PANS WDlarsad 366 Sy cr We oF lerlsal 3SV cell sll (WD
OF Gy Las eat Boe] SSE Lyte GLY Sy Ye LoL,
«ie ttl ree (20) US 5 ad dy «ga De
ALD pred aleg cen shag De oF Usha gSe¥ Gall shyll e.
« Upeladecal ge Galiss
SF LEY ANE a teal Lal yo lS pats lilly algal (si).
Wee TSA teal pase Zeal dtl dae Godel gle stds
C
Veg VARA de uly V0 god (Qgb) F sald ~ Leeeell Bat

(3) Warranty of Material Furnished by CONTRACTOR
CONTRACTOR does not warrant the material furnished beyond or
back of the dealer’s or manufacturer’s guaranty; and in case of
defective material, credit shall not be recorded until adjustment has
been received by CONTRACT ‘OR from manovfacturers or their
agents.
(e) Transportation and Employee Relocation Costs
qa Transportation of equipment, materials and supplies necessaty
for the conduct of CONTRACTOR's or Operating Company’s
activities. :

(2) Business travel and transportation expenses to the extent covered
‘by established policies of CONTRACTOR or with regard to
expatriate and national employees, as incurred and paid by, or
for, employees in the conduct of CONTRACTOR’s or
Operating Company's business.

(3) Employees transportation and relocation costs for national
employees to the extent covered by established policies.

(® Services .

(1) Outside services. The costs of contracts for consultants, services
and utilities procured from third parties.

(2) Cost of services performed by EGPC or by CONTRACTOR, or
their Affiliated Companies in facilities inside or outside the
ARE. Regular, recurring, routine services, such as interpreting
magnetic tapes and/or other analyses, shall be performed -and
charged by EGPC and/or CONTRACTOR or their Affiliated

oe

VASA die phy V0 (gh) Poa - Iii tog

A455 sill Lull ye pate sl le ayy be nay oll silt GH ey
AS LI A BY Lean sly ages UL> iy « algll aig! well se esatl
+ OSs sl ome ye aI as stl alas of aay YUL
. -+egubalall gujg] Bakaly fai aati Wn)
LasLll 2S gf Uplall dhtsl 3,Ioy LSU) olay, lly shyly coluall az (1)
-ohdadl
oll Upaas all std i aoball JL Jilly ttl olig ees (1)
Uenbag ela coll ety SLE cu gall Ly UgLzal al
Jha Jone ipl UyLill gto Upninns Laban cea af pth

- bell Lata 35,31 sf
Leaks coall 95411 65 355 ouath ll cuib gl CesT Gabels Ja AN (1)
. - 3 pled
. reer)
All Bul, clu bbe EGG GSI : be WL Lal (1)
«eile

wd bg Ie ols aif Sythe Steg Uy old ol Lesh WSs (1)
of Lagad of Stall, tse eas bee Ge sl Bl olpegrll
reed Je Lai, i Selly adic Obladl Leg Lyla oS tll
ce 3 Jae pies Legal ol GSM JSLuall, Aa oa aul
(

Vey NAGA dae srliy V0 cod (ula) Hf sal — Lyaaall Rad

Companies at an agreed contracted price. Major projects
involving engineering and design services shall be performed. by
EGPC and/or CONTRACTOR or their Affiliated Companies at
a negotiated contract amount. :

(3) Use of EGPC’s, CONTRACTOR's or their Affiliated Companies’
wholly owned equipment shall be charged at a rental rate
commensurate with the cost of ownership and operation, but not
in excess of competitive rates currently prevailing in the A.R.E.

(4) CONTRACTOR’s and CONTRACTOR's Affiliated Companies’
rates shall not include any administrative or overhead costs other
than what is mentioned in Article II(k)(2).

(g) Damages and Losses

All costs or expenses, necessary to replace or repair damages or
Josses incurred by fire, flood, storm, theft, accident or any other
cause not controllable by CONTRACTOR or Operating Company
through the exercise of reasonable diligence. CONTRACTOR or
Operating Company shall furnish EGPC and CONTRACTOR
written notice of damages or losses incurred in excess of ‘ten
thousand (10,000) U.S. Dollars per occurrence, as soon as
practicable after report of the same has been received by
CONTRACTOR or Operating Company.

(h) Insurance and Claim

The cost of any public liability, property damages and other
insurance against liabilities of CONTRACTOR, Operating Company
and/or the parties or any of them to their employees and/or

outsiders as may be required by the laws, rules and regulations of the _

C o)

NARA is gly 16 663 (ul) Fr sal hei! oY

Of Lgl Fl, Bal psBly sale Sie GAT pee eLul
Pt atoms Fontin hassel Ih eS ley ALY Lgl dal
dale Gis cut

Lp dag ols al yf Sytitl of acy Je 25 phall Lia Lead (1)
Prtasthly SoM Al USS Qo Gli yey 2S oad te ad
Gere’ Fe Ul dee Sl ge 2 ole ays

Bo] gan Val tall AS ttl, JyLall Lg JU lola (£)
Baill i ay ge Le obey Lilol GIG yf dale Gylal obi, ae
+ RSI BU ge (1) (Ww)

NX

i hal ype ()

ol Ul Low Obel sl BGY Lut Gall of gia es
ie Bee ol beste lite dole of hess sf > Ges
hts Wylie Elie age goa dig le age Leal, LSM a 211 gf Slant!
oe Lobes HUbs | Sslilly 2) J af lal, LUE AS al gf Sytatl
(Wee. ” OY ipo le cad ws Los WD ays ll GL yi ob oY!
Bs Cpl (5 By Gale SS 52 LS cll CUM OLY y3 ge Vy
»Oslll ge Let Olly Lowlas an yf Oya giles of aay Ke
+ ilalllad 19 yaa al! @
HS pods SLM, iN oN ye ZJyeull te call Asis
Gb ol J GLY, oLLal Leu FS yell Sglall pus Lo cnet]
CMs ALY, cast, abbass Lane Lagse col It silly aiDige J gee
Ku
164 VARA dine ly V0 (yl) PF atall — dyed ty A

GOVERNMENT or as the parties may agree upon. The proceeds of

any such insurance or claim collected, less the actual cost of making -

aclaim, shall be credited against operations.

If no insurance is carried for a particular risk, in accordance with
good international oil field practices, all related actual expenditures
incurred and paid by CONTRACTOR or Operating Company in
settlement of any and all losses, claims, damages, judgments and any

other expenses, including legal services.
) Indirect Expenses

: Camp overhead and facilities such as shore base, warehouses, water
systems, road systems, salaries and expenses of field supervisory

personnel, field clerks, assistants, and other general employees ©

indirectly serving the Area.

| Legal Expenses

All costs and expenses of litigation, or legal services otherwise

necessary or expedient for the protection of the Area, including
attomey’s fees and expenses as hereinafter provided, together with
all judgments obtained against the parties or any of them on account
of the operations under the Agreement, and actual experises incurred
by any party or parties hereto in securing evidence for the purpose of
defending against any action or claim prosecuted or urged against
the operations or the subject matter of the Agreernent. In the event
actions or claims affecting the interests hereunder shall be handled

f

( —

VAAA dee pL 10 5 (al) Y cal — dee tt

Y-A

ele Nl iy LLY cle ity epee gfe U4 SH ye SyaLall
Habaill ANSI Upon Logica JUL gf celal dn cp gl hen
+ Eldan asd
Wes Ree M Lela Sch aio aUSy dyno BS 12 gull pag Ue 6
Mela sa pai Lge Ailes tail LG SS uk. cu Jie (3
BBL IS of oye sf dapat os OLLI LAL 25,411 gl dgtall lgsisy
HesdH AS 6S UE spall go Mines MSY Lol, ob,

. digi

2 Bpdilal! pad, citdg pod (42)

RSs Edy JOLT de all Je pty Sel Lab obs jspall
GNIS, Ji Je AN GiB lig any LS y 5 Dll CAE ty sll
+ thee sab Ges Tah yyndde geil gS agape Gui lly ese lly

1 Rigil Siig pat (5)

& lyaty Rigi otutl fotos gis jalotig ally GIS BIS
He piligpany Bled! lal WS 5 le Lah ZL sealte d GY 5
SYN de opto ll IKON HE WSs oly Lad tle yopate gh Lys

AB ypall WIS, LUE ode SF Yds opal oldeall gly reroll

Spall Jae gb LAE nig SET TSB ol lad af Ss ll Hla
torte i Ll lass ite Jey wsxeodd 43 pL Ul Je
ode (3 ab Slat uz SLL ol gslos Whee cols isla
(
\
Vy) VERA Ta ply V0 8 (iG) stall - deel aad

by the legal staff of one or more of the parties hereto, a charge

commensurate with cost of providing and furnishing such services

may be made to operations.
) Administrative Overhead and General Expenses

(1) While CONTRACTOR is conducting Exploration operations, the
cost of staffing and maintaining CONTRACTOR'’s head office
in the A.R.E, and/or other offices established in the A.R.E. as
appropriate, other than field offices which will be charged as
provided in Article II (i), and excepting salaries of employees of
CONTRACTOR who are temporarily assigned to and directly
serving on the Area, which will be charged as provided in
Article II (b).

(2) CONTRACTOR's administrative overhead outside the ARE.
applicable to Exploration operations in the ARE. shall be
charged each month at the rate of five percent (5%) of total Bx-
ploration expenditures, provided that no administrative overhead
of the CONTRACTOR outside the A-R.E. applicable to A.R.E.
Exploration operations will be charged for Exploration opera-
tions conducted by the Operating Company. No other direct
charges as such for CONTRACTOR’s administrative overhead
outside the A.R.E. willbe applied against the Exploration
obligations. Examples of the type of costs CONTRACTOR

( >
VAAA dw yh V0 Gd (wh) tf dl — hye Mba dt Yt.
=—_
1 RAW ois GLE! oy 251 i GL ss plall db AY, LSLizy!
UL sie atid, «BY Landes GIR, bball fot of jn
+ Aaagaellg SadLod! Bayle? Cig a el)
SU aad Cod olde Btls delat (ls etal LMI EIKI (1)
BBW SIU WIS, 6 a5 10s ab AL gpg i Ushi pact
Su Lyeles wd glo Ll Latah gop gato call
tobe woman ye Le yori age UsilSS Jad yl Jal 3 Led oleh
Lib Cadell sll ib pe hipe ebtenky , (b) ZL wlll 3
bale yopaia gt Le you le dad cla Ld iS Yipatiay dill
: + TI Bo ge (Q) Zw!
Mb Al gpg GLE ULE Loy, RybYoLsy all Jd (1)
OA (Z8) BU SR day pgs JS. bee Cod todolliy
JEU RSloYl LY! Ob, pall fot WL nr + Coll UGE gare
hls He bop Euston oben dba g op gels
coll pball le aos Vy olde Asti as aul Ue po Al Col
ASSN lay] oli gnall ls fool Lia ya co hl iil Oly pas uf

Uplarnie oll AES pL dead he Lasiy Cr -€ Cel
r

: €
Na

Tie VARA de ky 80d (ub) Y oaall - dee i dl

"is incurring and charging hereunder due to activities under

. the Agreement and covered by said percentage are :

1, Executive - Time of executive officers.

2. Treasury - Financial and exchange problems.

3, Purchasing - Procuring materials, equipment and supplies.

4. Exploration and Production - Directing, advising and
controlling the entire project.

5. Other departments such as legal, controllers and engineering
which contribute time, knowledge and experience to the
operations,

The foregoing does not preclude charging for direct service
under Article I (f) (2).

(3) While Operating Company is conducting operations,
Operating Company’s personnel engaged in general clerical
and office work, supervisors and officers whose time is
generally spent in the main office and not the field, and all
employees generally considered as general and
administrative and not charged to other types of expense will
be charged to operations. Such expenses shall be allocated
each month between Exploration and Development
operations according to sound and practicable accounting
methods.

() Taxes
All taxes, duties or levies paid in the ARE. by CONTRACTOR
or Operating Company with respect to this Agreement other
than those covered by Article III (g) | of this Agreement.

( —.

vy
VASA done hy V0 5 Cale) Tf sual ~ dell iuy,d yy
We Yeasts NAY) oy Yt le valll lia Case Uglaouy Jylall
+ USE deat Gabe, LY!
senda ub Me5y: iat
+ Ab JogA JSUdng ASW ISLE: gy

hbeYl Obiall, sll de dpadl: ol pnall - ¥.
«Ast ps all ital! 46, ob, Eby Cel, cal -
ling Eby, mbt! Ailes ss byes: saWaLby 0
= bead Wass Giliglany Yay pls
TAI et ttl LI GIS, Jrareall a3 aly $3 Ldyow Yy
«ABU Fall gs (1) (5) eal
Shall fe Jad. Cpa OLLI LH AS aN Fle etal cr)
JL 63 gas ty uill SL Ny aM LS tN ib IES
Hale they Athy yak atl nb Aly aL Rael LS
CA Ll Lina byte oll OB ft rues JLT gy2 et SUL
or 8 bai of ake piled Jud Vd ow byl, One peall cid tI
whales Soll bles Oy ret JS OUis pall ade p5,ry + Lig pall
+ Eehelly Le Lll Zeell LW Uaiy Zeaill
ug peal CY)
Gl pees Lends ld cal ait UI sl ppl ol QoL call tale
treet all lead. SLY ie GU (§ Olah Ls as, I
SUE oan oye LILI Gal ge (V) (5) 5,2
iN C .
V0 VARA de ly 10-5 (Ql) F sal — desl idl

(m) Continuing CONTRACTOR Costs
Costs of CONTRACTOR activities required under the Agreement
and incurred exclusively in the A.R.E, after Operating Company is
formed. No sales expenses incurred outside or inside the A.R.E. may
be recovered as a cost. .
(n) Other Expenditures
Any costs, expenses or expenditures, other than those which are
covered and dealt with by the foregoing provisions of this Article I,
incurred by CONTRACTOR or Operating Company under approved
Work Programs and Budgets.
ARTICLE II.
INVENTORIES
(a) Periodic Inventories, Notice and Representation

At reasonable intervals as agreed upon by EGPC and
CONTRACTOR inventories shall be taken by Operating Company
of the operations materials, which'shall include all such material,
physical assets and construction projects. Written notice of intention
to take inventory shall be given by Operating Company to EGPC and
CONTRACTOR at least thirty (30) days before any inventory is.to
begin so that EGPC and CONTRACTOR may be represented when
any inventory is taken. Failure of EGPC and/or CONTRACTOR to
be represented at an inventory shall bind them to accept the
inventory taken by Operating Company, who shall in that event
furnish the party not represented with a copy thereof.

( )

VASA dew ly V0 8 (wt) T sal dew Jad! rhe

3B pak! Jolt LawtSs (p)
Vso eee Cod belay RILEY pasts coll Uylaly Ubtsl Gils
gnats slapceal igre Vy olga Lill 15,8 oy SG tay Uyed cays
= HIS yl e.g . » » Eble af ob bed ol olagll
1 Spo! Culdal (y)
delle to) IAM ato eles LOG las type fas af
Sorat bell LH ASA) gF Iglal ld 5 oS « PRESEN) ie oi
_ Bascal i ystell oll eal gal
~ (aI Ba!)
Apel
+ Oygiainy oy UA Yl9 gall ayait 1
welty dunles Col si esle Shela, LSU IS 20 a5 ng La lage wut et
Lapel Jpnoily sll gene abl fates « Aylilly Zeagll ake Giss Lele
Beall 4 JS aS LL, LIL IS tl git RILEY ley ll,
IW le Lag (6) QL see Js 9A Gh Lua LS Uli,
A Awl ag Absa « ap Lhe Gh ple ace Sg, ll Jad a
6H 3AM ace sins be Iya Also! aly Sobl apad ents JLayl ge lagel
La ASAI ole Suns DU ad iy LL LEIS tll pal
We Sag) IS I ad l ga Ippo Lylob lial
WAY VARA die il V0 od (GG) F sanll — Zeeegll Bt

Reconciliation and Adjustments of Inventories

Reconciliation of inventory shall be made by CONTRACTOR and
EGPC, and a list of overages and shortages shall be jointly
determined by Operating Company and CONTRACTOR and
EGPC, and the inventory adjusted by Operating Company.

: ARTICLEIV
. COST RECOVERY
Statements of Recovery of Costs and of Cost Recovery Petroleum

CONTRACTOR shall, pursuant to Article VII of the Agreement,
render to EGPC as promptly as practicable but not later than fifteen
(15) days after receipt from Operating Company of the Statements
for Development and Exploration Activity for the calendar quarter a
Statement for that quarter showing 3

1. Recoverable costs carried forward from the previous quarter, if any.
2. Recoverable costs incurred and paid during the quarter.
3. Total recoverable costs for the quarter (1) + (2).

4. Value of Cost Recovery Petroleum taken and separately disposed
of by CONTRACTOR for the quarter.

5. Afnount of costs recovered for the quarter.

6. Amount of recoverable costs carried into the succeeding quarter, if

any.
‘7. Excess, if any, of the value of Cost Recovery Petroleum taken
and separately dispased of by CONTRACTOR over costs

recnvered for the avarter

( , -)
NSAA dew ly V0 (oF (yl) F stl — eed! TV
eee
sayall uagig Gagan (i)
Bol Dh ol AAS stous Meglls Asli diet 2 Ll Lol obec ee
pls daais «tel ULM, OLY LALA IS 2H og JL 2V saul,
+ dled LeSlil IF I iat add
(Gag BAD)
wa IIST ata faa

FelaglSH ata pd galt Jy pial cagutS g SH ala fiaal agai (})

BR pas of SUEY ye Lyall Ball PSH Gedy IgG le Cres

phil ye Lays (NO) pte ined iol Y tepe i Sy SECs ppd

dept Tae eal Coudly Lait bly Lol! Ol Lol LSM aS,,4I1 Gas
re eae

+ ides of Gebel Gl ayy gpa Hol ahaa Eels GE 9

1 Read ayy sbll candag clas call sla 2.51 deal] LIC

; + (YEN) Bley ge lair SH doer sll ANS p gare = ¥

Spay Jylill dle fear ily iJ ta yaad Jaan ~ £

Tal gad DE gd
Ral gs ge Sayeed ell GIS dags 9
+ Sieg of SN Bad! gy lf Ue Ml shan Rel dl IKI Las — 1

- ha si GIES slope yacebll Uyeda GS des ole ysl- Vv

+ Real Gy Goo Hopton GIGI de Hye sade Uylill ad G pats ache
C

iq KoA do ple V0 Gd (Gb) Pf salt - deal aud

Payments

If such Statement shows an amount due to EGPC, payment of that |

amount shall be made in U.S. Dollars by CONTRACTOR with the
rendition of such Statement. If CONTRACTOR fails to make any
such payment to EGPC on the date when such payment is due, then
CONTRACTOR shall pay an interest of two and one-half percent

(2.5%) per annum higher than the London Interbank Borrowing -

Offered Rate (LIBOR) for three (3) months U.S. Dollars deposits
prevailing on the date such interest is calculated. Such interest
payment shall not be recoverable,

Settlement of the Excess Cost Recovery Petroleum

EGPC has the right to take its entitlement to Excess Cost Recovery
Petroleurn under Article Vif (a) of the Agreement, in kind during the
said quarter.-A settlement shall be required with the rendition of such
Statement in case CONTRACTOR has taken more than its own
entitlement of such Excess Cost Recovery Petroleum .

Audit Right

EGPC shall have a period of twelve (12) months from receipt of any
Statement under this Article IV in which to audit and raise objection
to any such Statement. EGPC and CONTRACTOR shall agree on
any required adjustments. Supporting documents and accounts will
be available to EGPC during said twelve (12) month period.

C | 5

VASA die hs V0 coi (ag) Y stall — Lee Wiad! YA

ibogad! (qi)
Sy andy alll Nie od ay Gris ile Dyes 995M GSI gb 131
Bist Lily. jp SiLI BASH pads ee LSE AN teal LIM SLY gl
all US a8 Gots 5 fey Lll cob Reel WL adn ge cel ates (5 Jylull
enn hel bytes (AY 0) 25 5 cdeaty cust lade BasLs UyLall aby dtaze

Ys yt DI OB ala (ged) gtd Ut Leper tad cod BULA

OST Vy BLM AS uk Gh! Coll (5 WL AS Fl OLY

«oho madU AY Ze y3all 3.8
aS sla yiawld analal! Jo rut yall Guguall - @

IS sla ee Ganadl Uy Gab oye (lines 6G of (3 Ghd gl
295M Ronall ay IVS TSW ade ge Le Ll alll oye (hy au vepail Wy Lae
tl he Uylill Jae We ASI in pA Sie Lyle yell Sy
+ Gn BMH alan paadll Uy od Gat Ge aliens
; 2 Aol pl ga (a)

AES aT Del ta Le (VND pte tld i GLI tg
AAS Lia Leeks stl 3 ppt Lal Fall ode od Ugg! La GSI
aSiy - shel poh cdg Ol le LL Let gists. aahe ol scl,
HS Les VY) phe SM iad tl ag Jokes tagl olaeally ob Lut!
pyy VARA See ly V0 G5 (gb) Vf atall ~ Zeal Al

ARTICLE V
CONTROL AND MAJOR ACCOUNTS
Exploration Obligation Control Account

CONTRACTOR will establish an Exploration Obligation Control
‘Account and an offsetting contra account to control therein the total
amount of Exploration Expenditures reported on Statements of
Activity prepared per Article 1 (b) (1), less any reductions agreed to
by EGPC and CONTRACTOR following written exceptions taken
by a Non-Operator pursuant to Article 1 (c) (1) hereof, in order to
determine when minimum Exploration obligations have been met.

) Cost Recovery Control Account .
CONTRACTOR will establish a Cost Recovery Control Account
and an offsetting contra account to control therein the amount of cost
remaining to be recovered, if any, the amount of cost recovered, and
the value of the Excess Cost Recovery Petroleum, if any.

) Major Accounts :

For the purposes of classifying costs, expenses and expenditures for
cost iecovery- as well as. for-the purpose-of establishing when the
thinimum Exploration obligations have been met, costs, expenses
‘and expétiditurés shalt Be Tecorded it hidjor‘actolints:including the
following: :, w teed Lay soe .

p ETS thes Sha. a

-De ent Expenditures other than ‘ing Expenses, ~

fet eee et See res on er Operating SES;

a :

3 Néceséaity sub-aécoutits shall be used.

= Revenue accounts shall be maintained by CONTRACTOR to the
extent necessary for the control of recovery of costs and the

trantmant af Cnet Racnvary Datenlenmn

iq ~
NAMA Ke hy V0 Gd (alt) Youll dee Sind! ty.

( aauglst B2041)
Sail lawl Salt ph Ciel
eal! Sika! Silt Sal yo CrldLaass (1)
RSA Jeli pelt Lady con OLLI LS! Ye JyUill ogy
AoW Fall gangs Ball LUA! Gy 8S (5 iol Coed lis pe tere
see play Steg abe Gist byte Glee if haz any (1) (0) iu
TBF JW LY Ws, OLLI SW at Ute oll Lyk olol el
olka ol SAU Li esl sytonsd WSs Gaull Lie ge (1) (2)
+ doul
. . + eaMSGHl ata paul Qala ilauss (gn)
Gad ZSLA Julall pallid Luddy EIS! ola zal AIA Glu Jilall ets
piel gM GIES flets «dary gl « ole seh Zl MANE ye SUI
; = Ataf ANE alo aed gaat dy ail yo Gail] dads
. : i + Raa pl idlauadl (2)

seed alls, GINS shoe Oy pally cildiell, GIG cays ye id
OTL, Sy pally AICI Be Col OLGSY SM Ly lig eye
1 hls pit Tyan Olle (3

» doll as =

+s fektall Oye Gy el obi ~

oe Spt ly eae ~

EM ie MI OYLL! YW asizy

Tibans GIG sho eal LILA Taj ggadl ogi JEW Lar Jylill ariny

+ ANE alocued Gana Jy aul
¢

YH VARA Kine ley V0 cod (Qeb) Fatal — Zpamngll Ry dl

ARTICLE VI
TAX IMPLEMENTATION PROVISIONS
It is understood that CONTRACTOR shall be subject to Egyptian
Income Tax Laws except as otherwise provided in the Agreement,
that any A.R.E. income taxes paid by EGPC on CONTRACTOR’s
behalf constitute additional income to CONTRACTOR, and this

additional income is also subject to A.R.E. income tax, that is’

“grossed up".

CONTRACTOR’s annual income, as determined in Article III (g) 2
of the Agreement, less the arnount equal to CONTRACTOR's
grossed-up Egyptian income tax liability, shall be CONTRACTOR’s
“Provisional Income".

The "gross-up value" is an amount ‘added to Provisional Income to
give "Taxable Income”, such that the gross-up value is equivalent to
the A.R.E, income taxes.

THEREFORE :

Taxable Income = Provisional Income PLUS Gross-up Value

AND

Gross-up Value = A.R.E. Income Tax on Taxable Income.

tf the "A.R.E. income tax rate”, which means the effective or
somposite tax rate due to the various A.R.E. taxes levied on income
or profits, is constant and not dependent on the level of income, then:

~

¢ 2)

VARA de wl 10 5 (ub
Ae 0 5 Cul) PF tal Rein! try

(Gaaaladt BAN)
Apia Ga iS)
OB sale ital eal! Sallis cll ca, Ustall gf pei! a
Et Cod blll ge Oly tag Gass Bs ctloal gi,. way ode 5 WD
ht Ei Leet SU ys atte dyley Lilo X50 Joss
i + dee aed
Fa ste pal he pall tal dos yey td JU ps5 » asSvy
Fepall JET Lepad bylaws Lilye ate Legkia RUM ge (1.5) a5 IL
+ esd Jy Joo te aime
Ae dread fall LSU ll Gley ihe gs lee ciel! La aillyy
fp Cod Soul LS oho taal Lt oli teles «aka Roll Joly
# dele elyy
+ Beeld dead al; tad Jo = dpa) wold 5.
Herel CB ll se tp CS Sligo = alla,
of eb dal ane csilly « Erp Seed des » data ls 155
tr CACM I Sal de Leyla ws geal 5
FO JE cyeae ole dees Cyl dee yo
ert Boul 5 Mare bop Gash Sul ig pts dace = Maal Lendl

+ hepa
. C en? oy

Peg VARA die aly V8 3 (gy) Fadel) ~ Zed Bay dl YAMA dw le V0 5 (ai) F olde din ds YE
a, 3
ee ss!
Gross-up Value = A.R.E. income tax rate TIMES Taxable Income. . :
: 1 OSS adle Oy, Sil SVs LV elatall pin,

Combining the first and last equations above.
Appeal dae x Ssedl Joull

Provisional Income x Tax Rate tend i
Gtoss-up Value = - dypall dias — 4 ra Aas
1 - Tax Rate :
| - © bebe pS Hypa die ge ae Cae
; Shel 1,5 Ly Ldl ollaall’ J al pes
‘Where the tax rate is’ expressed as a decimal. : . a ” Achaal Sl sotall Le eecryy
7 . re Cod eal ape dane aby 59 Ve Sal! foul gl Ko a5! 15!
+ Gales Dead Ld 31. (/£-) BU Gs crag
‘The above computations are illustrated by the following numerical all deal G3 (LE BU 3 Crerd m
example. Assutning that the Provisional Income is $10 andthe. . : +f X Wyte
ARE. Income Tax rate is forty percent (40% then the Grossed-up co AW -
Value is equal to: : ee
10x 0.4 oa : : a tale «ly
$ ————-_ - $6.67. . tyes . <
1-64 sual ull
; 2 Lah
. ww Hal dad
‘THEREFORE $ —_— Hall dail
. . : yaw de pal) pz 3
Provisional Income 10.00 7 ; Rel eo Yall
Plus Gross-up Value , 6.67 - : eld
Taxable Income 16.67 Ere Ted deall Le
~ Less! ARE. Income Taxes at 40% 6.67 ww : Lb- diag
, a re Slpall pad say dylatl 50

CONTRACTOR’s Income after Taxes 10.00
LUaSdad NUTLSIM

ood

vas NVANVUUALIGIN

tenes rip inh ipeceie

Tnamal el ean)

wth)

= ypere a (9) 8 04 ME VON

* Ls

|}
Eos
— —
\
3S
-
>
BoA
te

&

a.

e
£
<
E

!

S
:

7
EO
.

3
ro

YAMA /10 aS shay play ody

Tyee polball gtd Lala] Stag]
8.0 —VAAY Ww YOYAA ©

{
an

